EXECUTION VERSION



--------------------------------------------------------------------------------



AMENDED AND RESTATED
SENIOR SECURED REVOLVING CREDIT AGREEMENT

DATED AS OF

October 17, 2017

AMONG

GOODRICH PETROLEUM CORPORATION,
as Parent,

GOODRICH PETROLEUM COMPANY, L.L.C.,
as the Borrower,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

and

the Lenders party hereto

__________________________________________
SUNTRUST BANK,
as Syndication Agent




JPMORGAN CHASE BANK, N.A.,
as Sole Bookrunner


and


JPMORGAN CHASE BANK, N.A. and
SUNTRUST ROBINSON HUMPHREY, INC.,
and Joint Lead Arrangers





--------------------------------------------------------------------------------







1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS
1


Section 1.01
Terms Defined Above
1


Section 1.02
Certain Defined Terms
1


Section 1.03
Types of Loans and Borrowings
29


Section 1.04
Terms Generally; Rules of Construction
29


Section 1.05
Accounting Terms and Determinations; GAAP
30


Section 1.06
Times of Day
30


Section 1.07
Timing of Payment or Performance
30


ARTICLE II THE CREDITS
31


Section 2.01
Commitments
31


Section 2.02
Loans and Borrowings
31


Section 2.03
Requests for Borrowings
32


Section 2.04
Interest Elections
32


Section 2.05
Funding of Borrowings
34


Section 2.06
Termination and Reduction of Aggregate Maximum Credit Amounts
34


Section 2.07
Borrowing Base
35


Section 2.08
Borrowing Base Adjustment Provisions
37


Section 2.09
Letters of Credit
38


Section 2.10
Defaulting Lenders
42


ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
44


Section 3.01
Repayment of Loans
44


Section 3.02
Interest
44


Section 3.03
Alternate Rate of Interest
45


Section 3.04
Prepayments
45


Section 3.05
Fees
49


ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
50


Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
50


Section 4.02
Presumption of Payment by the Borrower
51


Section 4.03
Certain Deductions by the Administrative Agent
51


Section 4.04
Disposition of Proceeds
52


ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES
52


Section 5.01
Increased Costs
52


Section 5.02
Break Funding Payments
53


Section 5.03
Taxes
53


Section 5.04
Designation of Different Lending Office
57


Section 5.05
Replacement of Lenders
57


ARTICLE VI CONDITIONS PRECEDENT
58


Section 6.01
Closing Date
58


Section 6.02
Each Credit Event
61


ARTICLE VII REPRESENTATIONS AND WARRANTIES
61





i

--------------------------------------------------------------------------------




Section 7.01
Organization; Powers
61


Section 7.02
Authority; Enforceability
62


Section 7.03
Approvals; No Conflicts
62


Section 7.04
Financial Condition; No Material Adverse Change
62


Section 7.05
Litigation
62


Section 7.06
Environmental Matters
63


Section 7.07
Compliance with the Laws; No Default
64


Section 7.08
Investment Company Act
64


Section 7.09
Taxes
64


Section 7.10
ERISA
64


Section 7.11
Disclosure; No Material Misstatements
65


Section 7.12
Insurance
65


Section 7.13
Restriction on Liens
65


Section 7.14
Subsidiaries
65


Section 7.15
Foreign Operations
65


Section 7.16
Location of Business and Offices
66


Section 7.17
Properties; Title, Etc
66


Section 7.18
Maintenance of Properties
67


Section 7.19
Gas Imbalances
67


Section 7.20
Marketing of Production
67


Section 7.21
Security Documents
67


Section 7.22
Swap Agreements
68


Section 7.23
Use of Loans and Letters of Credit
68


Section 7.24
Solvency
68


Section 7.25
Foreign Corrupt Practices
68


Section 7.26
Anti-Corruption Laws; Sanctions; OFAC
69


Section 7.27
EEA Financial Institution
69


ARTICLE VIII AFFIRMATIVE COVENANTS
69


Section 8.01
Financial Statements; Other Information
69


Section 8.02
Notices of Material Events
72


Section 8.03
Existence; Conduct of Business
72


Section 8.04
Payment of Obligations
73


Section 8.05
Performance of Obligations under Loan Documents
73


Section 8.06
Operation and Maintenance of Properties
73


Section 8.07
Insurance
74


Section 8.08
Books and Records; Inspection Rights
74


Section 8.09
Compliance with Laws
74


Section 8.10
Environmental Matters
74


Section 8.11
Further Assurances
75


Section 8.12
Reserve Reports
76


Section 8.13
Title Information
77


Section 8.14
Additional Collateral; Additional Guarantors
78


Section 8.15
ERISA Compliance
79





ii

--------------------------------------------------------------------------------




Section 8.16
Account Control Agreements
79


Section 8.17
Required Hedges
80


ARTICLE IX NEGATIVE COVENANTS
80


Section 9.01
Financial Covenants
80


Section 9.02
Indebtedness
80


Section 9.03
Liens
82


Section 9.04
Restricted Payments
82


Section 9.05
Investments, Loans and Advances
83


Section 9.06
Nature of Business; No International Operations
84


Section 9.07
Proceeds of Loans
84


Section 9.08
ERISA Compliance
85


Section 9.09
Sale or Discount of Receivables
85


Section 9.10
Mergers, Etc
85


Section 9.11
Sale of Properties
86


Section 9.12
Sales and Leasebacks
87


Section 9.13
Environmental Matters
87


Section 9.14
Transactions with Affiliates
87


Section 9.15
Negative Pledge Agreements; Dividend Restrictions
88


Section 9.16
Take-or-Pay or Other Prepayments
88


Section 9.17
Swap Agreements
88


Section 9.18
Amendments to Organizational Documents
89


Section 9.19
Changes in Fiscal Periods
90


Section 9.20
Marketing Activities
90


Section 9.21
Second Lien Restrictions
90


ARTICLE X EVENTS OF DEFAULT; REMEDIES
91


Section 10.01
Events of Default
91


Section 10.02
Remedies
92


ARTICLE XI THE ADMINISTRATIVE AGENT
93


Section 11.01
Appointment; Powers
93


Section 11.02
Duties and Obligations of Administrative Agent
94


Section 11.03
Action by Administrative Agent
94


Section 11.04
Reliance by Administrative Agent
95


Section 11.05
Subagents
95


Section 11.06
Resignation of Administrative Agent
95


Section 11.07
Administrative Agent as a Lender
96


Section 11.08
No Reliance
96


Section 11.09
Administrative Agent May File Proofs of Claim
96


Section 11.10
Authority of Administrative Agent to Release Guarantors and Collateral and Liens
97


Section 11.11
Duties of the Arranger and Syndication Agent
97


Section 11.12
Credit Bidding
97


ARTICLE XII MISCELLANEOUS
98


Section 12.01
Notices
98


Section 12.02
Waivers; Amendments
99





iii

--------------------------------------------------------------------------------




Section 12.03
Expenses, Indemnity; Damage Waiver
101


Section 12.04
Successors and Assigns
104


Section 12.05
Survival; Revival; Reinstatement
107


Section 12.06
Counterparts; Integration; Effectiveness
107


Section 12.07
Severability
108


Section 12.08
Right of Setoff
108


Section 12.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF TRIAL BY
JURY
108


Section 12.10
Headings
110


Section 12.11
Confidentiality
110


Section 12.12
Interest Rate Limitation
110


Section 12.13
Collateral Matters; Swap Agreements
111


Section 12.14
No Third Party Beneficiaries
111


Section 12.15
EXCULPATION PROVISIONS
111


Section 12.16
USA Patriot Act Notice
112


Section 12.17
Flood Insurance Provisions
112


Section 12.18
Releases
112


Section 12.19
Intercreditor Agreement
113


Section 12.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
113


Section 12.21
Effect of Amendment and Restatement.
114


Section 12.22
Closing Date Maximum Credit Amount and Applicable Percentage; Acknowledgment and
Agreement of Existing Lenders.
114





iv

--------------------------------------------------------------------------------




Annex, Exhibits and Schedules
Annex I
List of Maximum Credit Amounts
 
 
Exhibit A
Form of Note
Exhibit B
Form of Borrowing Request
Exhibit C
Form of Interest Election Request
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Solvency Certificate
Exhibit F
Closing Date Security Instruments
Exhibit G
Form of Assignment and Assumption
Exhibit H-1
Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders; non-partnerships)
Exhibit H-2
Form of U.S. Tax Compliance Certificate (Foreign Participants; non-partnerships)
Exhibit H-3
Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)
Exhibit H-4
Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders; partnerships)
Exhibit I
Form of Reserve Report Certificate
Exhibit J
Form of Perfection Certificate
 
 
 
 
Schedule 1.01
Permitted Holders
Schedule 7.05
Litigation
Schedule 7.09
Taxes
Schedule 7.14
Loan Parties
Schedule 7.19
Gas Imbalances
Schedule 7.20
Marketing of Production
Schedule 7.22
Swap Agreements
Schedule 8.10(b)
Environmental Matters
Schedule 9.05
Investments





v

--------------------------------------------------------------------------------






THIS AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
October 17, 2017, is among Goodrich Petroleum Corporation, a Delaware
corporation (“Parent”), Goodrich Petroleum Company, L.L.C., a Louisiana limited
liability company (the “Borrower”), each of the Lenders from time to time party
hereto and JPMorgan Chase Bank, N.A., as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).
R E C I T A L S
A.    The Borrower, Parent, Wells Fargo Bank, National Association as
administrative agent and the lenders from time to time party thereto are parties
to that certain Exit Credit Agreement, dated as of October 12, 2016 (as amended
prior to the date hereof, the “Existing Credit Agreement”).
B.    The Borrower has requested that (i) the Lenders provide certain loans to
and extensions of credit on behalf of the Borrower to (a) refinance all amounts
currently due under the Existing Credit Agreement, (b) fund permitted capital
expenditures and permitted acquisitions and support other general corporate
purposes of the Borrower and (c) pay fees, expenses and other transaction costs
incurred in connection with entering into the Transactions by the Loan Parties,
the borrowing by the Borrower of the Loans on the Closing Date and the
application of the proceeds thereof as contemplated hereby, (ii) the Lenders
amend and restate the Existing Credit Agreement in its entirety as contemplated
hereby and by the other Loan Documents, and (iii) the Issuing Bank provide
Letters of Credit.
C.    The Borrower desires to continue the liens and security interests that
secure both the secured obligations pursuant to the Existing Credit Agreement
and the Secured Obligations contemplated by this Agreement by confirming its
prior grant to the Administrative Agent, for the benefit of the Secured Parties,
of a first-priority security interest in and continuing Lien upon substantially
all of its assets as contemplated by the Intercreditor Agreement and the other
Loan Documents.
D.    Parent directly owns all of the Equity Interests of the Borrower and has
determined that it is in its best interests to continue the guarantee of both
the guaranteed obligations pursuant to the Existing Credit Agreement and the
Secured Obligations contemplated by this Agreement and to confirm its prior
pledge and grant to the Administrative Agent, for the benefit of the Secured
Parties, of a first-priority security interest in and continuing Lien upon all
of its rights, title and interest in the Equity Interests of the Borrower and
substantially all of its other assets as contemplated by the Intercreditor
Agreement and the other Loan Documents.
E.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“2019 Notes” means the 13.50% Convertible Second Lien Senior Secured Notes due
2019 issued under the Second Lien Indenture.





--------------------------------------------------------------------------------




“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accounting Changes” has the meaning assigned to such term in Section 1.05.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (and with respect to clause (c) of the definition of “Alternate
Base Rate” for an Interest Period of one (1) month) an interest rate per annum
equal to the LIBO Rate for such Interest Period multiplied by the Statutory
Reserve Rate.
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Maximum Credit Amounts” means, at any time, an amount equal to the
sum of the Maximum Credit Amounts in effect at such time, as the same may be
reduced or terminated pursuant to Section 2.06.
“Agreement” means this Senior Secured Revolving Credit Agreement, including the
Schedules and Exhibits hereto, as the same may be amended, modified,
supplemented, restated, replaced or otherwise modified from time to time.
“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1.0%
and (c) the Adjusted LIBO Rate for an Interest Period of one (1) month on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1.0%; provided that for the purpose of this definition, the Adjusted
LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO
Screen Rate is not available for such one (1) month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Margin” means, for any date, the applicable rate per annum set forth
below as determined based upon the Borrowing Base Utilization Percentage then in
effect:
Borrowing Base Utilization Percentage


< 25%
≥25% and < 50%
≥50% and < 75%
≥75% and < 90%
≥90%
Eurodollar Loans
2.75%
3.00%
3.25%
3.50%
3.75%
ABR Loans
1.75%
2.00%
2.25%
2.50%
2.75%



2

--------------------------------------------------------------------------------




Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change in the Borrowing Base Utilization Percentage
and ending on the date immediately preceding the effective date of the next such
change; provided, that if at any time the Borrower fails to deliver a Reserve
Report pursuant to Section 8.12(a), then beginning on such date and until such
Reserve Report is delivered, the “Applicable Margin” shall mean the rate per
annum set forth on the grid when the Borrowing Base Utilization Percentage is at
its highest level.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount, which percentage as of the date hereof is set forth on
Annex I.
“Approved Counterparty” means (a) any Secured Swap Provider or (b) any other
Person whose long term senior unsecured debt rating at the time a particular
Swap Agreement transaction is entered into is A- or A3 by S&P or Moody’s (or
their equivalent), respectively, or higher.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Approved Petroleum Engineers” means (a) Cawley, Gillespie & Associates, Inc.,
(b) Netherland, Sewell & Associates, Inc., (c) Ryder Scott Company Petroleum
Consultants, L.P., (d) DeGoyler and McNaugton, and (e) any other independent
petroleum engineers reasonably acceptable to the Administrative Agent.
“Arranger” means, collectively JPMorgan Chase Bank, N.A. and SunTrust Robinson
Humphrey, Inc., in their capacity as the joint lead arrangers hereunder.
“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect.
“Assignee” has the meaning assigned to such term in Section 12.04(b)(i).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, substantially in
the form of Exhibit G or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Closing Date to
but excluding the Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


3

--------------------------------------------------------------------------------




“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to the Borrowing Base Adjustment Provisions.
“Borrowing Base Adjustment Provisions” means Section 2.08(a), Section 2.08(b),
Section 2.08(c) and any other provision hereunder which adjusts (as opposed to
redetermines) the amount of the Borrowing Base.
“Borrowing Base Deficiency” occurs, if at any time, the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect. The amount of the Borrowing
Base Deficiency at such time is the amount by which the total Revolving Credit
Exposures of all Lenders at such time exceeds the Borrowing Base in effect at
such time; provided, that, for purposes of determining the existence and amount
of any Borrowing Base Deficiency, obligations under any Letter of Credit will
not be deemed to be outstanding to the extent such obligations are Cash
Collateralized.
“Borrowing Base Properties” means the Proved Oil and Gas Properties that (a) are
included in the most recently delivered Reserve Report delivered pursuant to
Section 8.12 and (b) are given Borrowing Base Value.
“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
“Borrowing Base Value” means, with respect to any Oil and Gas Property or any
Swap Agreement, the value attributed to such asset in connection with the most
recent determination of the Borrowing Base as reasonably determined by the
Administrative Agent.
“Borrowing Request” means a request by the Borrower substantially in the form of
Exhibit B for a Borrowing in accordance with Section 2.03.


4

--------------------------------------------------------------------------------




“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent (in a manner reasonably satisfactory to the Administrative
Agent and the applicable Issuing Bank, which shall require such deposit to made
into a controlled account), for the benefit of any Issuing Bank, the Lenders or
any Secured Parties and other Persons as the context requires, as collateral for
LC Exposure or obligations of the Lenders to fund participations in respect of
LC Exposure, cash or deposit account balances or, if the Administrative Agent
and any applicable Issuing Bank shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and any such Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one (1) year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one (1) year from the date of acquisition; (d) shares of money market
funds investing exclusively in investments described in clauses (a), (b) and (c)
of this definition and (e) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Guarantor.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Permitted Holders, of
Equity Interests representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding


5

--------------------------------------------------------------------------------




Equity Interests of Parent, (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of Parent by Persons who were
neither (i) nominated or approved by the board of directors of Parent nor
(ii) appointed by directors so nominated or approved or (c) Parent shall fail to
beneficially own, directly or indirectly, 100% of the Equity Interests of the
Borrower or any Subsidiary, other than, in the case of any Subsidiary other than
the Borrower, pursuant to a transaction expressly permitted hereunder.
“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 5.01(b)), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any, with any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Closing Date” means the date on which the conditions specified in Section 6.01
are satisfied (or waived in accordance with Section 12.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Collateral” means all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Instrument.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make or continue Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
modified from time to time pursuant to Section 2.06, (b) modified from time to
time pursuant to assignments by or to such Lender pursuant to Section 12.04(b)
or (c) otherwise modified pursuant to the terms of this Agreement. The amount
representing each Lender’s Commitment shall at any time be the lesser of (i)
such Lender’s Maximum Credit Amount and (ii) such Lender’s Applicable Percentage
of the then effective Borrowing Base.
“Commitment Fee Rate” means 0.50% per annum.
“Commodity Account” has the meaning assigned to such term in the UCC.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compass Account” means that certain deposit account of the Loan Parties held
with Compass Bank in an amount not to exceed $600,000 for purposes of cash
collateralizing letters of credit permitted pursuant to Section 9.02(n).


6

--------------------------------------------------------------------------------




“Compliance Certificate” means a Compliance Certificate, signed by a Financial
Officer, substantially in the form of Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated Net Income” means with respect to Parent and the Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of
Parent and the Consolidated Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which Parent or any
Consolidated Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of Parent and
the Consolidated Subsidiaries in accordance with GAAP), except to the extent of
the amount of dividends or distributions actually paid in cash with the proceeds
of the operations of such Person during such period by such other Person to the
Parent or to a Consolidated Subsidiary, as the case may be; (b) the net income
(but not loss) during such period of any Consolidated Subsidiary to the extent
that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Subsidiary or is
otherwise prohibited, in each case determined in accordance with GAAP; (c) any
extraordinary non-cash gains or losses during such period; (d) non-cash gains or
losses under FASB ASC Topic 815 resulting from the net change in mark to market
portfolio of commodity price risk management activities during that period; and
(e) any gains or losses attributable to writeups or writedowns of assets,
including ceiling test writedowns. Notwithstanding the foregoing, if any
non-cash expense subsequently becomes a cash expense, it will be included in the
period during which it became a cash expense.
“Consolidated Subsidiaries” means each Subsidiary of Parent (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
Parent in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means a deposit account control agreement, commodity account
control agreement, securities account control agreement (or similar agreement),
as applicable, in form and substance reasonably satisfactory to the
Administrative Agent, executed by the applicable Loan Party, the Administrative
Agent and the relevant financial institution party thereto, which establishes
the Administrative Agent’s control (within the meaning of Section 9-104 of the
UCC) with respect to the applicable Deposit Account, Commodity Account or
Securities Account covered thereby.
“Controlled Account” means (a) a Deposit Account, Commodity Account or
Securities Account that is subject to a Control Agreement or (b) in the sole
discretion of the Administrative Agent, a Deposit Account, Commodity Account or
Securities Account maintained with the Administrative Agent.
“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.


7

--------------------------------------------------------------------------------




“Current Assets” means, as of any date of determination, without duplication,
the sum of all amounts that would, in accordance with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Parent and the Consolidated Subsidiaries at such
date, plus the unused Commitments then available to be borrowed (excluding, for
purposes of determining availability, the application of Section 6.02(c)), but
excluding all non-cash assets under FASB ASC Topic 815.
“Current Liabilities” means, as of any date of determination, without
duplication, the sum of all amounts that would, in accordance with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of Parent and the Consolidated Subsidiaries on such
date, but excluding (a) all non-cash obligations under FASB ASC Topic 815, (b)
the current portion of the Loans and obligations in respect of Letters of Credit
under this Agreement, and (c) the current portion of the 2019 Notes and any
refinancing thereof in accordance with Section 9.02(b).
“Current Ratio” means, with respect to Parent and the Consolidated Subsidiaries
for any date of determination, the ratio of (a) Current Assets as of the last
day of the most recently ended Fiscal Quarter (which may be such date of
determination) to (b) Current Liabilities as of the last day of the most
recently ended Fiscal Quarter (which may be such date of determination).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.10, any Lender that (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or (iii) pay over to the Administrative
Agent, any Issuing Bank or any other Lender any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower, the Administrative Agent or any
Issuing Bank in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) has become the subject of a Bankruptcy Event or
Bail-In Action.
“Deficiency Date” has the meaning assigned to such term in Section 3.04(c)(ii).
“Deposit Account” has the meaning assigned to such term in the UCC.
“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, casualty, condemnation or other
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event,


8

--------------------------------------------------------------------------------




matures or is mandatorily redeemable for any consideration other than other
Equity Interests (which would not constitute Disqualified Capital Stock),
pursuant to a sinking fund obligation or otherwise, or is convertible or
exchangeable for Indebtedness or redeemable for any consideration other than
other Equity Interests (which would not constitute Disqualified Capital Stock)
at the option of the holder thereof, in whole or in part, on or prior to the
date that is ninety-one (91) days after the earlier of (a) the Maturity Date and
(b) Payment in Full.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus (a) the following expenses or charges to the extent deducted in
determining Consolidated Net Income for such period: (i) interest, and to the
extent not reflected in interest, costs of surety bonds in connection with
financing and other activities, (ii) income, profits (including margin), capital
gains and similar Taxes, (iii) depreciation, depletion, amortization, including
the amortization of intangible assets established through purchase accounting
and the amortization of deferred financing fees for such period, and other
noncash charges (including non-cash charges resulting from the requirements of
ASC 410 and including, without limitation, equity-based or non-cash
compensations charges or expenses), (iv) expenses associated with the
exploration of Oil and Gas Properties, (v) (A) costs, charges, and expenses
incurred in connection with the Transactions and (B) costs and expenses incurred
in connection with any Investments, acquisitions (or purchases of assets), asset
dispositions, recapitalizations, mergers, amalgamations, repayment, refinancing,
amendment or modification of Indebtedness or similar transactions after the
Closing Date permitted hereunder; provided that the aggregate amount of add
backs under this clause (B) shall not exceed $2,500,000 in any 12 month period
as certified by a Financial Officer in any applicable Compliance Certificate,
(vi) any net loss from disposed, abandoned or discontinued operations and (vii)
any reorganization costs associated with the Chapter 11 bankruptcy proceedings
commencing on April 15, 2016 of the Parent and the Borrower; provided, that such
reorganizational costs are certified by a Financial Officer in any applicable
Compliance Certificate and are reasonably acceptable to the Majority Lenders
after consultation with the Borrower (such acceptance not to be unreasonably
withheld or delayed), minus (b) all noncash income to the extent included in
determining Consolidated Net Income for such period (including cancellation of
indebtedness income and non-cash income resulting from the requirements of ASC
410).
It is understood that (A) for the Fiscal Quarter of the Borrower ending December
31, 2017, EBITDAX shall be deemed to equal EBITDAX for the two (2) Fiscal
Quarter period then ending multiplied by 2 and (B) the Fiscal Quarter of the
Borrower ending March 31, 2018, EBITDAX shall be deemed to equal EBITDAX for the
three (3) Fiscal Quarter period then ending multiplied by 4/3.
For the purposes of calculating EBITDAX for any period, (i) if during such
period the Parent or any of its Subsidiaries shall have made a Material
Disposition, EBITDAX for such period shall be calculated on a pro forma basis as
if such Material Disposition occurred on the first day of such period, and
(ii) if during such period, the Parent or any of its Subsidiaries shall have
made a Material Acquisition, EBITDAX for such period shall be calculated on a
pro forma basis as if such Material Acquisition occurred on the first day of
such period.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any


9

--------------------------------------------------------------------------------




institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Engineering Reports” has the meaning assigned to such term in Section
2.07(c)(i).
“Environmental Laws” means all Governmental Requirements relating to the
environment, the preservation or reclamation of natural resources, the
regulation or management of any harmful or deleterious substances, or to health
and safety as it relates to environmental protection or exposure to harmful or
deleterious substances.
“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means any entity (whether or not incorporated) which together
with the Borrower or a Subsidiary would be treated as a single employer under
section 4001(b)(1) of ERISA or section 414(b) or (c) of the Code or, for
purposes of provisions relating to section 412 of the Code and section 302 of
ERISA, section 414 (m) or (o) of the Code.
“ERISA Event” means (a) a Reportable Event, (b) the withdrawal of the Borrower,
any other Loan Party or any ERISA Affiliate from a Plan subject to Section 4063
of ERISA during a plan year in which it was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, (c) a complete or partial
withdrawal by the Borrower, any other Loan Party or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing (or the receipt by any Loan Party or any
ERISA Affiliate) of a notice of intent to terminate a Plan under Section 4041(c)
of ERISA or the treatment of a Plan amendment as a termination under Section
4041 of ERISA, (e) the institution of proceedings to terminate a Plan by the
PBGC, (f) the receipt by any Loan Party or any ERISA Affiliate of a notice of
withdrawal liability pursuant to Section 4202 of ERISA, (g) any other event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan, including
but not limited to the imposition of any Lien in favor of the PBGC, (i) on and
after the effectiveness of the Pension Act, a determination that a Plan is in
“at risk” status (as defined in 303(i)(4) of ERISA or 430(i)(4) of the Code) or
(j) the failure of any Loan Party or any ERISA Affiliate to make by its due
date, after expiration of any applicable grace period, a required installment
under Section 430(j) of the Code with respect to any


10

--------------------------------------------------------------------------------




Plan or any failure by any Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Plan, whether or not waived, or the failure by the Borrower, any other Loan
Party or any of their respective ERISA Affiliates to make any required
contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 10.01.
“Excepted Liens” means:
(a) Liens for Taxes, assessments or other governmental charges or levies which
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP;
(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations or
similar legislation which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;
(c) statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
(d) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements, in each case, which are usual and customary in the oil and
gas business and are for claims which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, provided that any such Lien
referred to in this clause (d) does not materially impair (i) the use of the
Property covered by such Lien for the purposes for which such Property is held
by the Parent or any other Loan Party or (ii) the value of such Property subject
thereto;
(e) Liens arising by virtue of any statutory or common law provision or
customary deposit account terms relating to banker’s liens, rights of set-off or
similar rights and remedies and burdening only Deposit Accounts or other funds
maintained with a creditor depository institution, provided that no such Deposit
Account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended


11

--------------------------------------------------------------------------------




by the Parent or any other Loan Party to provide collateral to the depository
institution (other than pursuant to the Loan Documents);
(f) zoning and land use requirements, easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any Property of
the Parent or any other Loan Party for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, in
each case that do not secure any monetary obligations and which in the aggregate
do not materially impair (i) the use of such Property for the purposes of which
such Property is held by the Parent or any other Loan Party or (ii) the value of
such Property subject thereto;
(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature, in each case, incurred in the ordinary
course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced;
(i) encumbrances consisting of deed restrictions, zoning restrictions, and other
similar restrictions on the use of Oil and Gas Properties, none of which, in the
aggregate, materially impairs the use of such property by the Parent or any
other Loan Party in the operation of its business or materially detracts from
the value of such properties, and none of which, in the aggregate, is or shall
be violated in any material respect by existing proposed operations;
(j) Liens, titles and interests of lessors of personal Property leased by such
lessors to the Borrower or any other Loan Party, restrictions and prohibitions
on encumbrances and transferability with respect to such Property and the
Borrower’s or such Loan Party’s interests therein imposed by such leases, and
Liens and encumbrances encumbering such lessors’ titles and interests in such
Property and to which the Borrower’s or such Loan Party’s leasehold interests
may be subject or subordinate, in each case, whether or not evidenced by UCC
financing statement filings or other documents of record; provided that such
Liens do not secure Indebtedness of the Borrower or any other Loan Party and do
not encumber Property of the Borrower or any other Loan Party other than the
Property that is the subject of such leases;
(k) Liens, titles and interests of licensors of software and other intangible
personal Property licensed by such licensors to the Borrower or any other Loan
Party, restrictions and prohibitions on encumbrances and transferability with
respect to such Property and the Borrower’s or such Loan Party’s interests
therein imposed by such licenses, and Liens and encumbrances encumbering such
licensors’ titles and interests in such Property and to which the Borrower’s or
such Loan Party’s license interests may be subject or subordinate, in each case,
whether or not evidenced by UCC financing statement filings or other documents
of record; provided that such Liens do not secure Indebtedness of the Borrower
or any other Loan Party and do not encumber Property of the Borrower or any
other Loan Party other than the Property that is the subject of such licenses;
(l) Liens on cash earnest money deposited pursuant to the terms of an agreement
to acquire assets used in, or Persons engaged in, the oil and gas business, as
permitted by this Agreement, in order to secure the obligations of the Borrower
or any other Loan Party in connection with such agreement;


12

--------------------------------------------------------------------------------




(m) rights reserved to or vested in a Governmental Authority having jurisdiction
to control or regulate any Oil and Gas Property in any manner whatsoever and all
laws of such Governmental Authority; and
(n) consents to assignment and similar contractual provisions affecting any Oil
and Gas Property, including customary preferential rights to purchase and calls
on production by sellers relating to Hydrocarbon Interests acquired by any Loan
Party;
provided, further Liens described in clauses (a) through (e) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced, and no intention to subordinate the Liens granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.
“Excepted Mortgaged Property Liens” has the meaning assigned to such term in
Section 6.01(c)(iv).
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be withheld or deducted from a payment to a Credit
Party: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.05) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Credit Party’s failure to comply with Section 5.03(g) and
Section 5.03(h), and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
Recitals hereto.
“Existing Loans” means the “Loans” under, and as defined in, the Existing Credit
Agreement that are outstanding immediately prior to giving effect to the Closing
Date and, which, on the Closing Date, shall be deemed made under this Agreement.
“Exiting Lenders” shall mean each of Wells Fargo Bank, National Association,
Bank of Montreal, Compass Bank, Royal Bank of Canada, Bank of America, N.A. and
The Bank of Nova Scotia as “Lenders” under the Existing Credit Agreement and
that has elected not to continue as Lenders under this Agreement.


13

--------------------------------------------------------------------------------




“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a
Disposition of such asset or assets at such date of determination assuming a
Disposition by a willing seller to a willing purchaser dealing at arm’s length
and arranged in an orderly manner over a reasonable period of time having regard
to the nature and characteristics of such asset.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
practice, promulgation or official agreement implementing an official government
agreement with respect to the foregoing.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three (3) federal funds
brokers of recognized standing selected by it; provided that if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Financial Officer” means, for any Person, the chief executive officer, chief
operating officer, president, chief financial officer, principal accounting
officer, treasurer, controller or other natural person principally responsible
for the financial matters of such Person. Unless otherwise specified, all
references herein to a Financial Officer means a Financial Officer of the
Parent.
“Financial Statements” means the financial statement or statements referred to
in Section 7.04(a), including all footnotes included therein.
“First Lien Multi-State Mortgage” means that certain Amended and Restated
Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement, dated as of the date hereof,
executed by the Borrower in favor of Darren Vanek, as Trustee, for the benefit
of the Secured Parties.
“Fiscal Quarter” means each fiscal quarter of the Borrower for accounting and
tax purposes, ending on the last day of each March, June, September and
December.
“Fiscal Year” means each fiscal year of the Borrower for accounting and tax
purposes, ending on December 31 of each year.
“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time to time,
(d) the Flood Insurance Reform Act of 2004 and (e) the Biggert Waters Flood
Reform Act of 2012, and any regulations promulgated thereunder.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05; provided that the accounting for operating leases and
Capital Leases Obligations under GAAP as in effect on the date hereof
(including,


14

--------------------------------------------------------------------------------




without limitation, Accounting Standards Codification 840) shall apply for the
purposes of determining compliance with the provisions of this Agreement,
including the definition of Capital Lease Obligations (it being understood, for
avoidance of doubt, that no operating leases, or obligations in respect of
operating leases, shall be treated as Capital Lease Obligations, respectively,
hereunder).
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Governmental Requirement” means any law (including common law), statute, code,
ordinance, order, determination, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other directive or
requirement having the force of law, whether now or hereinafter in effect,
including applicable Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority.
“Guarantee and Collateral Agreement” means the Amended and Restated Guarantee
and Collateral Agreement dated as of the Effective Date and executed by Parent,
the Borrower and the other Loan Parties in favor of the Administrative Agent,
for the benefit of the Secured Parties.
“Guarantors” means Parent and each of the Borrower’s direct and indirect
Material Subsidiaries that guarantees the Secured Obligations pursuant to
Section 8.14(b) and any other Subsidiary that guarantees the Secured Obligations
at the election of the Borrower.
“Hazardous Material” means any chemical, compound, material, product, byproduct,
substance or waste that is defined, regulated or otherwise classified as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning under any applicable
Environmental Law, and for the avoidance of doubt includes Hydrocarbons,
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, and infectious or medical wastes.
“Highest Lawful Rate” means, as to any Lender, at the particular time in
question, the maximum non-usurious rate of interest which, under applicable law,
such Lender is then permitted to contract for, charge or collect from the
Borrower on the Loans or the other obligations of the Borrower hereunder, and as
to any other Person, at the particular time in question, the maximum
non-usurious rate of interest which, under applicable law, such Person is then
permitted to contract for, charge or collect with respect to the obligation in
question. If the maximum rate of interest which, under applicable law, the
Lenders are permitted to contract for, charge or collect from the Borrower on
the Loans or the other obligations of the Borrower hereunder shall change after
the date hereof, the Highest Lawful Rate shall be automatically increased or
decreased, as the case may be, as of the effective time of such change without
notice to the Borrower or any other Person.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Borrower or any other Loan
Party, as the context requires.


15

--------------------------------------------------------------------------------




“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and all products refined or
separated therefrom and all other minerals which may be produced and saved from
or attributable to the Oil and Gas Properties of any Person, including all oil
in tanks, and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests or other properties
constituting Oil and Gas Properties.
“Impacted Interest Period” has the meaning given to such term in the definition
of “LIBO Rate”.
“Indebtedness” of any Person means (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, bank guarantees, surety or other bonds and similar
instruments;
(c) all accounts payable and all accrued expenses, liabilities or other
obligations of such Person to pay the deferred purchase price of Property or
services (including insurance premium payables) that are more than ninety (90)
days past due, other than those which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;
(d) all Capital Lease Obligations;
(e) all Indebtedness (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Indebtedness is assumed by such Person (provided
that, to the extent recourse is limited to such Property, the amount of such
Indebtedness for purposes of this clause (e) shall be an amount equal to the
lesser of the amount of such Indebtedness and the Fair Market Value of the
encumbered Property);
(f) all Indebtedness (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Indebtedness (howsoever such assurance shall be
made) to the extent of the lesser of the amount of such Indebtedness and the
maximum stated amount of such guarantee or assurance against loss;
(g) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others and, to the extent
entered into as a means of providing credit support for the obligations of
others and not primarily to enable such Person to acquire any such Property, all
obligations or undertakings of such Person to purchase the Indebtedness or
Property of others;
(h) all obligations of such Person under take/ship or pay contracts if any goods
or services are not actually received or utilized by such Person;
(i) any Indebtedness of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability;
(j) Disqualified Capital Stock;


16

--------------------------------------------------------------------------------




(k) net Swap Obligations of such Person (for purposes hereof, the amount of any
net Swap Obligations on any date shall be deemed to be the Swap Termination
Value thereof as of such date); and
(l) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment.
Except as explicitly set forth above, the Indebtedness of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 12.03(b).
“Information” has the meaning assigned to such term in Section 12.11.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of October 12, 2016, between Administrative Agent, as successor priority lien
agent to Wells Fargo Bank, National Association and Wilmington Trust, National
Association, as second lien agent and acknowledged and agreed to by Parent, the
Borrower and certain of its subsidiaries.
“Interest Election Request” means a request by the Borrower substantially in the
form of Exhibit C to convert or continue a Borrowing in accordance with Section
2.04.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December (or, if an Event of Default is in
existence, the last day of each calendar month) to occur while such Loan is
outstanding and the final maturity date of such Loan and the Maturity Date and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first day of such Interest
Period and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter, as the Borrower may elect in its Borrowing Request or
Interest Election Request, as applicable, given with respect thereto; provided,
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (c) no Interest Period may have a term which would extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interim Redetermination” has the meaning assigned to such term in Section
2.07(b).


17

--------------------------------------------------------------------------------




“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale); (b) the making of any advance, loan
or capital contribution to, assumption of Indebtedness of, purchase or other
acquisition of any other Indebtedness of, or equity participation or interest
in, or other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory, goods, supplies or
services sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person constituting a business unit; or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person. For purposes of covenant compliance, the amount
of any Investment at any time shall be the amount actually invested (measured at
the time made), without adjustment for subsequent increases or decreases in the
value of such Investment.
“Issuing Bank” means (a) JPMorgan Chase Bank, N.A. and (b) each Lender approved
by the Administrative Agent that is reasonably requested by the Borrower that
agrees to act as an issuer of Letters of Credit hereunder, in each case, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.09(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. References
herein and in the other Loan Documents to an Issuing Bank shall be deemed to
refer to such Issuing Bank in respect of the applicable Letter of Credit or to
all Issuing Banks, as the context requires.
“January 1 Reserve Report” has the meaning assigned to such term in Section
8.12(a).
“LC Availability Requirements” has the meaning assigned to such term in Section
2.09(a).
“LC Commitment” means an amount equal to $10,000,000. For the avoidance of
doubt, the LC Commitment is part of, and not in addition to, the aggregate
Commitments.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


18

--------------------------------------------------------------------------------




“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.
“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption or otherwise that
is in the Register, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption or otherwise and is no longer in the
Register.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with an Issuing Bank
relating to any Letter of Credit.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period (and with respect to clause (c) of the definition of “Alternate
Base Rate”, for an Interest Period of one (1) month), the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for dollars) for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Administrative Agent in its reasonable discretion, in each case
(the “LIBO Screen Rate”) as of the Specified Time on the Quotation Day for such
Interest Period); provided that, (a) if the LIBO Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement
and (b) if the LIBO Screen Rate shall not be available at such time for a period
equal in length to such Interest Period (an “Impacted Interest Period”), then
the LIBO Rate shall be the Interpolated Rate at such time (which determination
shall be conclusive absent manifest error); provided further, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. Notwithstanding the foregoing, to the extent
that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR
Borrowing, such rate shall be determined as modified by the definition of
Alternate Base Rate.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations,
including if they burden Property to the extent they secure an obligation owed
to a Person other than the owner of the Property. For the purposes of this
Agreement, the Borrower and the other Loan Parties shall be deemed to be the
owner of any Property which they have acquired or hold subject to a conditional
sale agreement, or leases under a financing lease or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person in a transaction intended to create a financing.
“Loan Documents” means this Agreement, any Notes, any Letter of Credit
Agreements, the Intercreditor Agreement, the Letters of Credit, the Security
Instruments and any amendment, waiver, supplement or other modification to any
of the foregoing.


19

--------------------------------------------------------------------------------




“Loan Party” means Parent, the Borrower and each other Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means (a) if there are fewer than three (3) unaffiliated
Lenders, all Lenders, (b) if there are three (3) unaffiliated Lenders, two (2)
unaffiliated Lenders and (c) if there are more than three (3) unaffiliated
Lenders, (i) at any time while no Loans or LC Exposure are outstanding, Lenders
having greater than fifty percent (50%) of the Aggregate Maximum Credit Amounts
and (ii) at any time while any Loans or LC Exposure are outstanding, Lenders
holding greater than fifty percent (50%) of the outstanding aggregate principal
amount of the Loans and participation interests in Letters of Credit (without
regard to any sale by a Lender of a participation in any Loan under Section
12.04(c)).
“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Parent and its Subsidiaries in excess of $10,000,000.
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or financial condition
of Parent and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the other Loan Parties to perform their material obligations under any Loan
Document, (c) the validity or enforceability of any Loan Document, or (d) the
rights and remedies of or benefits available to the Administrative Agent,
Issuing Bank or Lender under any Loan Document.
“Material Disposition” means any disposition of Property or series of related
dispositions of Property that involves the payment of consideration to the
Parent and its Subsidiaries in excess of $10,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any Loan Party in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Loan Party in respect of any Swap Agreement at
any time shall be the Swap Termination Value.
“Material Subsidiary” means, as of any date, any Subsidiary of the Borrower that
is Wholly-Owned by the Borrower and, together with its Subsidiaries, (a)
generates revenues in any Fiscal Year in excess of 5% of the Consolidated total
revenues of the Borrower and its Subsidiaries or (b) owns assets (after
eliminating intercompany obligations) with an aggregate value greater than or
equal to 5% of Consolidated total assets of the Borrower and its Subsidiaries.
“Maturity Date” means (a) October 17, 2021 or (b) if the 2019 Notes have not
been voluntarily redeemed, repurchased, refinanced or otherwise retired by
September 30, 2019, September 30, 2019.
“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06, (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b) or (c) otherwise modified pursuant to the terms of
this Agreement. As of the Closing Date, the Aggregate Maximum Credit Amounts of
the Lenders are $250,000,000.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgage” means the First Lien Multi-State Mortgage and each of the other
mortgages or deeds of trust executed by any one or more Loan Parties for the
benefit of the Secured Parties as security for the


20

--------------------------------------------------------------------------------




Secured Obligations, together with any supplements, modifications or amendments
thereto and assumptions or assignments of the obligations thereunder by any Loan
Party. “Mortgages” shall mean all of such Mortgages collectively.
“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of any Mortgage.
“Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or
4001(a)(3) of ERISA.
“Net Proceeds” means the aggregate cash proceeds received by any Loan Party in
respect of any Disposition of Property (including any cash subsequently received
upon the sale or other Disposition or collection of any non-cash consideration
received in any sale), any Unwind of Swap Agreements, any incurrence of
Indebtedness, or Casualty Event, net of, unless the Loans have been declared or
become due and payable as a result of an Event of Default described in Section
10.01(h) or Section 10.01(i), (a) the direct costs relating to such sale of
Property, incurrence of Indebtedness or any Casualty Event (including legal,
accounting and investment banking fees, and sales commissions paid to
unaffiliated third parties), (b) Taxes paid or payable by any Loan Party as a
result thereof (after taking into account any tax credits or deductions utilized
or reasonably expected to be utilized and any tax sharing arrangements), and (c)
reserves for indemnities or purchase price adjustments, until such reserves are
no longer needed.
“New Borrowing Base Notice” has the meaning assigned to such term in Section
2.07(d).
“Non-U.S. Lender” means a Lender, with respect to the Borrower, that is not a
U.S. Person.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Notes” means the promissory notes, if any, of the Borrower described in Section
2.02(d) and being substantially in the form of Exhibit A, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including all units created under orders,
regulations and rules of any Governmental Authority) which may affect all or any
portion of the Hydrocarbon Interests; (d) all operating agreements, contracts
and other agreements, including production sharing contracts and agreements,
which relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable


21

--------------------------------------------------------------------------------




to the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances
and Properties in any manner appertaining, belonging, affixed or incidental to
the Hydrocarbon Interests and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing. Unless otherwise indicated herein, each reference to the
term “Oil and Gas Properties” shall mean Oil and Gas Properties of the Borrower
or any other Loan Party, as the context requires.
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to such corporation’s
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Indebtedness” has the meaning assigned to such term in Section
9.02(l).
“Other Connection Taxes” means with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.05).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parent” has the meaning assigned to such term in the recitals hereto.
“Participant” has the meaning assigned to such term in Section 12.04(c).
“Participant Register” has the meaning assigned to such term in Section
12.04(c).


22

--------------------------------------------------------------------------------




“Patriot Act” has the meaning assigned to such term in Section 12.16.
“Payment in Full” means (a) the Commitments have expired or been terminated, (b)
the principal of and interest on each Loan and all fees payable hereunder and
all other amounts payable under the Loan Documents shall have been paid in full
in cash (other than contingent indemnification obligations and other contingent
obligations not then due and payable), (c) all Letters of Credit shall have
expired or terminated (or are Cash Collateralized or otherwise secured to the
satisfaction of each applicable Issuing Bank or other arrangements satisfactory
to each applicable Issuing Bank have been made with respect thereto) and all LC
Disbursements shall have been reimbursed and (d) all amounts due and payable
under Secured Swap Agreements shall have been paid in full in cash (other than
(i) Secured Swap Agreements which are cash collateralized or otherwise secured
to the satisfaction of the Secured Swap Provider and (ii) Secured Swap
Agreements as to which other arrangements satisfactory to the applicable Secured
Swap Provider have been made).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006, as it presently exists
or as it may be amended from time to time, or any successor thereto.
“Perfection Certificate” means a perfection certificate substantially in the
form of Exhibit J.
“Permitted Holders” means (a) any Person or group that beneficially owns,
directly or indirectly, the Equity Interests of Parent on the Closing Date and
is listed on Schedule 1.01 hereto, (b) any Affiliates of such Person or group
listed in clause (a), and (c) any other Person or group who is organized by such
Person or group listed in clause (a) primarily for the purpose of making equity
or debt investments in one or more companies.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.
“Plan” means any “employee pension benefit plan”, as defined in section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA and which (a) is currently or
hereafter sponsored, maintained or contributed to by a Loan Party or an ERISA
Affiliate or (b) was at any time during the six calendar years immediately
preceding the date hereof, sponsored, maintained or contributed to by a Loan
Party or an ERISA Affiliate or to which a Loan Party or an ERISA Affiliate has
any liability.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
Such rate is set by the Administrative Agent as a general reference rate of
interest, taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.


23

--------------------------------------------------------------------------------




“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.
“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).
“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves”.
“PV-9” means, on any date of determination, with respect to any Proved Reserves
expected to be produced from any Borrowing Base Properties, the net present
value, discounted at 9% per annum, of the future net revenues expected to accrue
to the Borrower’s and the other Loan Parties’ collective interests in such
Proved Reserves during the remaining expected economic lives of such reserves,
calculated in accordance with the most recent bank price deck provided to the
Borrower by the Administrative Agent.
“Qualified ECP Counterparty” means in respect of any Swap Agreement, a Guarantor
that (a) has total assets exceeding $10,000,000 at the time any guaranty of
obligations under such Swap Agreement or grant of the relevant security interest
becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act.
“Quotation Day” means, with respect to any Eurodollar Loan for any Interest
Period, two (2) Business Days prior to the commencement of such Interest Period.
“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Indebtedness. “Redeem” has the correlative meaning thereto.
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).
“Reference Period” has the meaning assigned to such term in the definition of
“EBITDAX”.
“Refinance Indebtedness” has the meaning assigned to such term in Section
9.02(l).
“Register” has the meaning assigned to such term in Section 12.04(b)(iv).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.


24

--------------------------------------------------------------------------------




“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
“Remedial Work” has the meaning assigned to such term in Section 8.10(a).
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, with respect to a Plan, other than those
events as to which the 30-day notice has been waived in regulations issued by
the PBGC.
“Required Hedges” means Swap Agreements entered into by the Borrower at prices
reasonably acceptable to the Administrative Agent (a) in respect of crude oil,
on not less than 50% of the projected production from the Proved Reserves
classified as “Developed Producing Reserves” attributable to the Oil and Gas
Properties of the Loan Parties as reflected in the July 1st reserve report
delivered pursuant to the Existing Credit Agreement, through December 31, 2019,
and (b) in respect of natural gas, on not less than 50% of the projected
production from the Proved Reserves classified as “Developed Producing Reserves”
attributable to the Oil and Gas Properties of the Loan Parties as reflected in
the July 1st reserve report delivered pursuant to the Existing Credit Agreement,
through December 31, 2019.
“Required Lenders” means (a) if there are fewer than three (3) unaffiliated
Lenders, all Lenders, (b) if there are three (3) unaffiliated Lenders, two (2)
unaffiliated Lenders and (c) if there are more than three (3) unaffiliated
Lenders, (i) at any time while no Loans or LC Exposure are outstanding, Lenders
having at least sixty-six and two thirds percent (66-2/3%) of the Aggregate
Maximum Credit Amounts and (ii) at any time while any Loans or LC Exposure are
outstanding, Lenders holding at least sixty-six and two thirds percent (66-2/3%)
of the outstanding aggregate principal amount of the Loans and participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)).
“Reserve Report” means each report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of the dates set
forth in Section 8.12(a) (or such other date in the event of an Interim
Redetermination) the oil and gas reserves attributable to the proved Oil and Gas
Properties of the Borrower and the Guarantors, together with a projection of the
rate of production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the economic and
pricing assumptions consistent with the Administrative Agent’s lending
requirements at the time.
“Reserve Report Certificate” has the meaning assigned to such term in Section
8.12(c) and is to be substantially in the form of Exhibit I.
“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
“Restricted Payment” means any dividend or other distribution or return of
capital (whether in cash, securities or other Property) with respect to any
Equity Interests in any Person, or any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.


25

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.
“Scheduled Redetermination” has the meaning assigned to such term in Section
2.07(b).
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Second Lien Agent” has the meaning set forth in the Intercreditor Agreement.
“Second Lien Debt” has the meaning set forth in the Intercreditor Agreement.
“Second Lien Documents” means the Second Lien Indenture, the 2019 Notes, the
Second Lien Security Documents (as such term is defined in the Intercreditor
Agreement) and all other loan documents, notes, guarantees, instruments and
agreements governing or evidencing the Second Lien Obligations or any Second
Lien Substitute Facility (as such term is defined in the Intercreditor
Agreement), as each document may be amended, restated, supplemented, refinanced,
replaced or otherwise modified from time to time in accordance with the
Intercreditor Agreement.
“Second Lien Indenture” means the Indenture, dated as of October 12, 2016, among
the Parent, the grantors party thereto from time to time and Wilmington Trust,
National Association in its capacity as trustee and collateral agent thereunder,
as amended, restated, adjusted, waived, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms of the
Intercreditor Agreement unless restricted by the terms of the Intercreditor
Agreement, and any credit agreement, loan agreement, note agreement, promissory
note, indenture or any other agreement or instrument evidencing or governing the
terms of any Second Lien Substitute Facility (as such term is defined in the
Intercreditor Agreement).
“Second Lien Obligations” has the meaning set forth in the Intercreditor
Agreement.
“Secured Cash Management Bank” means any Person that either (a) on the Closing
Date or (b) on any date of determination after the Closing Date, in each case,
is a Lender or any Affiliate of a Lender that is a counterparty to a Cash
Management Agreement with the Borrower or any other Loan Party.
“Secured Cash Management Obligations” means all obligations of the Borrower or
any other Loan Party arising from time to time under any Cash Management
Agreement with a Secured Cash Management Bank; provided that if such Secured
Cash Management Bank ceases to be a Lender or an Affiliate of a Lender


26

--------------------------------------------------------------------------------




hereunder, such obligations owed to such Secured Cash Management Bank shall no
longer be Secured Cash Management Obligations.
“Secured Obligations” means any and all amounts owing or to be owing by any Loan
Party (a) to the Administrative Agent, any Issuing Bank, any Lender or any other
Person under any Loan Document, (b) to any Secured Swap Provider under a Secured
Swap Agreement or (c) to any Secured Cash Management Bank in respect of Secured
Cash Management Obligations, and all renewals, extensions and/or rearrangements
of any of the foregoing, in each case, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising (including interest accruing after the maturity of
the Loans and LC Disbursements and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding); provided
that solely with respect to any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act, Excluded Swap Obligations of such
Loan Party shall in any event be excluded from “Secured Obligations” owing by
such Loan Party.
“Secured Parties” means, collectively, the Administrative Agent, each Issuing
Bank, the Lenders, each Secured Cash Management Bank, each Secured Swap Provider
and any other Person owed Secured Obligations, and “Secured Party” means any of
them individually.
“Secured Swap Agreement” means a Swap Agreement between (a) any Loan Party and
(b) a Secured Swap Provider.
“Secured Swap Provider” means, with respect to any Swap Agreement, (a) a Lender
or an Affiliate of a Lender who is the counterparty to any such Swap Agreement
(regardless of whether such Swap Agreement was entered into prior to the time it
(or its Affiliate) became a Lender or while it (or its Affiliate) was a Lender)
with a Loan Party and (b) any Person who was a Lender or an Affiliate of a
Lender at the time when such Person entered into any such Swap Agreement who is
a counterparty to any such Swap Agreement with a Loan Party; provided that any
such Secured Swap Provider that ceases to be a Lender or an Affiliate of a
Lender shall continue to be a “Secured Swap Provider” for purposes of this
Agreement to the extent that such Secured Swap Provider entered into a Secured
Swap Agreement with the Borrower or any of its Subsidiaries prior to the date
hereof or at the time such Secured Swap Provider was a Lender (or Affiliate of a
Lender) hereunder and such Secured Swap Agreement remains in effect and there
are remaining obligations under such Secured Swap Agreement (but excluding any
transactions, confirms, or trades entered into after such Person ceases to be a
Lender or an Affiliate of a Lender).
“Securities Account” has the meaning assigned to such term in the UCC.
“Security Instruments” means (a) the Guarantee and Collateral Agreement, (b) the
Mortgages, (c) any Control Agreement, (d) the other agreements, instruments or
certificates described or referred to in Exhibit F and (e) any and all other
agreements, instruments, consents or certificates now or hereafter executed and
delivered by the Borrower, the other Loan Parties or any other Affiliate
thereof, in each case as security for the payment or performance of the Secured
Obligations, as such agreements may be amended, modified, supplemented or
restated from time to time.
“Solvency Certificate” means a solvency certificate signed by a Financial
Officer in substantially the form of Exhibit E hereto.
“Specified Time” means 11:00 A.M., London time.


27

--------------------------------------------------------------------------------




“Statutory Reserve Rate” means a fraction (expressed as a decimal) not to exceed
the number one, the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentages
(including any basis, marginal, special, emergency or supplemental reserves)
expressed as a decimal established by any Governmental Authority of the Board or
any other Governmental Authority having jurisdiction for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Equity Interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity are at the time owned, or the
management of which is otherwise Controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a direct or indirect Subsidiary or Subsidiaries of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Loan Party shall be a Swap
Agreement.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
“Syndication Agent” means the syndication agent identified on the cover page of
this Agreement.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments in accordance with the terms of this Agreement.


28

--------------------------------------------------------------------------------




“Total Debt” means, at any date, all Indebtedness of the Parent and its
Consolidated Subsidiaries on a consolidated basis, excluding contingent
obligations arising under FASB ASC 815, undrawn amounts under any Letter of
Credit and any mark-to-market Swap Obligations; provided that net Swap
Obligations to the extent such obligations are due and payable and not paid on
such date and that would be required to be reflected as a liability on the
consolidated balance sheet of the Parent and its Consolidated Subsidiaries in
accordance with GAAP shall constitute Total Debt.
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document to
which it is a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, the Borrower’s grant of the
security interests and provision of Collateral under the Security Instruments
and Borrower’s grant of Liens on Mortgaged Properties (if applicable) and other
Properties pursuant to the Security Instruments and (b) each Loan Party, the
execution, delivery and performance by such Loan Party of each Loan Document to
which it is a party, the guaranteeing of the Secured Obligations and the other
obligations under the Guarantee and Collateral Agreement by such Loan Party and
(c) each Loan Party, such Loan Party’s grant of the security interests and
provision of Collateral under the Security Instruments, and the grant of Liens
by such Loan Party on Mortgaged Properties (if applicable) and other Properties
pursuant to the Security Instruments.
“Transferee” means any Assignee or Participant.
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“Unwind” means, with respect to any Swap Agreement, the early termination,
unwind, cancelation or other Disposition of any such Swap Agreement. “Unwound”
shall have a meaning correlative to the foregoing.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned such term in Section
5.03(g)(ii)(B)(3).
“Wells Fargo” has the meaning assigned to such term in Section 12.21(e).
“Wholly-Owned” means, with respect to a Subsidiary, that all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower, the other
Guarantors and/or one or more of the Wholly-Owned Subsidiaries.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


29

--------------------------------------------------------------------------------




Section 1.03    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).


Section 1.04    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and the word “or” is not exclusive. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and the word “through”
means “through and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. The use of the phrase “subject to” as used in connection with
Excepted Liens or otherwise and the permitted existence of any Excepted Liens or
any other Liens shall not be interpreted to expressly or impliedly subordinate
any Liens granted in favor of the Administrative Agent and the other Secured
Parties as there is no intention to subordinate the Liens granted in favor of
the Administrative Agent and the other Secured Parties. No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.
Section 1.05    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the initial financial statements to be delivered pursuant to Section 8.01(a),
except for Accounting Changes (as defined below) with which the Borrower’s
independent certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a). In the event that
any Accounting Change shall occur and such change results in a change in the
method of calculation of financial covenants, standards or terms in this
Agreement, then the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Majority Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.


30

--------------------------------------------------------------------------------




Section 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
Section 1.07    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
ARTICLE II    
THE CREDITS
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the total Revolving Credit Exposures exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow the
Loans.
Section 2.02    Loans and Borrowings.
(a)    Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Types of Loans. Subject to the terms of this Agreement, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $100,000 and not less than
$500,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.09(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of six (6)
Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
(d)    Notes. If a Lender shall make a written request to the Administrative
Agent and the Borrower to have its Loans evidenced by a Note, then, for each
such Lender, the Borrower shall execute and deliver a single Note of the
Borrower dated, in the case of (i) any Lender party hereto as of the date of
this Agreement, as of the date of this Agreement or (ii) any Lender that becomes
a party hereto pursuant to an Assignment and Assumption, as of the effective
date of the Assignment and Assumption, payable to such Lender or its registered
assigns in a principal amount equal to its Maximum Credit Amount as in effect on


31

--------------------------------------------------------------------------------




such date, and otherwise duly completed. Upon request from a Lender, in the
event that any such Lender’s Maximum Credit Amount increases or decreases for
any reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise),
the Borrower shall deliver or cause to be delivered on the effective date of
such increase or decrease, a new Note payable to such Lender or its registered
assigns in a principal amount equal to its Maximum Credit Amount after giving
effect to such increase or decrease, and otherwise duly completed. The date,
amount, Type, interest rate and, if applicable, Interest Period of each Loan
made by each Lender, and all payments made on account of the principal thereof,
may be recorded by such Lender on its books for its Note, and, prior to any
transfer, may be recorded by such Lender on a schedule attached to such Note or
any continuation thereof or on any separate record maintained by such Lender;
provided that the failure to make any such notation or to attach a schedule
shall not affect any Lender’s or the Borrower’s rights or obligations in respect
of such Loans or affect the validity of such transfer by any Lender of its Note.
Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request in writing (a) in the case
of a Eurodollar Borrowing, not later than 11:00 A.M. three (3) Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 A.M. on the date of the proposed Borrowing;
provided that no such notice shall be required for any deemed request of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as provided in
Section 2.09(e). Each such Borrowing Request shall be irrevocable and delivered
by hand delivery, fax or other electronic communication to the Administrative
Agent in substantially the form of Exhibit B and signed by the Borrower. Each
such written Borrowing Request shall specify the following information in
compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    the amount of the then effective Borrowing Base, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


32

--------------------------------------------------------------------------------




Section 2.04    Interest Elections.
(a)    Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request unless otherwise precluded by the
terms hereof and, if a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
(b)    Interest Election Requests. To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, fax or other electronic communication to the Administrative
Agent of a written Interest Election Request signed by the Borrower.
(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and Section
2.04(c)(iv) shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.
(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if (i) a Borrowing Base Deficiency has occurred
and is continuing, no outstanding Borrowing may be converted


33

--------------------------------------------------------------------------------




to or continued as a Eurodollar Borrowing with an Interest Period longer than
one (1) month (and any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be deemed to request an Interest Period of one (1) month) and (ii) an
Event of Default has occurred and is continuing, no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and, unless repaid,
each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.
Section 2.05    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 P.M. to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to a Controlled Account (except for in the
case of any Borrowing prior to the date that is sixty (60) days after the
Closing Date, which can be credited to any account of a Loan Party), in each
case, designated by the Borrower in the applicable Borrowing Request; provided
that ABR Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.09(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.
(b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to 1:00 P.M. on the proposed date
of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
Section 2.06    Termination and Reduction of Aggregate Maximum Credit Amounts.
(a)    Scheduled Termination of Commitments. Unless previously terminated in
accordance with this Agreement, the Commitments shall terminate on the Maturity
Date. If at any time the Aggregate Maximum Credit Amounts are terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.
(b)    Optional Termination and Reduction of Aggregate Maximum Credit Amounts.


34

--------------------------------------------------------------------------------




(i)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.
(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under Section
2.06(b)(i) at least three (3) Business Days prior to the effective date of such
termination or reduction or such shorter time as the Administrative Agent may
agree in writing, specifying such election and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the Lenders of the contents thereof. Each notice delivered by the Borrower
pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided that, any
such notice of termination of the Aggregate Maximum Credit Amounts may state
that such notice is conditioned upon the occurrence of any event specified
therein (including effectiveness of other credit or debt facilities or the
consummation of a Material Acquisition or Material Disposition), in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied (it being understood that the failure of such condition to be
satisfied shall not relieve the Borrower of its obligations under Section 5.02).
Any termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated. Each reduction of the Aggregate Maximum
Credit Amounts pursuant to this Section 2.06(b)(ii) shall be made ratably among
the Lenders in accordance with each Lender’s Applicable Percentage.
Section 2.07    Borrowing Base.
(a)    Initial Borrowing Base. For the period from and including the Closing
Date to but excluding the first Redetermination Date, the amount of the
Borrowing Base shall be $40,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to the Borrowing Base Adjustment Provisions.
(b)    Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (each such
redetermination, a “Scheduled Redetermination”), and, subject to Section
2.07(d), such redetermined Borrowing Base shall become effective and applicable
to the Borrower, the Administrative Agent, the Issuing Bank(s) and the Lenders
on or about March 1st and September 1st of each year, commencing on or about
March 1, 2018. The Borrower may, by notifying the Administrative Agent thereof,
one time between any Scheduled Redetermination, elect to cause the Borrowing
Base to be redetermined in accordance with this Section 2.07. Further, the
Administrative Agent may, or at the direction of the Required Lenders shall, by
notifying the Borrower thereof, one time between any Scheduled Redeterminations,
elect to cause the Borrowing Base to be redetermined (collectively with the
Borrower’s right set forth in the previous sentence, an “Interim
Redetermination”) in accordance with this Section 2.07.
(c)    Scheduled and Interim Redetermination Procedure.
(i)    Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: upon receipt by the Administrative Agent of (A) the
Reserve Report for such redetermination and the related Reserve Report
Certificate and (B) such other reports, data and supplemental information,
including the information provided pursuant to Section 8.12(c), as may, from
time to time, be reasonably requested by the Administrative Agent (the Reserve
Report, such Reserve Report Certificate and


35

--------------------------------------------------------------------------------




such other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in its sole discretion, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including the status of title information with respect
to the Oil and Gas Properties as described in the Engineering Reports and the
existence of any other Indebtedness, the Loan Parties’ other assets,
liabilities, fixed charges, cash flow, business, properties, prospects,
management and ownership, hedged and unhedged exposure to price, price and
production scenarios, interest rate and operating cost changes) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its oil and gas lending criteria as it exists at the particular time. In no
event shall the Proposed Borrowing Base exceed the Aggregate Maximum Credit
Amounts.
(ii)    The Administrative Agent shall thereafter notify the Borrower and the
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
(A)    in the case of a Scheduled Redetermination (1) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) and Section 8.12(c) in a timely and
complete manner, then before or on or about February 15th or August 15th, as the
case may be, of such year following the date of delivery or (2) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.12(a) and Section 8.12(c) in
a timely and complete manner, then promptly after the Administrative Agent has
received complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with Section
2.07(c)(i); and
(B)    in the case of an Interim Redetermination, promptly, and in any event
within fifteen (15) days, after the Administrative Agent has received the
required Engineering Reports (or such later date to which the Borrower and the
Administrative Agent agree).
(iii)    Subject to Section 2.10(b) and Section 12.02(b)(ii) with respect to any
Defaulting Lender, any Proposed Borrowing Base that would (A) increase the
Borrowing Base then in effect must be approved by all Lenders as provided in
this Section 2.07(c)(iii) and (B) decrease or maintain the Borrowing Base then
in effect must be approved by the Required Lenders as provided in this Section
2.07(c)(iii); provided, however, that in no event shall the Borrowing Base be
increased or maintained at an amount that would permit the aggregate principal
amount of all indebtedness outstanding under this Agreement to exceed the
“Priority Lien Cap” as defined and as calculated in the Intercreditor Agreement.
Such decisions will be made by each Lender based upon such criteria (including,
without limitation, the status of title information with respect to the proved
Oil and Gas Properties as described in the Engineering Reports and the existence
of any other Indebtedness, the Loan Parties’ other assets, liabilities, fixed
charges, cash flow, business, properties, prospects, management and ownership,
hedged and unhedged exposure to price, price and production scenarios, interest
rate and operating cost changes) as such Lender deems appropriate in its sole
discretion and consistent with its oil and gas lending criteria as it exists at
the particular time. Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If, at the end of such 15-day period, any Lender has not communicated its
approval or disapproval in writing to the Administrative Agent in connection
with any Proposed Borrowing Base that would decrease or maintain the Borrowing
Base then in effect, such silence shall be deemed to be an approval of such
maintained or decreased Proposed Borrowing Base, as applicable. If, at the end
of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or


36

--------------------------------------------------------------------------------




maintain the Borrowing Base then in effect, have approved, or are deemed to
approve in the case of a Proposed Borrowing Base that would decrease or maintain
the Borrowing Base then in effect, as aforesaid, then the Proposed Borrowing
Base shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d). If, however, at the end of such 15-day period, all of the
Lenders or the Required Lenders, as applicable, have not approved, or have been
deemed to approve in the case of a Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to a number of Lenders sufficient to constitute the
Required Lenders and, so long as such amount does not increase the Borrowing
Base then in effect, such amount shall become the new Borrowing Base, effective
on the date specified in Section 2.07(d) (provided that, if the Administrative
Agent shall have polled the Lenders and ascertained that the highest Borrowing
Base then acceptable to all of the Lenders increases the Borrowing Base then in
effect, such amount shall become the new Borrowing Base, effective on the date
specified in Section 2.07(d)).
(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved by all of the Lenders or the Required Lenders
(subject to Section 2.10(b) and Section 12.02(b)(ii) with respect to any
Defaulting Lender), as applicable, pursuant to Section 2.07(c)(iii), the
Administrative Agent shall notify the Borrower and the Lenders (the “New
Borrowing Base Notice”) of the amount of the redetermined Borrowing Base and
such amount shall become the new Borrowing Base, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank(s) and the Lenders:
(i)    in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) and Section 8.12(c) in a timely and
complete manner, then on or about March 1st or September 1st of each year, as
applicable, following such notice (or as soon as possible thereafter, pursuant
to the procedures set forth in Section 2.07(c)(iii)), or (B) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.12(a) and Section 8.12(c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such New Borrowing Base Notice; and
(ii)    in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.
Such amount shall then become the Borrowing Base, until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base pursuant to the Borrowing Base Adjustment
Provisions, whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.
Section 2.08    Borrowing Base Adjustment Provisions.
(a)    Reduction of Borrowing Base Upon Asset Dispositions and Unwind of Swap
Positions. If the Borrower or one of the other Guarantors Disposes of Oil and
Gas Properties (but excluding any Disposition to a Loan Party or from a non-Loan
Party to a non-Loan Party) or any Equity Interests in any Person owning Oil and
Gas Properties (but excluding any Disposition to a Loan Party or from a non-Loan
Party to a non-Loan Party), or Unwinds Swap Agreements and (i) the aggregate
Borrowing Base Value attributable to all Disposed Oil and Gas Properties (or the
Oil and Gas Properties owned by any Guarantor whose Equity Interests were sold)
plus (ii) the aggregate Borrowing Base Value attributable to all Unwound Swap
Agreements, in each case since the later of (x) the last Redetermination Date
and (y) the last adjustment of the Borrowing Base pursuant to this Section
2.08(a) is in excess of five percent (5.0%) of the Borrowing


37

--------------------------------------------------------------------------------




Base then in effect (as reasonably determined by the Administrative Agent),
individually or in the aggregate, then the Borrowing Base will be automatically
reduced by an amount equal to the Borrowing Base Value of such Oil and Gas
Properties (or such Oil and Gas Properties owned by any Subsidiary whose Equity
Interests were sold) or such Unwound Swap Agreement and the Administrative Agent
shall promptly inform the Borrower of the amount of the adjusted Borrowing Base.
(b)    Reduction of Borrowing Base Related to Title. If the Administrative Agent
or Required Lenders have adjusted the Borrowing Base in accordance with Section
8.13(c), so that, after giving effect to such reduction, the Borrower will
satisfy the requirements of Section 8.13(c), the Administrative Agent shall
promptly notify the Borrower in writing and, upon receipt of such notice, the
new Borrowing Base will simultaneously become effective.
(c)    Reduction of Borrowing Base Upon Incurrence of Indebtedness. Upon the
issuance or incurrence of Indebtedness incurred pursuant to Section 9.02(o)
(other than any such Indebtedness constituting permitted Refinance Indebtedness
under Section 9.02(l)), and only to the extent the Borrower or Guarantor
received cash proceeds from any such Indebtedness, the Borrowing Base then in
effect shall be reduced by an amount equal to the product of 0.25 multiplied by
the stated principal amount of such Indebtedness (without regard to any original
issue discount), and the Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the date of such issuance or incurrence,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders on such date until the next redetermination or
modification thereof hereunder.
Section 2.09    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any other Loan Party, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the period from the Closing Date until the day
which is five (5) Business Days prior to the end of the Availability Period;
provided that, in addition to the conditions set forth in Section 6.02, the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if (x) the LC Exposure would exceed the LC
Commitment, (y) the Revolving Credit Exposure of any Lender would exceed the
Commitment of such Lender or (z) a Borrowing Base Deficiency exists at such time
or would result therefrom (collectively, the “LC Availability Requirements”). In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Letter of Credit Agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. The Issuing Bank shall not at any
time be obligated to issue any Letter of Credit if such issuance would conflict
with, or cause the Issuing Bank or any of the Lenders to exceed any limits
imposed by, any applicable Governmental Requirement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:
(i)    requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;


38

--------------------------------------------------------------------------------




(ii)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);
(iii)    specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.09(c));
(iv)    specifying the amount of such Letter of Credit;
(v)    specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and
(vi)    specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).
Each notice shall constitute a representation that, after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, the LC
Availability Requirements will be satisfied on the date of such issuance,
amendment, renewal or extension.
If requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided that, in the event of any
conflict between such application and the terms of this Agreement, the terms of
this Agreement shall control.
(c)    Dollar Denominated; Expiration Date. Each Letter of Credit shall (i) be
denominated in dollars and (ii) expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension of a Letter of
Credit, one year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.09(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.09(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
and any taxes, fees, charges or other


39

--------------------------------------------------------------------------------




costs or expenses incurred by the Issuing Bank in connection with such payment
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 Noon, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 A.M.,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 Noon, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
unless the Borrower has notified the relevant Issuing Bank and Administrative
Agent that it will, and does, reimburse such LC Disbursement by the required
date and time, the Borrower shall, subject to the satisfaction of the conditions
to Borrowing set forth in Section 6.02, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. Each such payment shall be made to the
Issuing Bank at its address for notices referred to herein in dollars and in
immediately available funds. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.09(e), the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.09(e) to reimburse the applicable Issuing Bank, then
to such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this Section 2.09(e) to reimburse the Issuing Bank
for any LC Disbursement (other than the funding of ABR Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.09(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or any other Loan Document, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit or any Letter of
Credit Agreement, or (iv) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.09(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise


40

--------------------------------------------------------------------------------




care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised all requisite
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. An Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by fax or other
electronic transmission) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the applicable Issuing Bank and the Lenders with respect
to any such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.09(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.09(h) shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.09(e) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
also be deemed to refer to such successor or to any previous Issuing Bank, or to
such successor and all previous Issuing Banks, as the context shall require.
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit. Subject to the appointment and acceptance of
a successor Issuing Bank which is reasonably acceptable to the Borrower, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with this
Section 2.09(i).
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of Cash Collateral pursuant to this
Section 2.09(j), (ii) the LC Exposure exceeds the LC Commitment at any time as a
result of a reduction in the Borrowing Base, (iii) the Borrower is required to
pay to the


41

--------------------------------------------------------------------------------




Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c) or (iv) the Borrower is required
to Cash Collateralize a Defaulting Lender’s LC Exposure pursuant to Section
2.10, then the Borrower shall deposit, in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of (A) in the case of an Event of
Default, the LC Exposure (net of any Cash Collateral already held at the
applicable time by the Administrative Agent with respect to such LC Exposure)
and (B) in the case of the LC Exposure exceeding the LC Commitment, the amount
of such excess, and (C) in the case of a payment required by Section 3.04(c),
the amount of such excess as provided in Section 3.04(c), as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such Cash Collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower or any
other Guarantor described in Section 10.01(h) or Section 10.01(i). The Borrower
hereby grants to the Administrative Agent, for the benefit of the Issuing
Bank(s) and the Lenders, an exclusive first priority and continuing perfected
security interest in and Lien on such account and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in
such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor. The Borrower’s obligation to deposit amounts pursuant to this Section
2.09(j) shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any of its Subsidiaries may now or hereafter have against any such
beneficiary, the Issuing Bank(s), the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and the Guarantor’s
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Bank(s) for LC Disbursements for which it has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrower and the Guarantors under this Agreement or the other
Loan Documents. If the Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default, and
the Borrower is not otherwise required to pay to the Administrative Agent the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 3.04(c), then such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all
Events of Default have been cured or waived.
Section 2.10    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Commitment Fees. Commitment fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 3.05(a).


42

--------------------------------------------------------------------------------




(b)    Waivers and Amendments. The Maximum Credit Amount and the principal
amount of the Loans and participation interests in Letters of Credit of the
Defaulting Lenders (if any) shall not be included in determining whether the
Majority Lenders or Required Lenders, as applicable, have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.02); provided that, without prejudice to the
terms of Section 12.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of each Lender or each Lender adversely affected thereby.
(c)    LC Exposure. If any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentage (disregarding such Defaulting Lender’s Maximum Credit
Amount) but only to the extent the sum of all non-Defaulting Lenders’ Revolving
Credit Exposure plus such Defaulting Lender’s LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one (1) Business Day
following notice by the Administrative Agent Cash Collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.09(j) for so long as such LC Exposure is outstanding;
(iii)    if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
3.05(a) and Section 3.05(b) shall be adjusted to reflect such reallocations; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees payable pursuant to Section 3.05(b) with respect to
such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until
and to the extent that such LC Exposure is reallocated and/or Cash
Collateralized; and
(d)    Letters of Credit. So long as such Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrower in accordance with Section 2.10(c), and participating
interests in any newly issued, extended, renewed or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(c)(i) (and such Defaulting Lender shall not participate therein).
(e)    New Letters of Credit. If (a) a Bankruptcy Event or a Bail-In Action with
respect to a Lender Parent of any Lender shall occur following the date hereof
and for so long as such event shall continue or (b) the Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Issuing Bank shall


43

--------------------------------------------------------------------------------




not be required to issue, extend, renew or increase any Letter of Credit, unless
the Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Bank to defease any risk to it in respect of
such Lender hereunder.
(f)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank hereunder; third, to Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.09(j); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.09(j); sixth, to the payment of any amounts owing to the Lenders
or the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or repayment of
any Letter of Credit obligations in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 6.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letter of Credit obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letter of Credit
obligations are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.10(c)(i). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.10 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(g)    Defaulting Lender Cure. In the event that the Administrative Agent, the
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.
ARTICLE III    
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES


44

--------------------------------------------------------------------------------




Section 3.01    Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Termination Date.
Section 3.02    Interest.
(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
(c)    Post-Default Rate. Notwithstanding the foregoing, (i) if an Event of
Default pursuant to Section 10.01(a) or Section 10.01(b) has occurred and is
continuing, then such overdue amounts outstanding, shall, as of the date of such
failure to pay the relevant amount when due or such later date determined by the
Required Lenders, bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate applicable to ABR Loans as
provided in Section 3.02(a) or the Adjusted LIBO Rate as provided in Section
3.02(b), but, in each case, in no event to exceed the Highest Lawful Rate, (ii)
if an Event of Default pursuant to Section 10.01(h) or Section 10.01(i) has
occurred and is continuing, then all Loans and other amounts outstanding or any
other fee or other amount payable by any Guarantor, shall, as of the date of
such failure to pay the relevant amount when due or such later date determined
by the Required Lenders, bear interest, after as well as before judgment, at a
rate per annum equal to two percent (2%) plus the rate applicable to ABR Loans
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate and (iii) if an Event of Default (other than those specified in Section
3.02(c)(i) and (ii)) has occurred and is continuing and the Required Lenders so
elect, then all outstanding Loans or any other fee or other amount payable by
any Guarantor hereunder or under any other Loan Document that is not paid when
due, whether at stated maturity, upon acceleration or otherwise, and including
any payments in respect of a Borrowing Base Deficiency under Section 3.04, shall
bear interest, after as well as before judgment, at a rate per annum equal to
two percent (2%) plus the rate applicable to ABR Loans as provided in Section
3.02(a), but in no event to exceed the Highest Lawful Rate.
(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    Interest Rate Computations. All interest shall be computed on the basis
of a year of 360 days unless such computation would exceed the Highest Lawful
Rate, in which case interest shall be computed on the basis of a year of 365
days (or 366 days in a leap year), except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.


45

--------------------------------------------------------------------------------




Section 3.03    Alternate Rate of Interest. If prior to the first day of any
Interest Period:
(a)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or
(b)    the Administrative Agent shall have received notice from the Majority
Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (as conclusively certified by such Lenders) of making
or maintaining their affected Loans included in such Borrowing for such Interest
Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, fax or other electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective (and such Borrowing shall be automatically converted into ABR
Loans on the last day of the applicable Interest Period), and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
either as an ABR Borrowing or at an alternate rate of interest determined by the
Majority Lenders as their cost of funds.
Section 3.04    Prepayments.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay, without premium or penalty (except with respect to
any amounts due under Section 5.02), any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).
(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by fax or other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 A.M. three (3) Business Days before
the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing,
not later than 11:00 A.M. one (1) Business Day before the date of prepayment
(or, in each case, such shorter time as the Administrative Agent may agree).
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.06(b), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06(b). Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02 and any amounts due under Section 5.02.
(c)    Mandatory Prepayments.
(i)    Upon Optional Termination and Reduction. If, after giving effect to any
termination or reduction of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), the aggregate Revolving Credit Exposures of all Lenders exceeds
the aggregate Commitments of all Lenders, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to the amount of such excess, and (B) if any excess
remains after prepaying all of


46

--------------------------------------------------------------------------------




the Borrowings as a result of any LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount equal to such remaining excess to be held as
Cash Collateral as provided in Section 2.09(j).
(ii)    Upon Redeterminations and Title Related Borrowing Base Adjustment. If
there is a Borrowing Base Deficiency (x) on any Redetermination Date as a result
of any redetermination of the Borrowing Base in accordance with Section 2.07 or
(y) as a result of a Borrowing Base adjustment pursuant to Section 2.08(b), then
upon such Redetermination Date or the occurrence of such Borrowing Base
adjustment (such date, the “Deficiency Date”), the Borrower shall, within ten
(10) Business Days of the Deficiency Date, inform the Administrative Agent that
it intends to do one or more of the following (provided that, if the Borrower
fails to elect any of the following actions within such ten (10) Business Day
period, it shall be deemed to have elected option (A) hereof):
(A)    within thirty (30) days after the Deficiency Date prepay the Borrowings
in an aggregate principal amount equal to such Borrowing Base Deficiency,
(B)    promptly notify the Administrative Agent that it shall pay off such
Borrowing Base Deficiency in five equal installments and then, commencing on the
30th day after the Deficiency Date and continuing on the same day of each month
for the next four (4) months thereafter (for a total of five (5) payment dates),
prepay the Borrowings in an amount equal to one-fifth (1/5th) of such Borrowing
Base Deficiency (as such Borrowing Base Deficiency may be further increased or
reduced during such five (5) month period as a result of a Borrowing Base
redetermination or other adjustment of the Borrowing Base pursuant to the
Borrowing Base Adjustment Provisions) so that the Borrowing Base Deficiency (as
such Borrowing Base Deficiency may be further increased or reduced during such
five (5) month period as a result of a Borrowing Base redetermination or other
adjustment of the Borrowing Base pursuant to the Borrowing Base Adjustment
Provisions) is reduced to zero within 150 days of the Deficiency Date, or
(C)    within thirty (30) days after the Deficiency Date, submit and pledge as
Collateral additional Oil and Gas Properties not evaluated in the most recently
delivered Reserve Report or other collateral reasonably acceptable to the
Administrative Agent owned by the Borrower or any of the other Loan Parties for
consideration in connection with the determination of the Borrowing Base which
the Administrative Agent and the Required Lenders deem satisfactory, in their
sole discretion, to eliminate such Borrowing Base Deficiency;
provided that, notwithstanding the options set forth above, in all cases, the
Borrowing Base Deficiency must be eliminated on or prior to the Termination
Date. If, because of LC Exposure, a Borrowing Base Deficiency remains after
prepaying all of the Loans in accordance with this Section 3.04(c)(ii), the
Borrower shall Cash Collateralize Letters of Credit in an amount equal to such
remaining Borrowing Base Deficiency as provided in Section 2.09(j).
(iii)    Upon Certain Adjustments. If there is a Borrowing Base Deficiency as a
result of Borrowing Base adjustment pursuant to the Borrowing Base Adjustment
Provisions (other than Section 2.08(b) or Section 2.08(c)), then on the next
Business Day after the occurrence of such Borrowing Base adjustment the Borrower
shall (A) prepay the Borrowings in an aggregate principal amount equal to such
Borrowing Base Deficiency and (B) if any Borrowing Base Deficiency remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such remaining
Borrowing Base Deficiency to be held as cash collateral as provided in Section
2.09(j).


47

--------------------------------------------------------------------------------




(iv)    Upon Occurrence and Continuation of a Borrowing Base Deficiency. In
addition to the foregoing mandatory prepayments set forth in this Section
3.04(c), at any time that a Borrowing Base Deficiency exists, the Borrower shall
to the extent necessary to cure such Borrowing Base Deficiency:
(A)    upon any Disposition (excluding a Casualty Event which shall be governed
by clause (C) below) by any Loan Party of any of its Property or any Unwind of a
Swap Agreement by any Loan Party, in each case other than as permitted by
Section 9.11, prepay the Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Proceeds of such Disposition or Unwind; provided that
if an Event of Default pursuant to Section 10.01(h) or Section 10.01(i) has
occurred and is continuing, one hundred percent (100%) of the Net Proceeds of
such sale, termination or other monetization shall be applied to repay the
Secured Obligations in accordance with the priority set forth in Section
10.02(c). For the avoidance of doubt, nothing in this paragraph is intended to
permit any Loan Party to sell Property other than pursuant to Section 9.11, and
any such non-permitted sale will constitute a breach of this Agreement;
(B)    upon the incurrence or issuance of any Indebtedness by any Loan Party
(other than Indebtedness permitted under Section 9.02), the Borrower shall
prepay the Loans in an aggregate amount equal to one hundred percent (100%) of
the Net Proceeds received in respect of such Indebtedness; provided that if an
Event of Default pursuant to Section 10.01(h) or Section 10.01(i) has occurred
and is continuing, one hundred percent (100%) of the Net Proceeds received in
respect of such Indebtedness shall be applied to repay the Secured Obligations
in accordance with the priority set forth in Section 10.02(c). For the avoidance
of doubt, nothing in this paragraph is intended to permit any Loan Party to
incur Indebtedness other than as permitted under Section 9.02, and any such
incurrence of Indebtedness shall be a violation of Section 9.02 and a breach of
this Agreement; and
(C)    upon any Casualty Event, the Borrower shall prepay the Loans in an
aggregate amount equal to one hundred percent (100%) of such Net Proceeds;
provided, that if the Borrower delivers to the Administrative Agent a
certificate of a Responsible Officer to the effect that the Loan Parties intend
to apply the Net Proceeds from such Casualty Event (or a portion thereof as
specified in such certificate), within 180 days after receipt of such Net
Proceeds, to purchase assets useful in the business of the Loan Parties, then,
so long as no Event of Default then exists, no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate; provided further, that to the extent any such Net Proceeds have not
been so applied by the end of such 180 day period, a prepayment shall be
required in an amount equal to such Net Proceeds that have not been so applied;
provided further that if an Event of Default pursuant to Section 10.01(h) or
Section 10.01(i) has occurred and is continuing, one hundred percent (100%) of
such Net Proceeds received shall be applied to repay the Secured Obligations in
accordance with the priority set forth in Section 10.02(c);
provided that, if the Borrower has elected to cure such Borrowing Base
Deficiency by paying installments in accordance with Section 3.04(c)(ii)(B), any
prepayment made pursuant to this Section 3.04(c)(iv) shall be credited towards
the remaining installments in the order such installments become due until such
Borrowing Base Deficiency has been cured.


(v)    Application of Prepayments to Types of Borrowings. Each prepayment of
Borrowings pursuant to this Section 3.04(c) shall be applied, first, ratably to
any ABR Borrowings then outstanding, and, second, ratably to any Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing in order of priority beginning


48

--------------------------------------------------------------------------------




with the Eurodollar Borrowing with the least number of days remaining in the
Interest Period applicable thereto and ending with the Eurodollar Borrowing with
the most number of days remaining in the Interest Period applicable thereto.
(vi)    Interest to be Paid with Prepayments. Each prepayment of Borrowings
pursuant to this Section 3.04(c) shall be applied ratably to the Loans included
in the prepaid Borrowings. Prepayments pursuant to this Section 3.04(c) shall be
accompanied by accrued interest to the extent required by Section 3.02.
(d)    Special Prepayment Provisions while Second Lien Debt is Outstanding.
Until the Intercreditor Agreement has been terminated and no Second Lien Debt
remains outstanding:
(i)    To the extent the Asset Coverage Ratio is then in effect under the Second
Lien Documents, in the event that on any Test Date Parent and its Consolidated
Subsidiaries are not in compliance with the Asset Coverage Ratio, Parent and the
Borrower will not be in breach of Section 9.01(c) if Parent and the Borrower
shall notify the Administrative Agent of their election to, and they shall on or
before (a) with respect to any Test Date referred to in clause (A) of the
definition of Test Date, the 45th day immediately following such Test Date; or
(b) with respect to any Test Date referred to in clause (B) of the definition of
Test Date, the date of such Material Acquisition (as such term is defined in the
Second Lien Indenture) or Material Disposition (as such term is defined in the
Second Lien Indenture), as applicable, prepay the Borrowings under this
Agreement in an aggregate principal amount equal to the amount required to cause
the Borrower to be in compliance with the Asset Coverage Ratio.
(ii)    [Reserved].
(iii)    Without duplication of any other prepayments required hereunder, within
one (1) Business Day of the consummation of any sale or other disposition of
Property permitted pursuant to Section 9.11(e), (h) or (j), the Borrower shall
prepay the Borrowings in an aggregate principal amount of the net cash proceeds
of such disposition (net of customary and reasonable out of pocket fees and
expenses incurred in connection with such disposition including, but not limited
to, (1) all reasonable and documented fees and expenses of accountants, lawyers
and other professional advisors and brokerage commissions, (2) any taxes
directly attributable to such disposition and (3) any Debt or other liabilities
required to be paid with the proceeds of such disposition).
(iv)    Without duplication of any other prepayments required hereunder, within
one (1) Business Day of any assignment, termination or unwinding of any Swap
Agreements permitted pursuant to Section 9.11, the Borrower shall prepay the
Borrowings in an aggregate principal amount of the net cash proceeds of such
assignment, termination or unwinding (net of customary and reasonable out of
pocket fees and expenses incurred in connection with such assignment,
termination or unwinding, including, but not limited to, (1) all reasonable and
documented fees and expenses of accountants, lawyers and other professional
advisors and brokerage commissions, (2) any taxes directly attributable to such
assignment, termination or unwinding and (3) any Debt or other liabilities
required to be paid with the proceeds of such assignment, termination or
unwinding).
(v)    Each prepayment of Borrowings pursuant to this Section 3.04(d) shall be
applied as provided in Section 3.04(c)(v) and (vi).


49

--------------------------------------------------------------------------------




(vi)    Each term used in this Section 3.04(d) but not otherwise defined herein
shall have the meaning given such term in the Second Lien Indenture as in effect
on the Closing Date.
(e)    No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
Section 3.05    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender (determined taking into account both Loans and
LC Exposure) during the period from and including the date of this Agreement to
but excluding the Termination Date. Accrued commitment fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the Termination Date, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or
366 days in a leap year) (or in such other manner as the Administrative Agent
shall provide so that such computation shall not exceed the Highest Lawful
Rate), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to each applicable
Issuing Bank a fronting fee, which shall accrue at the rate equal to the greater
of (A) $750 and (B) 0.20% per annum (or such other rate as may be agreed to with
such Issuing Bank) on the average daily amount of the LC Exposure attributable
to such Issuing Bank (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the date of this
Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure; provided
that in no event shall such fee be less than $750.00 during any quarter unless
no LC Exposure existed at any time during such quarter and (iii) to each Issuing
Bank, for its own account, its standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last Business Day of March, June, September and December of each
year shall be payable on such last Business Day, commencing on the first such
date to occur after the date of this Agreement; provided that all such fees
shall be payable on the Termination Date and any such fees accruing after the
Termination Date shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10 days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


50

--------------------------------------------------------------------------------




(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(d)    Borrowing Base Increase Fees. The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender then party to this
Agreement, ratably in accordance with its Applicable Percentage of the Borrowing
Base Increase Amount (as defined below), a Borrowing Base increase fee to be
agreed by the Lenders and the Borrower on the amount of any increase of the
Borrowing Base over the highest Borrowing Base previously in effect (such
amount, the “Borrowing Base Increase Amount”), payable on the effective date of
any such increase to the Borrowing Base.
ARTICLE IV    
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 11:00 A.M., on the date when
due, in immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim. Fees, once paid, shall be fully earned and shall not be
refundable under any circumstances, absent manifest error. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the applicable Issuing Bank as expressly provided herein
and except that payments pursuant to Section 5.01, Section 5.02, Section 5.03
and Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective


51

--------------------------------------------------------------------------------




Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
Section 4.02    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable Issuing Bank that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
Section 4.03    Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(a), Section 2.09(d), Section 2.09(e) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 4.04    Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, for so long as no Event of
Default has occurred and is continuing, (a) the Administrative Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to and retained by the Borrower or any other Loan Party
and (b) the Lenders hereby authorize the Administrative Agent to take such
actions as may be necessary to cause such proceeds to be paid to the Borrower
and/or such Loan Parties.
ARTICLE V    
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES
Section 5.01    Increased Costs.


52

--------------------------------------------------------------------------------




(a)    Changes in Law. If any Change in Law shall:
(i)    subject any Credit Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
(ii)    impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender or any Issuing Bank that is not otherwise
included in the determination of the Adjusted LIBO Rate; or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (in each case, other than Taxes) affecting
this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, converting into, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or other Credit Party of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender or such other Credit
Party (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender or such other Credit Party such additional amount or amounts as
will compensate such Lender or such other Credit Party for such additional costs
incurred or reduction suffered.
(b)    Capital and Liquidity Requirements. If any Lender or Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by any Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in Section
5.01(a) or Section 5.01(b), including in reasonable detail a description of the
basis for such claim for compensation and a calculation of such amount or
amounts, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or Issuing Bank pursuant to this Section 5.01
for any increased


53

--------------------------------------------------------------------------------




costs or reductions incurred more than 180 days prior to the date that such
Lender or Issuing Bank, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
Section 5.02    Break Funding Payments. The Borrower shall compensate each
Lender for the loss, cost and expense attributable to any of the following (a)
the payment of any principal of any Eurodollar Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.05. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02, including in reasonable
detail a calculation of such amount or amounts, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
Section 5.03    Taxes.
(a)    Defined Terms. For purposes of this Section 5.03, Section 5.04 and
Section 5.05, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.03), the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment of
any Other Taxes.


54

--------------------------------------------------------------------------------




(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Credit Party, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.03) payable or paid by such Credit Party or required to be withheld or
deducted from a payment to such Credit Party and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Notwithstanding the foregoing in this Section
5.03(d), a Loan Party shall not be required to indemnify any Credit Party
pursuant to this Section 5.03(d) for any Indemnified Taxes unless such Credit
Party makes demand on such Loan Party for indemnification no later than nine (9)
months after the earlier of (i) the date on which the relevant Governmental
Authority makes written demand upon such Credit Party for payment of such
Indemnified Taxes, and (ii) the date on which such Credit Party has made payment
of such Indemnified Taxes (except that, if the Indemnified Taxes imposed or
asserted giving rise to such claims are retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 5.03,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(g)(ii)(A), Section 5.03(g)(ii)(B) and
Section 5.03(g)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender


55

--------------------------------------------------------------------------------




to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E or IRS Form W-8BEN; or
(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a


56

--------------------------------------------------------------------------------




basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Administrative Agent. On or before the date on which JPMorgan Chase Bank,
N.A., (and any successor or replacement Administrative Agent) becomes the
Administrative Agent hereunder, it shall deliver to the Borrower two duly
executed originals of either (i) IRS Form W-9, or (ii) IRS Form W-8ECI with
respect to any payments to be received on its own behalf and IRS Form W-8IMY
(certifying that it is either a “qualified intermediary” within the meaning of
Treasury Regulation Section 1.1441-1(e)(5) that has assumed primary withholding
obligations under the Code, including Chapters 3 and 4 of the Code, or a “U.S.
branch” within the meaning of Treasury Regulation Section 1.1441-1(b)(2)(iv)
that is treated as a U.S. person for purposes of withholding obligations under
the Code) for the amounts the Administrative Agent receives for the account of
others.  The Administrative Agent (or, upon assignment or replacement, any
assignee or successor) agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any material respect, it
shall update such form or certification or promptly notify the Borrower in
writing of its inability do so.
(i)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes
with respect to such refund) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (i), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the


57

--------------------------------------------------------------------------------




indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(j)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.
Section 5.04    Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
Section 5.05    Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.03, (c) any Lender is a Defaulting Lender or
(d) any Lender fails to consent to a Borrowing Base redetermination, an
election, consent, approval, amendment, waiver or other modification to this
Agreement or any other Loan Document that requires the consent of all Lenders or
of all Lenders directly affected thereby, and such Borrowing Base
redetermination, election, consent, amendment, waiver or other modification is
otherwise consented to by the Required Lenders, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.04(b)),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.02), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
ARTICLE VI    
CONDITIONS PRECEDENT


58

--------------------------------------------------------------------------------




Section 6.01    Closing Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):
(a)    Fees. The Administrative Agent, the Arranger and the Lenders shall have
received all fees and other amounts due and payable by the Borrower on or prior
to the Closing Date and, to the extent invoiced at least two (2) Business Days
prior to the Closing Date, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
(b)    Credit Agreement. The Loan Documents shall be in form and substance
reasonably satisfactory to the Borrower and the Administrative Agent and in
connection therewith the Administrative Agent shall have received from each
party hereto counterparts (in such number as may be requested by the
Administrative Agent) of this Agreement signed on behalf of such party.
(c)    Loan Documents.
(i)    Execution of Security Instruments. The Administrative Agent shall have
received from each party thereto duly executed counterparts (in such number as
may be requested by the Administrative Agent) of the Security Instruments
described on Exhibit F that have been executed and delivered by a Responsible
Officer of each party thereto.
(ii)    Execution of Intercreditor Agreement Documents. The Administrative Agent
shall have received from each party thereto duly executed counterparts (in such
number as may be requested by the Administrative Agent) of all joinders or
supplements necessary to evidence the joinder of the Administrative Agent as the
Priority Lien Agent under the Intercreditor Agreement.
(iii)    Filings, Registrations and Recordings. Each Security Instrument and any
other document (including any UCC financing statement) required by any Security
Instrument or under law or reasonably requested by the Administrative Agent to
be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral shall be in proper form for filing, registration or
recordation.
(iv)    Mortgage Coverage. The Administrative Agent shall be reasonably
satisfied that, upon recording the Mortgages in the appropriate filing offices,
it shall have a first priority Lien on at least 90% of the PV-9 of the Borrowing
Base Properties; provided that Excepted Liens of the type described in clauses
(a) to (d), (f), (i), (m) and (n) of the definition thereof (and subject to the
provisos at the end of such definition) (the “Excepted Mortgaged Property
Liens”) may exist.
(v)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (A) to the extent such Equity Interests are certificated,
the certificates representing the shares of Equity Interests pledged pursuant to
the Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (B) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.
(d)    Secretary’s Certificates. The Administrative Agent shall have received a
certificate of a Responsible Officer of each Loan Party setting forth (i)
resolutions of its board of directors or other appropriate governing body with
respect to the authorization of such Loan Party to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions contemplated
in those documents,


59

--------------------------------------------------------------------------------




(ii) the officers of such Loan Party (A) who are authorized to sign the Loan
Documents to which such Loan Party is a party and (B) who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and by-laws or other
applicable Organizational Documents of such Loan Party, certified by a
Responsible Officer as being true and complete. The Administrative Agent and the
Lenders may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from such Loan Party to the contrary.
(e)    Corporate Status; Good Standing Certificates. The Administrative Agent
shall have received certificates of the appropriate State agencies with respect
to the existence, qualification and good standing of each Loan Party in each
jurisdiction where any such Loan Party is organized or owns Borrowing Base
Properties with a PV-9 in excess of $1,000,000.
(f)    Responsible Officer’s Certificate re: Consents, Approvals, Litigation.
The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower in form and substance reasonably satisfactory to the
Administrative Agent certifying that (i) the Borrower has received all
government and third party approvals required by Section 7.03 and (ii) no
action, proceeding or litigation is pending or, to the knowledge of the
Borrower, threatened, in any court or before any Governmental Authority that
involves any Loan Document or that is seeking to enjoin or prevent the
consummation of the Transactions.
(g)    Insurance Certificates. The Administrative Agent shall have received
certificates or policies of insurance coverage of the Loan Parties and
endorsements related thereto, in each case, in form and substance reasonably
satisfactory to the Administrative Agent (including, without limitation,
insurance certificates, lender’s loss payable and additional insured
endorsements) evidencing that the Loan Parties are carrying insurance in
accordance with Section 7.12.
(h)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate, duly executed by a Financial Officer and dated as of the
Closing Date, in form and substance reasonably acceptable to the Administrative
Agent, certifying that Parent and each of its Subsidiaries, taken as a whole,
after giving effect to the funding of the initial Loans hereunder and the other
Transactions contemplated hereby, are solvent.
(i)    Responsible Officer’s Certificate: Indebtedness. The Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower in
form and substance reasonably satisfactory to the Administrative Agent
certifying that the Borrower and the other Loan Parties will have outstanding no
Indebtedness for borrowed money or Disqualified Capital Stock other than the
Secured Obligations under this Agreement or other Indebtedness permitted by
Section 9.02.
(j)    Master Assignment Agreement. The Administrative Agent shall have received
a Master Assignment Agreement duly executed and delivered by Wells Fargo Bank,
National Association, as existing administrative agent, evidencing that all
Liens securing obligations under the Existing Credit Agreement will be assigned
to the Administrative Agent and executed copies of any other assignment
instruments from Wells Fargo Bank, National Association, as existing
administrative agent that are reasonably necessary to evidence of record the
assignment of such Liens.
(k)    Patriot Act. The Administrative Agent shall have received, at least five
(5) days prior to the Closing Date, all documentation and other information
previously requested and required by


60

--------------------------------------------------------------------------------




regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.
(l)    Legal Opinions. The Administrative Agent shall have received an opinion
of (i) Vinson & Elkins LLP, counsel for the Loan Parties and (ii) local counsel
in Louisiana and Mississippi, in each case in form and of substance reasonably
acceptable to the Administrative Agent.
(m)    Diligence; Title. The Administrative Agent shall have completed and be
reasonably satisfied in all respects with a due diligence investigation of the
Borrower, its Subsidiaries and their Properties (including environmental,
business, tax, accounting, engineering and legal diligence (including the review
of material contracts of the Loan Parties, which includes, without limitation,
any such gathering, processing and transportation contracts) and the delivery of
satisfactory maintenance case financial projections). The Administrative Agent
shall have received title information as the Administrative Agent may reasonably
require reasonably satisfactory to the Administrative Agent setting forth the
status of title to at least 85% of the PV-9 of the Borrowing Base Properties.
(n)    Lien Searches. The Administrative Agent shall have received appropriate
UCC search certificates reflecting no prior Liens encumbering the Properties of
the Borrower and the Loan Parties other than those being released on or prior to
the Closing Date or Liens permitted by Section 9.03.
(o)    No MAE. The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower, dated as of the Closing Date, certifying
there shall not have occurred since December 31, 2016 any change, development or
event that, individually or in the aggregate, has had, or would reasonably be
expected to have, a Material Adverse Effect on Parent, the Borrower,
Subsidiaries of the Borrower, or their respective assets, business or financial
condition, taken as a whole.
(p)    Closing Date Availability. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent certifying that after giving
effect to any Borrowings as of the Closing Date, the Borrower has unused and
available Commitments of not less than 30% of the Borrowing Base.
(q)    Exiting Lenders; Paydown of Existing Loans. The commitments of the
Exiting Lenders under the Existing Credit Agreement shall be permanently
terminated pursuant to the terms hereof and all Existing Loans owed to each
Exiting Lender shall have been repaid in full.
(r)    General. The Administrative Agent shall have received such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
Section 6.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank(s) to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
(a)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.


61

--------------------------------------------------------------------------------




(b)    The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date.
(c)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (a) the sum of the debt and liabilities (including subordinated and
contingent liabilities) of Parent, the Borrower and the other Loan Parties,
taken as a whole, does not exceed the fair value of the present assets of
Parent, the Borrower and the other Loan Parties, taken as a whole, (b) the
present fair saleable value of the assets of Parent, the Borrower and the other
Loan Parties, taken as a whole, is greater than the total amount that will be
required to pay the probable debt and liabilities (including subordinated and
contingent liabilities) of Parent, the Borrower and the other Loan Parties as
they become absolute and matured, (c) Parent, the Borrower and the other Loan
Parties, taken as a whole, have not incurred, or believe that they will incur,
debts or other liabilities including current obligations beyond their ability to
pay such debt as they mature in the ordinary course of business and (d) the
capital of Parent, the Borrower and the other Loan Parties, taken as a whole, is
not unreasonably small to engage in the business of Parent, the Borrower and the
other Loan Parties, taken as a whole (with the amount of any contingent
liability at any time computed as the amount that, in light of all of the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability).Each request
for any such Borrowing and for the issuance, amendment, renewal or extension of
any Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in Section
6.02(a) through Section 6.02(c).
ARTICLE VII    
REPRESENTATIONS AND WARRANTIES
Each of Parent and the Borrower represents and warrants to the Lenders that:
Section 7.01    Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary to own its assets and
to carry on its business as now conducted, and is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where failure to have such power, authority, licenses,
authorizations, consents, approvals and foreign qualifications (and related good
standings) could not reasonably be expected to have a Material Adverse Effect.
Section 7.02    Authority; Enforceability. The Transactions are within each Loan
Party’s corporate or equivalent powers and have been duly authorized by all
necessary corporate or equivalent and, if required, owner action. Each Loan
Document to which a Loan Party is a party has been duly executed and delivered
by it and constitutes its legal, valid and binding obligation, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


62

--------------------------------------------------------------------------------




Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect and other than (i) the recording and filing of financing
statements and the Security Instruments as required by this Agreement and such
Security Instruments and (ii) those third party approvals or consents which
could not reasonably be expected to have a Material Adverse Effect, (b) will not
violate (i) any applicable law or regulation or any order of any Governmental
Authority in each case in any material respect or (ii) the Organizational
Documents of any Loan Party, (c) will not violate or result in a default under
any material indenture, note, credit agreement or other similar instrument
binding upon any Loan Party or its Properties, or give rise to a right
thereunder to require any payment to be made by any Loan Party and (d) will not
result in the creation or imposition of any Lien on any Property of any Loan
Party (other than the Liens created by the Loan Documents).
Section 7.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders the opening balance
sheet of Parent and its Consolidated Subsidiaries as of the Closing Date. Such
balance sheet presents fairly, in all material respects, the financial position
of Parent and its Consolidated Subsidiaries as of such date in accordance with
GAAP.
(b)    The most recent financial statements furnished pursuant to Section
8.01(a) or Section 8.01(b) present fairly, in all material respects, the
financial condition and results of operations and cash flows of Parent and its
Consolidated Subsidiaries as of date thereof and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the unaudited quarterly financial statements.
(c)    Since December 31, 2016, and after giving effect to the Transactions,
there has been no event, development or circumstance that has had or would
reasonably be expected to have a Material Adverse Effect.
(d)    Neither the Borrower nor any other Loan Party has on the date of this
Agreement any material Indebtedness (including Disqualified Capital Stock) or
any material contingent liabilities, material off-balance sheet liabilities or
partnerships, or material and unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments other than in
respect of the Secured Obligations and the Second Lien Debt.
Section 7.05    Litigation.
(a)    Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Parent or the Borrower,
threatened in writing against any Loan Party that (i) are not fully covered by
insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) involve any Loan Document or the Transactions.
(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in a Material Adverse Effect.


63

--------------------------------------------------------------------------------




Section 7.06    Environmental Matters. Except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
(a)    the Loan Parties and each of their respective Properties and operations
thereon are in compliance with all, and have not violated any, applicable
Environmental Laws;
(b)    (i) the Loan Parties hold and are in compliance with all, and have not
violated any, Environmental Permits required for their respective operations and
each of their respective properties; (ii) all such Environmental Permits are in
full force and effect; and (iii) no Loan Party has received any notice or
otherwise has knowledge that any such Environmental Permit may be revoked,
adversely modified, or not renewed, or that any application for any
Environmental Permit may be protested or denied or that the anticipated terms
thereof may be adversely modified;
(c)     (i) there are no actions, claims, demands, suits, investigations or
proceedings under any Environmental Laws or regarding any Hazardous Materials
that are pending or, to Parent’s or the Borrower’s knowledge, threatened,
against any Loan Party or regarding any property with respect to which any Loan
Party has any interest or obligation, or as a result of any operations of any
Loan Party on any such property; and (ii) there are no consent decrees or other
decrees, consent orders, administrative orders or other administrative, arbitral
or judicial requirements outstanding under any Environmental Laws or regarding
any Hazardous Materials, directed to any Loan Party or as to which any Loan
Party is a party, or regarding any property with respect to which any Loan Party
has any interest or obligation;
(d)    (i) there has been no Release or, to Parent’s or the Borrower’s
knowledge, threatened Release, of Hazardous Materials attributable to the
operations of any Loan Party at, on, under or from any Loan Party’s currently or
formerly owned, leased or operated property or, to Parent’s or the Borrower’s
knowledge, at any other location (including any location to which Hazardous
Materials have been sent for re-use, recycling, treatment, storage or disposal)
for which any Loan Party could be liable, and (ii) Hazardous Materials are not
otherwise present at any such properties or other locations, in each case, in
amounts or concentrations or under conditions which constitute a violation of
any applicable Environmental Law, could reasonably be expected to give rise to
any liability, or, with respect to any Mortgaged Property, could reasonably be
expected to impair its fair saleable value;
(e)    no Loan Party, nor to Parent’s or the Borrower’s knowledge any other
Person for any property with respect to which any Loan Party has any interest or
obligation, has received any written notice of violation, alleged violation,
non-compliance, liability or potential liability or request for information
regarding Environmental Laws or Hazardous Materials, and, to Parent’s or the
Borrower’s knowledge, there are no conditions or circumstances that would
reasonably be expected to result in the receipt of any such notice or request
for information;
(f)    no Loan Party has assumed or retained any liability under applicable
Environmental Laws or regarding Hazardous Materials that could reasonably be
expected to result in liability to any Loan Party; and
(g)    to the extent reasonably requested by the Administrative Agent, the Loan
Parties have provided to Lenders complete and correct copies of all
environmental site assessment reports, investigations, studies, analyses, and
correspondence on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) that are in
any Loan Party’s possession or control and relating to their respective
Properties or operations thereon.
Section 7.07    Compliance with the Laws; No Default.


64

--------------------------------------------------------------------------------




(a)    Each Loan Party is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(b)    No Default has occurred and is continuing.
Section 7.08    Investment Company Act. No Loan Party is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.
Section 7.09    Taxes. Each Loan Party has timely filed or caused to be filed
all tax returns and reports required to have been filed and has paid or caused
to be paid all taxes required to have been paid by it, except (a) taxes that are
being contested in good faith by appropriate proceedings and for which the
applicable Loan Party has set aside on its books adequate reserves in accordance
with GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect. Except as set forth on Schedule 7.09, to the knowledge of Parent or the
Borrower, no material proposed tax assessment has been asserted with respect to
any Loan Party outside the ordinary course of business.
Section 7.10    ERISA. Except as could not, whether individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect:
(a)    each Plan is, and has been, operated, administered and maintained in
compliance with, and Parent, the Borrower and each ERISA Affiliate have complied
with, ERISA, the terms of the applicable Plan and, where applicable, the Code;
(b)    no act, omission or transaction has occurred which could result in
imposition on Parent, the Borrower or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of Section 502 of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
Section 409 of ERISA;
(c)    no liability to the PBGC (other than required premiums payments which are
not past due after giving effect to any applicable grace periods) by Parent, the
Borrower or any ERISA Affiliate has been or is expected by any Loan Party or any
ERISA Affiliate to be incurred with respect to any Plan and no ERISA Event with
respect to any Plan has occurred;
(d)    the actuarial present value of the benefit liabilities under each Plan
which is subject to Title IV of ERISA does not (determined as of the end of the
most recent plan year) exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in Section 4041 of ERISA;
and
(e)    none of the Parent, the Borrower or any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period
immediately preceding the date hereof sponsored, maintained or contributed to,
or had any actual or contingent liability to any Multiemployer Plan.
Section 7.11    Disclosure; No Material Misstatements. Parent and the Borrower
have disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions


65

--------------------------------------------------------------------------------




to which it or any Loan Party is subject, and all other existing facts and
circumstances applicable to the Loan Parties known to Parent or the Borrower,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of the Loan
Parties to the Administrative Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial or other information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being understood that (i) any such projected
financial information is merely a prediction as to future events and its not to
be viewed as fact, (ii) such projected financial information is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Parent or any of its Subsidiaries and (iii) no assurance can be
given that any particular projections will be realized and that actual results
during the period or periods covered by any such projections may differ
significantly from the projected results and such differences may be material.
There are no statements or conclusions in any Reserve Report which are based
upon or include misleading material information or fail to take into account
material information regarding the matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
and production and cost estimates contained in each Reserve Report are
necessarily based upon professional opinions, estimates and projections and the
Loan Parties do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.
Section 7.12    Insurance. For the benefit of each Loan Party, Parent and the
Borrower have insurance coverage in at least such amounts and against such risk
(including public liability) as are required by Section 8.07.
Section 7.13    Restriction on Liens. No Loan Party is a party to any material
agreement or arrangement (other than Capital Lease Obligations or purchase money
loan documents creating Liens permitted by Section 9.03(c), but then only on the
Property subject of such Capital Lease Obligations or purchase money loan
document, or as otherwise permitted by Section 9.15), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Secured Obligations and the Loan
Documents.
Section 7.14    Subsidiaries. Parent has no Subsidiaries other than the Borrower
and except as set forth on Schedule 7.14 or as disclosed in writing to the
Administrative Agent (which shall promptly furnish a copy of such disclosure to
the Lenders), which shall be a supplement to Schedule 7.14.
Section 7.15    Foreign Operations. No Loan Party owns any Oil and Gas
Properties not located within the geographical boundaries of the United States
of America or in the offshore federal waters of the United States of America. No
Loan Party will own, directly or indirectly, any Subsidiary that is not a
Domestic Subsidiary.
Section 7.16    Location of Business and Offices. Parent’s jurisdiction of
organization is Delaware; the name of Parent as listed in the public records of
its jurisdiction of organization is Goodrich Petroleum Corporation; and the
organizational identification number of the Parent in its jurisdiction of
organization is 2675735. The Borrower’s jurisdiction of organization is
Louisiana; the name of the Borrower as listed in the public records of its
jurisdiction of organization is Goodrich Petroleum Company, L.L.C.; and the


66

--------------------------------------------------------------------------------




organizational identification number of the Borrower in its jurisdiction of
organization is 34719938K (or, in each case, as set forth in a notice delivered
to the Administrative Agent pursuant to Section 8.01(l) in accordance with
Section 12.01(c)). The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01(l) and Section
12.01(c)). Each Loan Party’s jurisdiction of organization, name as listed in the
public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(l)).
Section 7.17    Properties; Title, Etc.
(a)    Each Loan Party has good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report (except for
those Oil and Gas Properties that have been disposed of since the date of such
Reserve Report in accordance with this Agreement or leases which have expired in
accordance with their terms) and good title to all its material personal
Properties other than Properties sold, transferred or otherwise disposed of in
compliance with Section 9.11 from time to time, in each case, free and clear of
all Liens except Liens permitted by Section 9.03. After giving full effect to
the Excepted Liens, the Loan Party specified as the owner owns the net interests
in production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report (except for those Oil and Gas Properties that
have been disposed of since the date of such Reserve Report in accordance with
this Agreement or leases which have expired in accordance with their terms), and
except as otherwise provided by statute, regulation or the standard and
customary provisions of any applicable joint operating agreement, the ownership
of such Properties shall not in the aggregate in any material respect obligate
the Loan Party to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Loan Party’s net revenue interest in such Property.
(b)    All leases and agreements necessary for the conduct of the business of
the Loan Parties are valid and subsisting, in full force and effect, and there
exists no default or event or circumstance which with the giving of notice or
the passage of time or both would give rise to a default under any such lease or
leases, which could reasonably be expected to have a Material Adverse Effect.
(c)    The rights and Properties presently owned, leased or licensed by the Loan
Parties including all easements and rights of way, include all rights and
Properties necessary to permit the Loan Parties to conduct their business as
presently conducted in all material respects.
(d)    Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property necessary to operate its
business, and the use thereof by the Loan Party does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Loan Parties either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.


67

--------------------------------------------------------------------------------




Section 7.18    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Loan Parties
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Loan Parties in all material respects.
Specifically in connection with the foregoing, except for those as could not be
reasonably expected to have a Material Adverse Effect, (i) no Oil and Gas
Property of the Loan Parties is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) of the Loan Parties is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact bottomed under and are producing from,
and the well bores are wholly within, the Oil and Gas Properties (or in the case
of wells located on Properties unitized therewith, such unitized Properties) of
the Loan Parties. All pipelines, wells, gas processing plants, platforms and
other material improvements, fixtures and equipment owned in whole or in part by
the Loan Parties that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Loan Parties, in a manner
consistent with the Loan Parties’ past practices (other than those the failure
of which to maintain in accordance with this Section 7.18 could not reasonably
be expected to have a Material Adverse Effect).
Section 7.19    Gas Imbalances. Except as set forth on Schedule 7.19 or on the
most recent certificate delivered pursuant to Section 8.12(c), on a net basis
there are no gas imbalances, take or pay or other prepayments which would
require any Loan Party to deliver Hydrocarbons produced from their Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor exceeding 1% of the aggregate volumes of Hydrocarbons (on an Mcf
equivalent basis) listed in the most recent Reserve Report.
Section 7.20    Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.20, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report, (a) the Loan Parties are receiving a price for all production
sold thereunder which is computed substantially in accordance with the terms of
the relevant contract and are not having deliveries curtailed substantially
below the subject Property’s delivery capacity and (b) no material agreements
exist, which are not cancelable on 90 days’ notice or less without penalty, for
the sale of production from the Loan Parties’ Hydrocarbons (including calls on
or other rights to purchase, production, whether or not the same are currently
being exercised) that (i) pertain to the sale of production at a fixed price and
(ii) have a maturity or expiry date of longer than six (6) months from the date
hereof or the date of such Reserve Report, as applicable.
Section 7.21    Security Documents. The Security Instruments are effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Mortgaged Property and
Collateral and proceeds thereof, as applicable, subject, in the case of
enforceability, to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and fair dealing. Subject to the provisions of Section 8.14(a),
including the grace periods afforded the Borrower therein, the Secured
Obligations are secured by a legal, valid and enforceability first priority
perfected Liens in favor of the Administrative Agent, covering and encumbering
(a) at least 90% of the PV-9 of the Borrowing Base Properties and (b) the
Collateral granted pursuant to the Guarantee and Collateral Agreement; provided
that Liens permitted by Section 9.03 may exist.


68

--------------------------------------------------------------------------------




Section 7.22    Swap Agreements. Schedule 7.22, as of the Closing Date, and
after the date hereof, each report required to be delivered by Parent or the
Borrower pursuant to Section 8.01(d), as of the date specified therein, sets
forth a true and complete list of all Swap Agreements of the Loan Parties, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the estimated net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied, but excluding the Security Instruments) and the
counterparty to each such agreement. The Borrower is a Qualified ECP
Counterparty.
Section 7.23    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used to pay all amounts currently due under
the Existing Credit Agreement, to provide working capital for lease
acquisitions, for exploration and production operations, for development
(including the drilling and completion of producing wells), for acquisitions of
Oil and Gas Properties permitted hereunder and for general corporate, limited
liability company or partnership, as applicable, purposes of the Borrower and
the other Loan Parties. No Loan Party is engaged principally, or as one of its
or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.
Section 7.24    Solvency. After giving effect to the Transactions and the other
transactions contemplated hereby (including at the time of and immediately after
giving effect to any Borrowing or the issuance, amendment, renewal or extension
of any Letter of Credit, as applicable) (a) the sum of the debt and liabilities
(including subordinated and contingent liabilities) of Parent, the Borrower and
the other Loan Parties, taken as a whole, does not exceed the fair value of the
present assets of Parent, the Borrower and the other Loan Parties, taken as a
whole, (b) the present fair saleable value of the assets of Parent, the Borrower
and the other Loan Parties, taken as a whole, is greater than the total amount
that will be required to pay the probable debt and liabilities (including
subordinated and contingent liabilities) of Parent, the Borrower and the other
Loan Parties as they become absolute and matured, (c) Parent, the Borrower and
the other Loan Parties, taken as a whole, have not incurred, or believe that
they will incur, debts or other liabilities including current obligations beyond
their ability to pay such debt as they mature in the ordinary course of business
and (d) the capital of Parent, the Borrower and the other Loan Parties, taken as
a whole, is not unreasonably small to engage in the business of Parent, the
Borrower and the other Loan Parties, taken as a whole. For the purpose of this
Section 7.24, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
Section 7.25    Foreign Corrupt Practices. None of Parent, the Borrower or any
of their respective Subsidiaries, or any director, officer, agent, employee or
Affiliate of the Parent, the Borrower or any of their respective Subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
material violation by such Persons of the FCPA, including making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, Parent, the
Borrower, their respective Subsidiaries, and their respective Affiliates have
conducted their business in material compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.
Section 7.26    Anti-Corruption Laws; Sanctions; OFAC.


69

--------------------------------------------------------------------------------




(a)    Parent and the Borrower have implemented and maintain in effect policies
and procedures designed to ensure compliance by Parent, the Borrower, their
respective Subsidiaries and their respective directors, officers, employees and
agents with applicable Anti-Corruption Laws and applicable Sanctions.
(b)    Parent, the Borrower, their respective Subsidiaries, their respective
officers and employees and, to the knowledge of Parent and the Borrower, their
respective directors and agents are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in any Loan Party being
designated as a Sanctioned Person.
(c)    None of (i) Parent, the Borrower, any Subsidiary or any of their
respective director, officers or employees, or (ii) to the knowledge of Parent
and the Borrower, any agent of Parent or the Borrower that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. Parent and the Borrower will not directly or, to
Parent’s or the Borrower’s direct knowledge, indirectly use the proceeds from
the Loans or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, for the purpose of financing
the activities of any Person currently subject to any applicable Sanctions.
Section 7.27    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
ARTICLE VIII    
AFFIRMATIVE COVENANTS
Until Payment in Full, each of the Parent and the Borrower covenants and agrees
with the Lenders that:
Section 8.01    Financial Statements; Other Information. Parent and the Borrower
will furnish to the Administrative Agent for delivery to each Lender:
(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each Fiscal Year, commencing with the Fiscal Year ending December 31, 2017, the
audited consolidated balance sheet for Parent and its Consolidated Subsidiaries
and related statements of operations, members’ equity, and cash flows as of the
end of and for such Fiscal Year, setting forth (in the case of the financial
statements as of the end of and for each Fiscal Year ending on or after December
31, 2018) in comparative form the figures for the previous Fiscal Year, all
reported on by Hein & Associates LLP or other independent public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit other than (A) a “going
concern” or other qualification that results solely from the Maturity Date or
the maturity date of the Second Lien Debt being scheduled to occur within one
year from the time such opinion is delivered or (B) from any potential inability
to satisfy any covenant in Section 9.01 or any other financial covenant in any
Indebtedness document on a future date or in a future period) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Parent and its Consolidated
Subsidiaries on a consolidated basis, in each case, in accordance with GAAP
consistently applied.
(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three (3) Fiscal Quarters of each Fiscal Year of the Parent
commencing with the Fiscal Quarter ending March 31, 2018, the unaudited


70

--------------------------------------------------------------------------------




consolidated balance sheet for Parent and its Consolidated Subsidiaries and
related statements of operations, members’ equity and cash flows as of the end
of and for such Fiscal Quarter and the then elapsed portion of the Fiscal Year,
setting forth, in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year commencing with the Fiscal Quarter ending
on or after December 31, 2018, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Parent and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.
(c)    Certificate of Financial Officer -- Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
Compliance Certificate (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) certifying that Parent has
been in compliance with Sections 9.01(a) through Section 9.01(b) at such times
as required therein and in connection therewith, setting forth reasonably
detailed calculations demonstrating such compliance and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the most recently delivered financial statements referred to in Section 8.01(a)
and Section 8.01(b) and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate.
(d)    Certificate of Financial Officer - Swap Agreements. Concurrently with the
delivery of each Reserve Report under Section 8.12, a certificate of a Financial
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth as of a recent date, a true and complete list of all Swap
Agreements of each Loan Party, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor (as of the last Business Day of the period covered
by such Reserve Report), any new credit support agreements relating thereto
(other than Security Instruments) not listed on Schedule 7.22, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement.
(e)    Certificate of Insurer -- Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), and within ten (10)
Business Days following each material change in the insurance maintained in
accordance with Section 8.07, certificates of insurance coverage with respect to
the insurance required by Section 8.07, in form and substance reasonably
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.
(f)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or material letter submitted to any Loan Party by independent
accountants in connection with any annual, interim or special audit made by them
of the books of any such Loan Party, and a copy of any response by such Loan
Party, or the board of directors or other appropriate governing body of such
Loan Party, to such letter or report. For avoidance of doubt, all formal
material correspondence between such Persons shall be required to be disclosed,
but such obligation shall not include emails and other informal correspondence
among such Persons during the course of any such audit.
(g)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by any Loan Party with the SEC or with any
national securities exchange.
(h)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or material notice furnished
to or by any Person pursuant to the terms of any preferred stock designation,
indenture, loan or credit or other similar agreement evidencing Material


71

--------------------------------------------------------------------------------




Indebtedness (including, without limitation, at any time the Second Lien Debt is
outstanding all certificates setting forth a calculation of the Asset Coverage
Ratio pursuant to the Second Lien Indenture, if such calculation is then
required thereunder), other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.
(i)    Lists of Purchasers. Concurrently with the delivery of any Reserve Report
to the Administrative Agent pursuant to Section 8.12, a list of all Persons
purchasing Hydrocarbons from any Loan Party (or, with respect to Oil and Gas
Properties that are not operated by a Loan Party, a list of the operators of
such properties).
(j)    Notice of Sales of Oil and Gas Properties and Unwinds of Swap Agreements.
In the event the Borrower or any other Loan Party intends to (i) Dispose of any
Oil and Gas Properties (or any Equity Interests of any Loan Party that owns Oil
and Gas Properties) and/or (ii) Unwind or otherwise Dispose of Swap Agreements
which could result in an anticipated decline in the mark-to-market value thereof
or net cash proceeds therefrom in excess of 2.5% of the Borrowing Base at such
time (in a single transaction or in multiple transactions between Scheduled
Redeterminations), prior written notice of the foregoing (of at least five (5)
Business Days or such shorter time as the Administrative Agent may agree in its
sole discretion), the price thereof, in the case of Oil and Gas Properties (or
any Equity Interests of any Loan Party that owns Oil and Gas Properties), and
the anticipated decline in the mark-to-market value thereof or net cash proceeds
therefrom, in the case of Swap Agreements, and, in each case, the anticipated
date of closing and any other details thereof reasonably requested by the
Administrative Agent.
(k)    Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days (or such other time as the Administrative Agent may
agree), of the occurrence of any Casualty Event or the commencement of any
action or proceeding that could reasonably be expected to result in a Casualty
Event, in each case, of any Property of any Loan Party having a Fair Market
Value in excess of $1,000,000.
(l)    Information Regarding Borrower and Guarantors. Prompt written notice of
(and in any event within ten (10) days prior thereto or such other time as the
Administrative Agent may agree in its sole discretion) any change (i) in a Loan
Party’s name or in any trade name used to identify such Loan Party in the
conduct of its business or in the ownership of its Properties, (ii) in the
location of the Loan Party’s chief executive office or principal place of
business, (iii) in the Loan Party’s jurisdiction of organization, and (iv) in
the Loan Party’s federal taxpayer identification number.
(m)    Production Report and Lease Operating Statements. In connection with each
Reserve Report delivered pursuant to Section 8.12(a), a report setting forth,
for each calendar month during the then current Fiscal Year to date, the volume
of production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month.
(n)    Patriot Act. Promptly upon request, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.
(o)    Cash Flow Forecast. Not later than February 1 and August 1 of each Fiscal
Year, a certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth an operating budget and
capital expenditure forecast for (i) in the case of the February 1 forecast, the
then-current Fiscal Year (on an annual and quarterly basis) and (ii) in the case
of the August 1 forecast,


72

--------------------------------------------------------------------------------




for the period from July 1 of the then-current Fiscal Year through June 30 of
the following Fiscal Year, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.
(p)    Notices of Certain Changes. Promptly, but in any event within thirty (30)
days after the execution thereof, copies of any material amendment, modification
or supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other Organizational Document of Parent, the
Borrower or any other Loan Party.
(q)    Take-or-Pay, Ship-or-Pay or Other Prepayments. Promptly, but in any event
within ten (10) Business Days, written notice of the Borrower or any other Loan
Party entering into a take-or-pay, ship-or-pay or other prepayments arrangement
with respect to the Oil and Gas Properties of the Borrower or any other Loan
Party pursuant to which such Loan Party’s payment obligations thereunder are
reasonably anticipated to exceed $5,000,000 per year.
(r)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of Parent or any Subsidiary (including any Plan or Multiemployer Plan
and any reports or other information required to be filed under ERISA), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to this Section 8.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which a Loan Party posts such documents to its
publicly-accessible website or to EDGAR (or such other publicly-accessible
internet database that may be established and maintained by the SEC as a
substitute for or successor to EDGAR) or (ii) on which such documents are posted
on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
of any such documents.


Section 8.02    Notices of Material Events. Promptly, but in any event within
five (5) Business Days, Parent and the Borrower will furnish to the
Administrative Agent (for delivery to each Lender) prompt written notice of the
following:
(a)    Defaults. The occurrence of any Default or Event of Default;
(b)    Governmental Matters. The filing or commencement of, or the threat in
writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against or affecting any of the
Loan Parties not previously disclosed in writing to the Administrative Agent or
any material adverse development in any action, suit, proceeding, investigation
or arbitration (whether or not previously disclosed to the Administrative Agent)
that, in either case, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;
(c)    Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in a Material Adverse Effect.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


73

--------------------------------------------------------------------------------




Section 8.03    Existence; Conduct of Business. Each of Parent and the Borrower
will, and will cause each other Loan Party to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other material jurisdiction in which its Oil and Gas
Properties is located or the ownership of its Properties requires such
qualification, except to the extent that the failure to maintain such rights,
licenses, permits, privileges and franchises or to be so qualified could not
reasonably be expected to cause a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10.
Section 8.04    Payment of Obligations. Each of Parent and the Borrower will,
and will cause each other Loan Party to, pay its obligations, including tax
liabilities, before the same shall become delinquent or in default, except where
(a) in the case of material tax liabilities, (i) the validity or amount thereof
is being contested in good faith by appropriate proceedings and (ii) Parent, the
Borrower or such other Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) in the case of obligations
other than material tax liabilities, the failure to make such payment could not
reasonably be expected to result in a Material Adverse Effect.
Section 8.05    Performance of Obligations under Loan Documents. Each of Parent
and the Borrower will pay the Loans according to the reading, tenor and effect
thereof, and cause each other Loan Party to do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including this Agreement, at the time or times and in the
manner specified.
Section 8.06    Operation and Maintenance of Properties. Each of Parent and the
Borrower, at its own expense, will, and will cause each other Loan Party to:
(a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the customary practices of the
industry and in compliance with all applicable contracts and agreements and in
compliance with all applicable Governmental Requirements, including applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except where the failure to comply could not reasonably be expected
to have a Material Adverse Effect;
(b)    subject to Dispositions permitted hereunder, keep and maintain all
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and preserve, maintain and keep in
good repair, working order and efficiency (ordinary wear and tear and depletion
excepted) all of its material Oil and Gas Properties and other Properties
material to the conduct of its business;
(c)    promptly (i) pay and discharge, or use commercially reasonable efforts to
cause to be paid and discharged, all material delay rentals, royalties, expenses
and other similar payments accruing under the leases or other agreements
affecting or pertaining to its material Oil and Gas Properties, except to the
extent being contested in good faith by appropriate actions and (ii) do all
other things necessary, in accordance with industry standards, to keep
unimpaired their rights with respect thereto and prevent any forfeiture thereof
or material default thereunder;
(d)    promptly perform or use commercially reasonable efforts to cause to be
performed, in accordance with customary industry standards, the obligations
required by each and all of the material


74

--------------------------------------------------------------------------------




assignments, deeds, leases, sub-leases, contracts and agreements affecting its
interests in its Oil and Gas Properties and other material Properties, in each
case in all material respects; and
(e)    operate its Oil and Gas Properties and other material Properties or use
commercially reasonable efforts to cause such Oil and Gas Properties and other
material Properties to be operated in accordance with the customary practices of
the industry and in material compliance with all applicable material contracts
and agreements and in compliance in all material respects with all Governmental
Requirements.
To the extent the Borrower is not the operator of any Property, the Borrower
shall use commercially reasonable efforts to cause the operator to comply with
this Section 8.06.
Section 8.07    Insurance. Each of Parent and the Borrower will maintain, with
financially sound and reputable insurance companies, insurance covering all Loan
Parties, in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations. The loss payable clauses or provisions in the applicable
insurance policy or policies insuring the Loan Parties or their Property shall
be endorsed in favor of and made payable to the Administrative Agent as sole
“loss payee” or other formulation reasonably acceptable to the Administrative
Agent and such liability policies shall name the Administrative Agent and the
Lenders as “additional insureds”. To the extent that the insurer will agree to
do so, such policies will also provide that the insurer will endeavor to give at
least 30 days prior notice of any cancellation to the Administrative Agent.
Section 8.08    Books and Records; Inspection Rights. Each of Parent and the
Borrower will, and will cause each other Loan Party to, keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP and all Governmental Requirements shall be made of all dealings and
transactions in relation to its business and activities. Each of Parent and the
Borrower will, and will cause each other Loan Party to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior written notice, to visit and inspect its Properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested; provided, however, that unless an Event of Default shall have
occurred and be continuing neither Parent nor the Borrower shall be required to
pay expenses relating to more than one such visit, inspection or examination in
any twelve (12) consecutive month period.
Section 8.09    Compliance with Laws. Each of Parent and the Borrower will, and
will cause each Loan Party to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its Property in all
material respects. Each of Parent and the Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Loan
Parties and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanctions.
Section 8.10    Environmental Matters.
(a)    Each of Parent and the Borrower will, and will cause each Loan Party to:
(i) comply with all applicable Environmental Laws, and undertake reasonable
efforts to ensure that all tenants and subtenants (if any), and all Persons with
whom any Loan Party has contracted for the exploration, development, production,
operation, or other management of an oil or gas well or lease, comply with all
applicable Environmental Laws, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect; and (ii)
generate, use, treat, store, release, transport, dispose of, and otherwise
manage all Hazardous Materials in a manner that could not reasonably be expected
to result in any liability to any Loan Party or to adversely affect any real
property owned, leased or operated by any of them, and


75

--------------------------------------------------------------------------------




take reasonable efforts to prevent any other Person from generating, using,
treating, storing, releasing, transporting, disposing of, or otherwise managing
Hazardous Materials in a manner that could reasonably be expected to result in a
liability to any Loan Party, or with respect to any Mortgaged Property, could
reasonably be expected to adversely affect its fair saleable value (for the
avoidance of doubt, with respect to activities on properties neighboring such
real property, such reasonable efforts shall not include any obligation to
monitor such activities or properties), except where the failure to do so,
either individually or in the aggregate with any other such failures, could not
reasonably be expected to result in a Material Adverse Effect.
(b)    Each of Parent and the Borrower will promptly, but in no event later than
five (5) days after learning of any action, investigation, demand or inquiry
contemplated by this Section 8.10(b), notify the Administrative Agent in writing
of any action, investigation, demand, or inquiry by any Person threatened in
writing or commenced against Parent, the Borrower or any other Loan Party, or
any of their property or any property with respect to which a Loan Party has any
interest or obligation, in connection with any applicable Environmental Laws or
regarding any Hazardous Materials (excluding routine testing and corrective
action), unless Parent or the Borrower, as applicable, reasonably determines,
based on the information reasonably available to it at the time, that such
action, investigation, demand or inquiry is unlikely to result in costs and
liabilities in excess of $1,000,000 (it being understood that the amount will be
determined in the aggregate with the costs and liabilities of all related
similar actions, investigations, demands or inquiries) and in any case could not
reasonably be expected to have a Material Adverse Effect (it being understood
that Parent or the Borrower, as applicable, shall be deemed to have given notice
under this Section 8.10(b) regarding the matters set forth on Schedule 8.10(b)
to this Agreement to the extent such matters are described thereon).
(c)    If an Event of Default has occurred and is continuing, the Administrative
Agent may (but shall not be obligated to), at the expense of the Borrower (such
expenses to be reasonable in light of the circumstances), conduct such
investigation as it reasonably deems appropriate to determine the nature and
extent of any noncompliance with applicable Environmental Laws, the nature and
extent of the presence of any Hazardous Material and the nature and extent of
any other environmental conditions that may exist at or affect any of the
Mortgaged Properties, and the Loan Parties and each relevant Loan Party shall
reasonably cooperate with the Administrative Agent in conducting such
investigation and in implementing any response to such noncompliance, Hazardous
Material or other environmental condition as the Administrative Agent reasonably
deems appropriate. Such investigation and response may include, without
limitation, a detailed visual inspection of the Mortgaged Properties, including
all storage areas, storage tanks, drains and dry wells and other structures and
locations, as well as the taking of soil samples, surface water samples, and
ground water samples and such other investigations or analyses as the
Administrative Agent deems appropriate, and any containment, cleanup, removal,
repair, restoration, remediation or other Remedial Work. Upon reasonable request
and notice, the Administrative Agent and its officers, employees, agents and
contractors shall have and are hereby granted the right to enter upon the
Mortgaged Properties for the foregoing purposes.
Section 8.11    Further Assurances.
(a)    Each of Parent and the Borrower at their sole expense will, and will
cause each other Loan Party to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to (i) further evidence and
more fully describe the collateral intended as security for the Secured
Obligations, (ii) correct any omissions in this Agreement or the Security
Instruments, (iii) state more fully the obligations secured therein, (iv)
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments


76

--------------------------------------------------------------------------------




or the priority thereof, or (v) make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the
reasonable discretion of the Administrative Agent to ensure that the
Administrative Agent, on behalf of the Secured Parties, has a perfected security
interest in all assets of the Loan Parties intended as security for the Secured
Obligations. In addition, at the Administrative Agent’s request, Parent and the
Borrower, at their sole expense, shall provide any information requested to
identify any Collateral, including an updated Perfection Certificate, a
customary “lease to well” reconciliation schedule, list or similar item,
exhibits to Mortgages in form and substance reasonably satisfactory to the
Administrative Agent (which such exhibits shall be in recordable form for the
applicable jurisdiction) or any other information requested in connection with
the identification of any Collateral.
(b)    Each of Parent and the Borrower hereby authorizes the Administrative
Agent to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Mortgaged Property without the
signature of Parent, the Borrower or any other Loan Party where permitted by
law, which financing statements may contain a description of collateral that
describes such property in any manner as the Administrative Agent may reasonably
determine is necessary or advisable to ensure the perfection of the security
interest in the Collateral consistent with the terms of the Loan Documents,
including describing such property as “all assets” or “all property” or words of
similar effect. A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Mortgaged Property or any
part thereof shall be sufficient as a financing statement where permitted by
law.
Section 8.12    Reserve Reports.
(a)    On or before February 1st and August 1st of each year, the Borrower shall
furnish to the Administrative Agent a Reserve Report evaluating the Oil and Gas
Properties of the Borrower and the other Loan Parties as of the immediately
preceding January 1st and July 1st, as applicable. The Reserve Report as of
January 1st and delivered on or before February 1st of each year (the “January 1
Reserve Report”), shall be prepared by one or more Approved Petroleum Engineers,
and each Reserve Report as of July 1st and delivered on or before August 1st of
each year shall be prepared by one or more Approved Petroleum Engineers or
internally under the supervision of the chief engineer of the Borrower who shall
certify such Reserve Report to be true and accurate in all material respects
and, except as otherwise specified therein, to have been prepared in accordance
with the procedures used in the immediately preceding January 1 Reserve Report.
(b)    In the event of a request for an Interim Redetermination pursuant to
Section 2.07(b), the Borrower shall furnish to the Administrative Agent a
Reserve Report prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate in all
material respects and, except as otherwise specified therein, to have been
prepared in accordance with the procedures used in the immediately preceding
January 1 Reserve Report. For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.07(b), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of such request; provided that at any time prior
to delivery of such Reserve Report the Administrative Agent may, or at the
direction of the Required Lenders shall, elect to use the most recently
delivered Reserve Report, which such Reserve Report may be rolled forward in a
customary manner.
(c)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent a Reserve Report Certificate from a Responsible Officer
certifying that in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct in all material respects, it being understood and agreed that
projections


77

--------------------------------------------------------------------------------




concerning volumes attributable to the Oil and Gas Properties of the Borrower
and the other Loan Parties and production and cost estimates contained in the
Reserve Report are necessarily based upon professional opinions, estimates and
projections and that the Borrower and the other Loan Parties do not warrant that
such opinions, estimates and projections will ultimately prove to have been
accurate, (ii) except as set forth on an exhibit to the Reserve Report
Certificate, the Borrower or the other Loan Parties own good and defensible
title to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03,
(iii) except as set forth on an exhibit to the Reserve Report Certificate, (A)
on a net basis there are no gas imbalances, take or pay or other prepayments in
excess of the volume specified in Section 7.19 with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require the Borrower or
any other Loan Party to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor and (B) there are no take-or-pay or ship-or-pay
contracts that are not then being disclosed or that have not been disclosed in a
previous Reserve Report Certificate, (iv) none of their Oil and Gas Properties
have been sold (other than Hydrocarbons sold in the ordinary course of business)
since the date of the last Borrowing Base determination except as set forth on
an exhibit to the certificate, which exhibit shall list all of its Oil and Gas
Properties sold (other than Hydrocarbons sold in the ordinary course of
business) and in such detail as reasonably required by the Administrative Agent,
(v) attached to the Reserve Report Certificate is a list of all marketing
agreements entered into by a Loan Party subsequent to the later of the date
hereof or the most recently delivered Reserve Report which the Borrower could
reasonably be expected to have been obligated to list on Schedule 7.20 had such
agreement been in effect on the date hereof and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating the percentage of the PV-9 of the Oil and
Gas Properties that the value of such Mortgaged Properties represent and that
such percentage is in compliance with Section 8.14(a) (the certificate described
herein, the “Reserve Report Certificate”).
Section 8.13    Title Information.
(a)    In connection with the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a), the Borrower shall
deliver title information in form and substance reasonably acceptable to the
Administrative Agent covering enough of the Borrowing Base Properties evaluated
by such Reserve Report that were not included in the immediately preceding
Reserve Report, so that the Administrative Agent shall have received reasonably
satisfactory title information on Hydrocarbon Interests constituting at least
85% of the PV-9 of the Borrowing Base Properties evaluated by such Reserve
Report as determined by the Administrative Agent.
(b)    If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties (or such longer period as the Administrative Agent may
approve in its sole discretion), either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Mortgaged Property Liens having an equivalent or greater value or (iii) deliver
title information in form and substance reasonably acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, reasonably satisfactory title information on Hydrocarbon Interests
constituting at least 85% of the PV-9 of the Borrowing Base Properties evaluated
by such Reserve Report.
(c)    If the Borrower is unable to cure any title defect requested by the
Administrative Agent to be cured within the 60-day period or the Borrower does
not comply with the requirements to provide


78

--------------------------------------------------------------------------------




acceptable title information covering at least 85% of the PV-9 of the Borrowing
Base Properties evaluated in the most recent Reserve Report within such 60-day
period, such failure shall not be a Default, but instead the Administrative
Agent and/or the Required Lenders shall have the right to exercise the following
remedy in their sole discretion from time to time, and any failure to so
exercise this remedy at any time shall not be a waiver as to future exercise of
the remedy by the Administrative Agent or the Lenders. To the extent that the
Administrative Agent or the Required Lenders are not reasonably satisfied with
title to any Mortgaged Property after the 60-day period has elapsed, such
unacceptable Mortgaged Property shall not count towards the 85% requirement, and
the Administrative Agent may send a notice to the Borrower and the Lenders that
the then outstanding Borrowing Base shall be reduced by an amount as determined
by the Required Lenders to cause the Borrower to be in compliance with the
requirement to provide reasonably acceptable title information covering at least
85% of the PV-9 of the Borrowing Base Properties evaluated by such Reserve
Report. This new Borrowing Base shall become effective immediately after receipt
of such notice.
Section 8.14    Additional Collateral; Additional Guarantors.
(a)    In connection with each redetermination of the Borrowing Base (including,
for the avoidance of doubt, any Interim Redetermination), the Borrower shall
review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 90% of the PV-9 of the Borrowing Base Properties evaluated in
such Reserve Report after giving effect to exploration and production
activities, acquisitions, dispositions and production. In the event that the
Mortgaged Properties do not represent at least 90% of such PV-9 value, then the
Borrower shall, and shall cause the other Loan Parties to, grant, within thirty
(30) days of delivery of the Reserve Report Certificate required under Section
8.12(c) (or such later date as the Administrative Agent may agree in its sole
discretion), to the Administrative Agent as security for the Secured Obligations
a first-priority Lien (provided that Excepted Mortgaged Property Liens may
exist) on additional Oil and Gas Properties not already subject to a Lien of the
Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 90% of such PV-9 value. All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary grants a Lien on its Oil and Gas
Properties pursuant to this Section 8.14(a) and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 8.14(b). It
is understood that the obligation to pledge and provide such first priority
perfected liens (subject to Excepted Mortgaged Property Liens) on only 90%
(rather than 100%) of the PV-9 of the Borrowing Base Properties is a matter of
administrative convenience only and it is the intention of the parties that the
Administrative Agent benefit from an all assets pledge of the Loan Parties’
Borrowing Base Properties; accordingly, at any time that an Event of Default has
occurred and is continuing, the percentage of the PV-9 of the Borrowing Base
Properties pledged to the Administrative Agent for the benefit of the Secured
Parties may be may be increased up to 100% (but in no case in a manner that
would be unduly burdensome for the Borrower) upon reasonable request of the
Administrative Agent.
(b)    Each of Parent and the Borrower shall promptly cause each Subsidiary that
is a Wholly-Owned Subsidiary (and any other Subsidiary that is required to
become a Guarantor pursuant to Section 8.14(a)) to guarantee and secure the
Secured Obligations pursuant to the Guarantee and Collateral Agreement,
including pursuant to a supplement or joinder thereto. In connection with any
such guaranty and security interest grant, Parent and the Borrower shall, or
shall cause (i) such Subsidiary to promptly execute and deliver such Guarantee
and Collateral Agreement (or a supplement thereto, as applicable) and (ii) the
owners of the Equity Interests of such Subsidiary to pledge all of the Equity
Interests of such new Subsidiary (including, if such Equity Interests are
certificates, delivery of original stock certificates


79

--------------------------------------------------------------------------------




evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof) and to promptly execute and deliver such other
additional closing documents, legal opinions and certificates as shall
reasonably be requested by the Administrative Agent. Parent shall at all times
pledge all of the Equity Interests of the Borrower (including, if such Equity
Interests are certificates, delivery of original stock certificates evidencing
the Equity Interests of the Borrower, together with an appropriate undated stock
powers for each certificate duly executed in blank by the registered owner
thereof).
(c)    In the event that any Loan Party becomes the owner of any Equity
Interests of a Subsidiary, then such Loan Party shall (i) pledge 100% of the
Equity Interests of such Subsidiary, that are owned by such Loan Party
(including, if such Equity Interests are certificated, delivery of original
stock certificates, if any, evidencing such Equity Interests, together with
appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and (ii) (along with such Subsidiary, as applicable)
execute and deliver such other additional closing documents, legal opinions and
certificates as shall reasonably be requested by the Administrative Agent.
(d)    Each of Parent and the Borrower will at all times cause the other
material tangible and intangible assets of Parent, the Borrower and each Loan
Party to be subject to a Lien of the Security Instruments (subject to customary
exclusions and exceptions set forth in such Security Instruments).
Section 8.15    ERISA Compliance. Each of Parent and the Borrower will promptly
furnish and will cause each Subsidiary of the Borrower and any ERISA Affiliate
to promptly furnish to the Administrative Agent (a) immediately upon becoming
aware of the occurrence of any ERISA Event or of any Prohibited Transaction,
which could reasonably be expected to result in liability of Parent, the
Borrower or the other Loan Parties in an aggregate amount exceeding $5,000,000,
in connection with any Plan or any trust created thereunder, a written notice of
Parent, the Borrower or such other Guarantor or ERISA Affiliate, as the case may
be, specifying the nature thereof, what action such Person is taking or proposes
to take with respect thereto, if any, and, when known, any action taken or
proposed by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto, and (b) immediately upon receipt thereof, copies of any
notice of the PBGC’s intention to terminate or to have a trustee appointed to
administer any Plan. With respect to each Plan, each of Parent and the Borrower
will, and will cause each Subsidiary and ERISA Affiliate to, (A) satisfy in full
and in a timely manner, without incurring any late payment or underpayment
charge or penalty and without giving rise to any lien, all of the contribution
and funding requirements of section 412 of the Code and of section 302 of ERISA,
and (B) pay, or cause to be paid, to the PBGC and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any lien, after giving effect to any applicable grace period, all
premiums required pursuant to sections 4006 and 4007 of ERISA. Promptly
following receipt thereof from the administrator or plan sponsor, but in any
event within five (5) Business Days following any request therefor by the
Administrative Agent in respect of documents received, Parent or the Borrower,
as applicable, will furnish or will cause any applicable Subsidiary and any
applicable ERISA Affiliate to furnish to the Administrative Agent copies of any
documents described in Sections 101(k) or 101(l) of ERISA that any Loan Party or
any ERISA Affiliate may request with respect to any Multiemployer Plan to which
any Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute; provided, that if the Loan Parties or any of their ERISA Affiliates
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Loan Parties and/or their ERISA Affiliates shall
promptly, but in any event within five (5) Business Days following such request,
make a request for such documents or notices from such administrator or sponsor
and Parent or the Borrower, as applicable, shall provide copies of such
documents and notices to the Administrative Agent promptly, but in any event
within five (5) Business Days following receipt thereof.


80

--------------------------------------------------------------------------------




Section 8.16    Account Control Agreements. Each of the Parent and the Borrower
will, and will cause each other Loan Party to, in connection with any Deposit
Account, any Commodity Account and/or any Securities Account (except for the
Compass Account) established, held or maintained on or after the Closing Date
promptly, but in any event within the later of (i) sixty (60) days after the
Closing Date or (ii) twenty (20) Business Days after the establishment of such
account (or such later date as the Administrative Agent may agree in its
reasonable discretion), cause such Deposit Account, Commodity Account and/or
Securities Account (except for the Compass Account) to be subject to a Control
Agreement.
Section 8.17    Required Hedges. The Borrower will, within thirty (30) days (or
such later date as the Administrative Agent may agree in its sole discretion)
after the Closing Date enter into the Required Hedges and provide reasonably
satisfactory evidence thereof to the Administrative Agent.
ARTICLE IX    
NEGATIVE COVENANTS
Until Payment in Full, each of Parent and the Borrower covenants and agrees with
the Lenders that:
Section 9.01    Financial Covenants.
(a)    Ratio of Total Debt to EBITDAX. Parent and the Borrower will not, as of
the last day of any Fiscal Quarter, commencing with the quarter ending December
31, 2017, permit the ratio of Total Debt of Parent and its Consolidated
Subsidiaries as of such day to EBITDAX of Parent and its Consolidated
Subsidiaries for the four Fiscal Quarters ending on such day to be greater than
4.00 to 1.00.
(b)    Current Ratio. Parent and the Borrower will not, as of the last day of
any Fiscal Quarter, commencing with the quarter ending December 31, 2017 permit
the Current Ratio of Parent and its Consolidated Subsidiaries as of such day to
be less than 1.00 to 1.00.
(c)    Additional Financial Covenants. Until no 2019 Notes remain outstanding
(but not, for the avoidance of doubt, any refinancing or replacement of the 2019
Notes):
(i)    Parent will not permit as of any Test Date, the ratio of (1) Total Proved
PV10% as of such Test Date attributable to the Parent’s and its Subsidiaries’
Proved Reserves to (2) Total Secured Debt (net of any Unrestricted Cash on such
date in an amount not to exceed $10,000,000 held by Parent and its Subsidiaries)
to be less than 1.50 to 1.00.
(ii)    Parent and its Subsidiaries shall not incur general and administrative
expenses determined in accordance with GAAP payable in cash in excess of
$2,775,000 during any quarter of fiscal year 2017 or in excess of $10,100,000 in
the aggregate for all of fiscal year 2017.
(iii)    Parent and its Subsidiaries shall maintain Liquidity until April 1,
2018, of at least $7,500,000, and thereafter, of at least $5,000,000.
(iv)    Each term used in this clause (c) but not otherwise defined herein shall
have the meaning given such term in the Second Lien Indenture in effect on the
Closing Date.
Section 9.02    Indebtedness. Each of Parent and the Borrower will not, and will
not permit any other Loan Party to, incur, create, assume or suffer to exist any
Indebtedness, except:
(a)    the Loans or other Secured Obligations;


81

--------------------------------------------------------------------------------




(b)    Second Lien Debt pursuant to the Second Lien Documents, subject to the
terms of the Intercreditor Agreement; provided, that the principal amount
thereof shall not exceed the applicable amount set forth in the Intercreditor
Agreement and any refinancing of the Second Lien Debt in accordance with the
terms and conditions of the Intercreditor Agreement;
(c)    [Reserved].
(d)    purchase money Indebtedness, Indebtedness of any Loan Party under Capital
Lease Obligations, and extensions, renewals, refinancing and replacements of any
such Indebtedness that do not increase the aggregate principal amount thereof
(except by an amount equal to outstanding interest, premiums, fees and expenses
incurred with regard to such Indebtedness being extended, renewed, refinanced or
replaced); provided that the aggregate principal amount of Indebtedness
permitted by this clause (d) shall not exceed $10,000,000 in the aggregate at
any one time outstanding;
(e)    unsecured Indebtedness associated with worker’s compensation claims,
bonds or surety obligations required by Governmental Requirements or by third
parties in the ordinary course of business in connection with the operation of,
or provision for the abandonment and remediation of, the Oil and Gas Properties
of the Loan Parties;
(f)    (i) Indebtedness between the Parent and its Subsidiaries which are Loan
Parties, (ii) Indebtedness between the Subsidiaries of the Parent which are Loan
Parties, and (iii) Indebtedness extended to the Parent and its Subsidiaries
which are Loan Parties by any Loan Parties; provided that (A) such Indebtedness
is not assigned, transferred, negotiated or pledged to any Person other than a
Loan Party, and (B) any such Indebtedness owed by either the Parent or a
Guarantor shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;
(g)    endorsements of negotiable instruments for collection in the ordinary
course of business;
(h)    any guarantee of any other Indebtedness permitted to be incurred
hereunder;
(i)    unsecured Indebtedness in respect of Swap Agreements entered into in
compliance with Section 9.17;
(j)    Indebtedness arising under insurance premium financing arrangements for
insurance policies required hereunder or otherwise maintained by the Borrower or
any other Loan Party in the ordinary course of business;
(k)    Indebtedness arising with respect to agreements providing for customary
indemnification or similar customary obligations in connection with any
disposition of Property solely to the extent such dispositions are permitted
under this Agreement;
(l)    Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clause (o) hereof (such Indebtedness being referred to
herein as the “Original Indebtedness”); provided that (i) such Refinance
Indebtedness does not increase the principal amount of the Original
Indebtedness, except by an amount equal to any premium or reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) any Liens securing such Refinance Indebtedness are not extended
to any additional property of any Loan Party or any Subsidiary


82

--------------------------------------------------------------------------------




other than improvements on and proceeds of property subject to Liens securing
the Original Indebtedness, (iii) no Loan Party or any Subsidiary that is not
originally obligated with respect to repayment of such Original Indebtedness is
required to become obligated with respect to such Refinance Indebtedness (except
to the extent permitted under paragraph (h) of this Section 9.02), (iv) such
Refinance Indebtedness does not result in a shortening of the average weighted
maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness taken as a whole (A) other than fees and interest are not
materially less favorable to the obligor thereunder than the original terms of
such Original Indebtedness and (B) shall not contain any default, event of
default or covenant that is materially adverse to the obligor thereunder than
the original terms of such Original Indebtedness unless such additional
 default, event of default or covenant would also be added to the Loan
Documents,  and (vi) if such Original Indebtedness was subordinated in right of
payment to the Secured Obligations, then the terms and conditions of such
Refinance Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to such Original Indebtedness;
(m)    [Reserved].
(n)    Indebtedness not to exceed $600,000 under cash collateralized letters of
credit, bonds, surety obligations and similar instruments; and
(o)    other Indebtedness not to exceed $10,000,000 in the aggregate at any one
time outstanding.
Section 9.03    Liens. Each of Parent and the Borrower will not, and will not
permit any other Loan Party to, create, incur, assume or permit to exist any
Lien on any of its Properties (now owned or hereafter acquired), except:
(a)    Liens securing the payment of any Secured Obligations;
(b)    Excepted Liens;
(c)    Liens securing Indebtedness permitted by Section 9.02(d) but only on the
Property that is the subject of any such Indebtedness (and any repairs,
replacements, additions, modifications, accessions and improvements thereto,
insurance thereon, and the proceeds of the foregoing);
(d)    Liens on Property not constituting Collateral or Borrowing Base
Properties that secure Indebtedness or other obligations and that are not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate or principal or face amount of all Indebtedness and other
obligations secured by such Liens pursuant to this Section 9.03(d), and the Fair
Market Value of the Properties subject to such Liens (determined as of the date
such Liens are incurred), shall not exceed $5,000,000 in the aggregate at any
time outstanding;
(e)    Liens securing the Second Lien Debt that is permitted under Section 9.02
hereunder for so long as such Second Lien Debt and the holders thereof are
subject to the Intercreditor Agreement;
(f)    Liens on cash collateral securing Indebtedness pursuant to Section
9.02(n); and
(g)    Liens on any Property constituting Investments made pursuant to Section
9.05(k).


83

--------------------------------------------------------------------------------




Section 9.04    Restricted Payments. Each of Parent and the Borrower will not,
and will not permit any of the other Loan Parties to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, except:
(a)    any Loan Party may make Restricted Payments with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);
(b)    the Borrower and its Subsidiaries may declare and pay dividends and other
Restricted Payments ratably to the Parent and any other Loan Party;
(c)    the Parent and the Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans, other equity compensation plans or other
benefit plans for management, employees or other individual service providers of
the Parent, the Borrower and the other Loan Parties which plans have been
approved by the Parent’s or the Borrower’s board of directors or other governing
body, to the extent such Restricted Payments are made in the ordinary course of
business;
(d)    the Borrower may make Restricted Payments pursuant to and in accordance
with any refinancings of Indebtedness to the extent permitted by Section 9.02;
and
(e)    the Parent and the Borrower may make Restricted Payments in lieu of
issuing fractional shares in the event of the conversion of Second Lien Debt
into common stock of the Parent pursuant to the Second Lien Indenture.
Section 9.05    Investments, Loans and Advances. Each of Parent and the Borrower
will not, and will not permit any other Loan Party to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:
(a)    Investments which are disclosed in Schedule 9.05;
(b)    accounts receivable arising in the ordinary course of business or under
Section 9.09;
(c)    Investments in Cash Equivalents;
(d)    Investments (i) made by the Parent in or to its Subsidiaries which are
Loan Parties (or Persons that become Loan Parties substantially
contemporaneously with such Investments), (ii) made by the Subsidiaries of the
Parent which are Loan Parties to each other and the Parent or (iii) made by any
Loan Party in or to the Parent or to its Subsidiaries which are Loan Parties (or
Persons that become Loan Parties substantially contemporaneously with such
Investments);
(e)    Subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located, in each case, within the geographic boundaries of
the United States of America;
(f)    Investments pursuant to Swap Agreements otherwise permitted under this
Agreement;


84

--------------------------------------------------------------------------------




(g)    loans or advances to employees, officers or directors of the Loan Parties
in the ordinary course of business, but in any event not to exceed $1,000,000 in
the aggregate at any one time outstanding;
(h)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 and accounts
receivable owing to the Parent or any of its Subsidiaries as a result of a
bankruptcy or other insolvency proceeding of the obligor in respect of such
debts or upon the enforcement of any Lien in favor of the Parent or any of its
Subsidiaries; provided that the Borrower shall give the Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 9.05(h) exceeds $1,000,000;
(i)    (i) guarantees of Indebtedness permitted by Section 9.02 and
(i) guarantees by the Parent or any Subsidiary for the performance or payment
obligations of the Parent or any other Loan Party, which obligations were
incurred in the ordinary course of business and do not constitute Indebtedness;
(j)    Investments pursuant to Swap Agreements otherwise permitted under this
Agreement;
(k)    subject to the limits in Section 9.06, at any time after the Compliance
Certificate required by Section 8.01(c) with respect to the Fiscal Quarter
ending March 31, 2018 has been delivered, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) entered into by the Borrower or the Parent
with others in the ordinary course of business; provided that (i) any such
venture is engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation, (ii)
the interest in such venture is acquired on fair and reasonable terms and (iii)
such venture interests acquired and capital contributions made (valued as of the
date such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $5,000,000 so long as, both
before and after giving effect to such Investment (A) there is no Default, Event
of Default or Borrowing Base Deficiency that has occurred and is continuing, (B)
the ratio of Total Debt to EBITDAX is less than 1.75 to 1.0 and (C) the unused
Commitments then available to be borrowed are at least 25% of the then effective
Borrowing Base; and
(l)    other Investments not to exceed $5,000,000 in the aggregate at any time
at any one time outstanding.
Section 9.06    Nature of Business; No International Operations. Each of Parent
and the Borrower and the other Loan Parties, taken as a whole, will not allow
any material change to be made in the character of its business as an
independent oil and gas exploration and production company. The Loan Parties
will not acquire or make any other expenditures (whether such expenditure is
capital, operating or otherwise) in or related to, any Oil and Gas Properties
not located within the geographical boundaries of the United States of America
or in the offshore federal waters of the United States of America.
Section 9.07    Proceeds of Loans. Each of Parent and the Borrower will not
permit the proceeds of the Borrowings to be used for any purpose other than
those permitted by Section 7.23. No Loan Party nor any Person acting on behalf
of the Borrower or the Parent has taken or will take any action which may cause
any of the Loan Documents to violate Regulations T, U or X or any other
regulation of the Board or to violate Section 7 of the Securities Exchange Act
of 1934 or any rule or regulation thereunder, in each case as now in effect or
as the same may hereinafter be in effect. If requested by the Administrative
Agent, each of the Parent and the Borrower will furnish to the Administrative
Agent and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in


85

--------------------------------------------------------------------------------




Regulation U, Regulation T or Regulation X of the Board, as the case may be. The
Borrower will not request any Borrowing or Letter of Credit, and each of Parent
and the Borrower shall not use, and shall procure that the other Loan Parties
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
Section 9.08    ERISA Compliance. Except as could not, whether individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, each
of Parent and the Borrower will not, and will not permit any ERISA Affiliate to,
at any time:
(a)    engage in any transaction in connection with which Parent, the Borrower
or any ERISA Affiliate, could be subject to either a civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code;
(b)    terminate, or permit any ERISA Affiliate to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability of Parent, the Borrower or any Subsidiary or any ERISA Affiliate
to the PBGC;
(c)    fail to make, or permit any ERISA Affiliate to fail to make, after giving
effect to any applicable grace period, full payment when due of all amounts
which, under the provisions of any Plan, agreement relating thereto or
applicable law, Parent, the Borrower, a Subsidiary or any ERISA Affiliate is
required to pay as contributions thereto;
(d)    fail to satisfy, or allow any ERISA Affiliate to fail to satisfy, the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA), in any case whether or not waived, with respect to any
Plan; and
(e)    acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to any
Subsidiary or with respect to any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period immediately
preceding such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA and determined as of the end of the
most recent plan year) of such Plan allocable to such benefit liabilities.
Section 9.09    Sale or Discount of Receivables. Except for receivables obtained
by the Loan Parties out of the ordinary course of business or the settlement of
joint interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction, each of Parent and the Borrower will not, and will not permit any
other Loan Party to, discount or sell (with or without recourse) any of its
notes receivable or accounts receivable.


86

--------------------------------------------------------------------------------




Section 9.10    Mergers, Etc. Each of Parent and the Borrower will not, and will
not permit any other Loan Party to merge into or with or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its Property to any
other Person, (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve, except that (a) any Loan Party may
consolidate with or into the Borrower (provided the Borrower shall be the
continuing or surviving entity), (b) any Loan Party (other than the Borrower)
may consolidate with any Subsidiary of the Borrower which is a Loan Party
(provided such Subsidiary Loan Party shall be the continuing or surviving
entity), (c) so long as no Default, Event of Default or Borrowing Base
Deficiency has occurred and is continuing or would occur as a result of such
consolidation, the Borrower or any Subsidiary may merge or consolidate with any
other Person in connection with an acquisition permitted pursuant to Section
9.05 (provided that the Person surviving the consolidation shall be the Borrower
in the event the Borrower participates in such consolidation, or otherwise a
Subsidiary of the Borrower that complies with Section 8.14 and Section 9.06 to
the extent applicable) and (d) any Subsidiary of the Borrower may liquidate or
dissolve so long as its assets (if any) are distributed to the Borrower or
another Loan Party prior to such liquidation or dissolution.
Section 9.11    Sale of Properties . Each of Parent and the Borrower will not,
and will not permit any other Loan Party to, sell, assign, farm-out, convey or
otherwise transfer any Property (subject to Section 9.10) except for:
(a)    the sale or other Disposition of Hydrocarbons in the ordinary course of
business;
(b)    farmouts of Oil and Gas Properties consisting solely of undeveloped
acreage and assignments in connection with such farmouts;
(c)    if no Default or Event of Default has occurred and is continuing, the
sale or other Disposition (including any farmout or similar agreement) of Oil
and Gas Properties not given any Borrowing Base Value or Equity Interests of any
Subsidiary that does not own any Oil and Gas Properties given any Borrowing Base
Value;
(d)    the sale or transfer of equipment that (i) is obsolete, worn out, or no
longer necessary for the business of the Borrower or such other Loan Party or
(ii) is replaced by equipment of at least comparable value and use;
(e)    the sale or other Disposition (including Casualty Events or in connection
with any condemnation proceeding) of any Oil and Gas Property that is given
Borrowing Base Value or any interest therein or Equity Interests of any
Subsidiary owning Oil and Gas Properties that are given Borrowing Base Value, or
the Unwind of Swap Agreements; provided that:
(i)    other than with regard to a Casualty Event or in connection with a
condemnation proceeding, no Default or Event of Default has occurred and is
continuing nor would a Default, Event of Default or Borrowing Base Deficiency
(after giving effect to Section 2.08(a) and any prepayment of the Loans made
with the proceeds of such sale or other Disposition or Unwind (including any
prepayment required to be made pursuant to Section 2.08(a))) result therefrom,
(ii)    either (A) not less than 90% of the consideration received in respect of
such sale or other Disposition shall be cash or cash equivalents and any
non-cash consideration received (to the extent constituting an Investment) is
permitted under Section 9.05 and is pledged as collateral to secure the


87

--------------------------------------------------------------------------------




Secured Obligations or (B) the consideration consists of cash, cash equivalents
and/or other Oil and Gas Properties,
(iii)    (other than in respect of Casualty Events) the consideration received
in respect of a sale or other Disposition of any Oil and Gas Property, interest
therein or Equity Interests of any Subsidiary owning Oil and Gas Properties
shall be equal to or greater than the Fair Market Value of the Oil and Gas
Property, Equity Interest or interest therein subject of such sale or other
Disposition (as reasonably determined by a Responsible Officer of the Borrower
and if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to the
foregoing), and
(iv)    if any such sale or other Disposition is of Equity Interests of a
Subsidiary owning Oil and Gas Properties, such sale or other Disposition shall
include 100% of the Equity Interests of such Subsidiary;
(f)    licenses of intellectual property, none of which, in the aggregate,
materially impair the operation of the business of the Parent or its
Subsidiaries;
(g)    the abandonment of intellectual property that is no longer material to
the operation of the business of the Parent or its Subsidiaries;
(h)    sales and other Dispositions for cash of Properties (not otherwise
regulated by Section 9.11(a) through Section 9.11(g)) having a Fair Market Value
not to exceed $1,000,000 during any twelve (12) month period;
(i)    transfers of Properties from any Loan Party to any other Loan Party;
provided, that, at the time of such Disposition and to the extent required to
comply with Section 8.14(a) after giving effect thereto, the relevant Loan Party
shall grant to the Administrative Agent, as security for the Secured
Obligations, a first priority Lien (subject to Liens permitted by Section 9.03)
on such Properties as contemplated by such Section;
(j)    Casualty Events with respect to Properties which are not Oil and Gas
Properties;
(k)    Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with any financing transaction);
(l)    any transaction permitted by Section 9.03 or Section 9.05;
(m)    any Restricted Payment permitted by Section 9.04; and
(n)    any sale or discount of receivables permitted pursuant to Section 9.09.
Section 9.12    Sales and Leasebacks. Each of Parent and the Borrower will not,
and will not permit any other Loan Party to, enter into any arrangement with any
Person providing for the leasing by any Loan Party of real or personal property
that has been or is to be sold or transferred by such Loan Party to such Person
or to any other Person to whom funds have been or are to be advanced by such
Person on the security of such property or rental obligations of such Loan
Party.
Section 9.13    Environmental Matters. Each of Parent and the Borrower will not,
and will not permit any other Loan Party to, undertake (or allow to be
undertaken at any property subject to its control)


88

--------------------------------------------------------------------------------




anything which will subject any such property to any obligation to conduct any
investigation or remediation under any applicable Environmental Laws or
regarding any Hazardous Material that could reasonably be expected to have a
Material Adverse Effect, it being understood that the foregoing will not be
deemed to limit (i) any obligation under applicable Environmental Law to
disclose any relevant facts, conditions or circumstances to the appropriate
Governmental Authority as and to the extent required by any such Environmental
Law, (ii) any investigation or remediation required to be conducted under
applicable Environmental Law, (iii) any investigation reasonably requested by a
prospective purchaser of any property, provided that such investigation is
subject to conditions and limitations (including indemnification and insurance
obligations regarding the conduct of such investigation) that are reasonably
protective of Parent, the Borrower and any Loan Party, or (iv) any investigation
or remediation required pursuant to any lease agreements with the owners of any
Properties.
Section 9.14    Transactions with Affiliates. Except for payment of Restricted
Payments permitted by Section 9.04, each of Parent and the Borrower will not,
and will not permit any other Loan Party to, enter into any transaction,
including any purchase, sale, lease or exchange of Property or the rendering of
any service, with any Affiliate unless such transactions are otherwise permitted
under this Agreement and are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate, other than (a) transactions between or among the Loan Parties,
(b) Investments permitted under Section 9.05(g), (c) the performance of
employment, equity award, equity option or equity appreciation agreements, plans
or other similar compensation or benefit plans or arrangements (including
vacation plans, health and insurance plans, deferred compensation plans and
retirement or savings plans) entered into by the Parent or any of its
Subsidiaries in the ordinary course of its business with its employees, officers
and directors, (d) fees and compensation to, and indemnity provided on behalf
of, officers, directors, and employees of the Parent (or any direct or indirect
parent thereof), the Borrower or their respective Subsidiaries in their capacity
as such, to the extent such fees and compensation are customary, and (e)
issuances of Equity Interests of the Parent and the Borrower to the extent
otherwise permitted by this Agreement.
Section 9.15    Negative Pledge Agreements; Dividend Restrictions. Each of the
Parent and the Borrower will not, and will not permit any other Loan Party to,
create, incur, assume or suffer to exist any contract, agreement or
understanding (other than (a) this Agreement and the Security Instruments, (b)
the Second Lien Debt and the Second Lien Security Documents, (c) agreements or
arrangements evidencing or related to secured Indebtedness permitted by this
Agreement to the extent such restriction applies only to the property securing
such Indebtedness, (d) customary restrictions and conditions with respect to the
sale or disposition of Property or Equity Interests permitted under Section 9.11
pending the consummation of such sale or disposition, (e) agreements and
understandings contained in joint venture agreements or other similar agreements
entered into in the ordinary course of business in respect to the disposition or
distribution of assets of such joint venture or equity interests in such joint
venture, (f) purchase money obligations for property acquired in the ordinary
course of business and obligations under Capital Leases that impose restrictions
on transferring the property so acquired, (g) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business and
(h) encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (g) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Parent’s board of directors,
no more restrictive in any material respect with respect to such encumbrance and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in favor of the
Administrative Agent and the Secured Parties


89

--------------------------------------------------------------------------------




or restricts any Loan Party from paying dividends or making distributions to the
Parent or any other Loan Party, or which requires the consent of or notice to
other Persons in connection therewith.
Section 9.16    Take-or-Pay or Other Prepayments. Each of Parent and the
Borrower will not, and will not permit any other Loan Party to, allow
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
Parent, the Borrower or any other Loan Party that would require Parent, the
Borrower or such other Loan Party to deliver Hydrocarbons at some future time
without then or thereafter receiving full payment therefor to exceed 1% of the
annual production of gas of Parent, the Borrower and the other Loan Parties for
the most recent calendar year, on an mcf equivalent basis in the aggregate.
Section 9.17    Swap Agreements.
(a)    Each of Parent and the Borrower will not, and will not permit any other
Loan Party to, enter into any Swap Agreements with any Person other than:
(i)    Swap Agreements between a Loan Party and an Approved Counterparty in
respect of commodities entered into not for speculative purposes the notional
volumes for which (when aggregated with other commodity Swap Agreements then in
effect other than basis differential swaps on volumes already hedged pursuant to
other Swap Agreements) do not exceed (x) for any month during the 36 month
period following any date of determination, eighty percent (80%) of the
reasonably anticipated projected production from proved reserves from Oil and
Gas Properties (as such production is projected in the most recent Reserve
Report delivered pursuant to the terms of this Agreement) for each month during
such period for each of crude oil, natural gas and natural gas liquids,
calculated separately and (y) for any month during the 24 month period beginning
37 months following any date of determination (and, for the avoidance of doubt,
ending with the 60th month following such date of determination), eighty-five
percent (85%) of the reasonably anticipated projected production from proved
developed producing reserves from Oil and Gas Properties (as such production is
projected in the most recent Reserve Report delivered pursuant to the terms of
this Agreement) for each month during such period for each of crude oil, natural
gas and natural gas liquids, calculated separately; provided, that, in each
case, (A) put option contracts or floors that are not related to corresponding
calls, collars or swaps shall not be included in calculating such percentage
threshold and (B) such Swap Agreements shall not, in any case, have a tenor of
greater than five (5) years. It is understood that Swap Agreements in respect of
commodities which may, from time to time, “hedge” the same volumes, but
different elements of commodity risk thereof, shall not be aggregated together
when calculating the foregoing limitations on notional volumes; and
(ii)    Swap Agreements entered into by a Loan Party in respect of interest
rates with an Approved Counterparty, which effectively convert interest rates
from floating to fixed, the notional amounts of which (when aggregated with all
other Swap Agreements of the Borrower then in effect effectively converting
interest rates from floating to fixed) do not exceed 80% of the then outstanding
principal amount of all such Indebtedness.
(b)    In no event shall any Swap Agreement contain any requirement, agreement
or covenant for any Guarantor to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures (other than
under the Security Instruments);
(c)    Swap Agreements shall only be entered into in the ordinary course of
business (and not for speculative purposes);
(d)    No Swap Agreement in respect of commodities shall be terminated, unwound,
cancelled or otherwise disposed of except to the extent permitted by Section
9.11;


90

--------------------------------------------------------------------------------




(e)    If, after the end of any calendar month, the aggregate volume of all Swap
Agreements in respect of commodities for which settlement payments were
calculated in such calendar month (other than puts, floors, and basis
differential swaps on volumes hedged by other Swap Agreements) exceeded 100% of
actual production of crude oil, natural gas and natural gas liquids, calculated
separately, in such calendar month, then, to the extent necessary, the
applicable Loan Party shall terminate, create off-setting positions, allocate
volumes to other production any Loan Party is marketing, or otherwise unwind
existing Swap Agreements such that, at such time, future hedging volumes will
not exceed 100% of reasonably anticipated projected production of crude oil,
natural gas and natural gas liquids, calculated separately, for the then-current
and any succeeding calendar months.
Section 9.18    Amendments to Organizational Documents . Each of Parent and the
Borrower shall not, and shall not permit any other Loan Party to, amend,
supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organizational Documents, in each case, in any respect that could
reasonably be expected to be materially adverse to the interests of the
Administrative Agent or the Lenders without the consent of the Administrative
Agent (not to be unreasonably withheld or delayed).
Section 9.19    Changes in Fiscal Periods. Each of Parent and the Borrower shall
not, and shall not permit any other Loan Party to have its Fiscal Year end on a
date other than December 31 or change the method of determining Fiscal Quarters.
Section 9.20    Marketing Activities. Each of Parent and the Borrower will not,
and will not permit any of the other Loan Parties to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (i) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (ii) contracts for the sale of Hydrocarbons scheduled
or reasonably estimated to be produced from proved Oil and Gas Properties of
third parties during the period of such contract associated with the Oil and Gas
Properties of Parent, the Borrower and the other Loan Parties that Parent, the
Borrower or one of the other Loan Parties has the right to market pursuant to
joint operating agreements, unitization agreements or other similar contracts
that are usual and customary in the oil and gas business and (iii) other
contracts for the purchase and/or sale of Hydrocarbons of third parties (A)
which have generally offsetting provisions (i.e. corresponding pricing
mechanics, delivery dates and points and volumes) such that no “position” is
taken and (B) for which appropriate credit support has been taken to alleviate
the material credit risks of the counterparty thereto.
Section 9.21    Second Lien Restrictions.
(a)    Neither Parent nor the Borrower shall, nor shall they permit any of the
other Loan Parties to, amend, modify or waive any provision of any Second Lien
Document if such amendment, modification or waiver is prohibited under the
Intercreditor Agreement.
(b)    Neither Parent nor the Borrower shall, nor shall they permit any of the
other Loan Parties to, grant a Lien on any Property to secure the Second Lien
Debt without contemporaneously granting to Administrative Agent, as security for
the Secured Obligations, a first priority Lien on the same Property pursuant to
Security Instruments in form and substance reasonably satisfactory to
Administrative Agent.
(c)    Prior to the date that is six months after the Maturity Date, neither
Parent nor the Borrower shall, nor shall they permit any of the other Loan
Parties to (i) call, make or offer to make any Redemption of or otherwise Redeem
any Second Lien Debt (including any optional or mandatory prepayment of Second
Lien Debt, except, with respect to any mandatory prepayment or mandatory
Redemption of Second Lien Debt, to the extent such mandatory prepayment or
mandatory Redemption would also be required by the terms of Section 3.04(c) or
Section 3.04(d) hereof and the Lenders have waived the requirement to make


91

--------------------------------------------------------------------------------




such mandatory prepayment or mandatory Redemption in accordance with the terms
hereof) other than a refinancing of the Second Lien Debt in accordance with the
terms and conditions of the Intercreditor Agreement and this Agreement or (ii)
pay any interest in cash on the 2019 Notes (but not, for the avoidance of doubt,
any refinancing or replacement of the 2019 Notes), including in respect of any
portion thereof payable in kind; provided however, that after the Compliance
Certificate required by Section 8.01(c) with respect to the Fiscal Quarter
ending March 31, 2018 has been delivered, such cash interest payments may be
made if, both before and after giving effect to such cash interest payment (A)
there is no Default, Event of Default or Borrowing Base Deficiency that has
occurred and is continuing, (B) the ratio of Total Debt to EBITDAX is less than
1.75 to 1.0 and (C) the unused Commitments then available to be borrowed are at
least 25% of the then effective Borrowing Base.


ARTICLE X    
EVENTS OF DEFAULT; REMEDIES
Section 10.01    Events of Default. One or more of the following events shall
constitute an “Event of Default”:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of
Parent, the Borrower or any other Loan Party in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, notice, certificate, financial statement
or other document furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect (unless already qualified by
materiality in which case such applicable representation and warranty shall
prove to have been incorrect) when made or deemed made;
(d)    (i) Parent, the Borrower or any other Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.01(l)(i),
Section 8.01(l)(iii), Section 8.02, Section 8.03 (with respect to legal
existence), Section 8.14, Section 8.16, Section 8.17 or in Article IX.
(e)    Parent, the Borrower or any other Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b), Section 10.01(c) or
Section 10.01(d)), the Guarantee and Collateral Agreement, Intercreditor
Agreement or any other Loan Document, and such failure shall continue unremedied
for a period of 30 days after the earlier to occur of (A) notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) or (B) a Responsible Officer of the Borrower or such
other Loan Party otherwise becoming aware of such default;
(f)    Parent, the Borrower or any other Loan Party shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the


92

--------------------------------------------------------------------------------




same shall become due and payable and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document
for such Material Indebtedness;
(g)    any other event or condition occurs that results in any Material
Indebtedness of any Loan Party becoming due prior to its scheduled maturity or
that enables or permits (after giving effect to any applicable notice periods,
if any, and any applicable grace periods) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require Parent, the Borrower or any other Loan Party to
make an offer in respect thereof;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party, or its or their debts, or of a substantial part of
its or their assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Parent, the Borrower or any other Loan Party or for a substantial part of
its or their assets, and, in any such case, such proceeding or petition shall
continue undismissed or unstayed for sixty (60) consecutive days or an order or
decree approving or ordering any of the foregoing shall be entered;
(i)    Parent, the Borrower or any other Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Parent, the Borrower or any other Loan Party or for a
substantial part of its or their assets, (iv) file an answer admitting the
material allegations of a petition filed against it or them in any such
proceeding, (v) make a general assignment for the benefit of creditors, (vi)
take any action for the purpose of effecting any of the foregoing or (vii)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
(j)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $5,000,000 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage and is not subject
to an insolvency proceeding) or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against any Loan Party or any
combination thereof and the same shall remain undischarged, unstayed or
unsatisfied for a period of thirty (30) consecutive days;
(k)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against
Parent, the Borrower or a Loan Party thereto or shall be repudiated by any of
them, or cease to create a valid and perfected Lien of the priority required
thereby on any material portion of the Collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or
Parent, the Borrower or any other Loan Party or any of their Affiliates shall so
state or assert in writing;
(l)    a Change in Control shall occur; or
(m)    for so long as the Second Lien Debt is outstanding (and without giving
effect to any payment of the Second Lien Debt in violation of the terms of this
Agreement or the Intercreditor Agreement),


93

--------------------------------------------------------------------------------




any material provision of the Intercreditor Agreement shall, for any reason
(other than an amendment or termination of the Intercreditor Agreement entered
into in accordance with the terms thereof) cease to be valid and binding or
otherwise cease to be in full force and effect against the Second Lien
Administrative Agent or any of the holders of Second Lien Debt.
Section 10.02    Remedies.
(a)    In the case of an Event of Default (other than one described in Section
10.01(h) or Section 10.01(i)), at any time thereafter during the continuance of
such Event of Default, the Administrative Agent may, and at the request of the
Majority Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the Commitments
and/or the LC Commitments, and thereupon the Commitments and/or the LC
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder and under the Loans and
the other Loan Documents (including the payment of cash collateral to secure the
LC Exposure as provided in Section 2.09(j)), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by each Loan Party; and in case of an Event of Default described
in Section 10.01(h) or Section 10.01(i), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the other Loan Parties accrued hereunder and under the Notes
and the other Loan Documents (including the payment of cash collateral to secure
the LC Exposure as provided in Section 2.09(j)), shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Loan Party. During of the occurrence of
an Event of Default, the Administrative Agent and the Lenders will have all
other rights and remedies available at law and equity.
(b)    In the case of the occurrence of an Event of Default which results in the
Commitments terminating then the Borrowing Base shall automatically and
concurrently be reduced to $0 simultaneously with the termination of the
Commitments.
(c)    All proceeds realized from the liquidation or other Disposition of
Collateral and any other amounts received after maturity of the Loans, whether
from the Borrower, another Loan Party, by acceleration or otherwise, shall be
applied:
(i)    first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;
(ii)    second, pro rata to payment or reimbursement of that portion of the
Secured Obligations constituting fees, expenses and indemnities payable to the
Lenders;
(iii)    third, pro rata to payment of accrued interest on the Loans;
(iv)    fourth, pro rata to payment of principal outstanding on the Loans,
Secured Obligations referred to in clause (b) and (c) of the definition of
Secured Obligations and LC Disbursements;
(v)    fifth, pro rata to any other Secured Obligations;


94

--------------------------------------------------------------------------------




(vi)    sixth, to serve as cash collateral to be held by the Administrative
Agent to secure the LC Exposure;
(vii)    seventh, to the Second Lien Agent as required under the Intercreditor
Agreement; and
(viii)    eighth, any excess, after all of the Secured Obligations shall have
been indefeasibly paid in full in cash, shall be paid to the Borrower or as
otherwise required by any Governmental Requirement.
ARTICLE XI    
THE ADMINISTRATIVE AGENT
Section 11.01    Appointment; Powers. Each Lender and Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 12.04) hereby authorizes and directs the Administrative
Agent to enter into the Security Instruments on behalf of such Lender, in each
case, as needed to effectuate the transactions permitted by this Agreement and
agrees that the Administrative Agent may take such actions on its behalf as is
contemplated by the terms of such applicable Security Instrument. Without
limiting the provisions of Sections 11.02 and 12.03, each Lender hereby consents
to the Administrative Agent and any successor serving in such capacity and
agrees not to assert any claim (including as a result of any conflict of
interest) against the Administrative Agent, or any such successor, arising from
the role of the Administrative Agent or such successor under the Loan Documents
so long as it is either acting in accordance with the terms of such documents
and otherwise has not engaged in gross negligence or willful misconduct.
Section 11.02    Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing (the use of the term “agent” herein and
in the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any other Loan Party that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or


95

--------------------------------------------------------------------------------




elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower and the other Loan Parties or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.
Section 11.03    Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default or Event of Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders. In no
event, however, shall the Administrative Agent be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or Governmental Requirement. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.
Section 11.04    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank(s) hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


96

--------------------------------------------------------------------------------




Section 11.05    Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
Section 11.06    Resignation of Administrative Agent. The Administrative Agent
may resign at any time by notifying the Lenders, the Issuing Bank(s) and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right,
in consultation with the Borrower, to appoint from among the Lenders a
successor. If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank(s)
appoint a qualified financial institution as successor Administrative Agent.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Section 11.07    Administrative Agent as a Lender. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
Section 11.08    No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder. The
Administrative Agent shall not be required to keep themselves informed as to the
performance or observance by, the Borrower or any of the other Loan Parties of
this Agreement, the Loan Documents or any other document referred to or provided
for herein or to inspect the Properties or books of any such Person. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the Arranger
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the affairs, financial condition or business of
the Borrower or any Loan Party (or any of their Affiliates) which may come into
the possession of such agent or any of its Affiliates. In this regard, each
Lender acknowledges that Sidley Austin LLP is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.


97

--------------------------------------------------------------------------------




Section 11.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of the other Loan Parties, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.05 and Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 11.10    Authority of Administrative Agent to Release Guarantors and
Collateral and Liens. The Lenders, each Issuing Bank and each other Secured
Party:
(a)    irrevocably authorize the Administrative Agent to comply with the
provisions of Section 12.18 (without requirement of notice to or consent of any
Person except as expressly required by Section 12.02(b)) and
(b)    authorize the Administrative Agent to execute and deliver to the Loan
Parties, any and all releases of Liens, termination statements, assignments or
other documents as reasonably requested by such Loan Party in connection with
any sale or other disposition of Property to the extent such sale or other
disposition is permitted by the terms of Section 9.11 or is otherwise authorized
by the terms of the Loan Documents.
Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to this Section 11.10 or Section 12.18.


98

--------------------------------------------------------------------------------




Section 11.11    Duties of the Arranger and Syndication Agent . The Arranger and
the Syndication Agent shall not have any duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as a Lender hereunder.
Section 11.12    Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Majority Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Credit Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be credit bid by the Administrative Agent at the direction of the Majority
Lenders on a ratable basis (with Secured Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
Disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Majority Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Majority Lenders contained in Section 12.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason, such Secured Obligations shall automatically be reassigned to the
Secured Parties pro rata and the equity interests and/or debt instruments issued
by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the formulation or submission of any credit bid or
the consummation of the transactions contemplated by such credit bid.


99

--------------------------------------------------------------------------------




ARTICLE XII    
MISCELLANEOUS
Section 12.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone and subject to Section 12.01(b), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:
(i)    if to the Borrower or Parent, to it at:
801 Louisiana, Suite 700
Houston, TX 77002,
Attention of Robert C. Turnham, Jr., President and Chief Operating Officer
Email: Robert.Turnham@goodrichpetroleum.com


With a copy to:


801 Louisiana, Suite 700
Houston, TX 77002,
Attention of Michael J. Killelea, Executive Vice President, General Counsel and
Corporate Secretary
Email: Mike.Killelea@goodrichpetroleum.com




(ii)    if to the Administrative Agent, to it at:
JPMorgan Chase Bank, N.A.
712 Main, 12th Floor
Houston, Texas 77002
Attention: Trey Lewis
Email: trey.lewis@jpmorgan.com


(iii)    if to the Issuing Bank, to it at:
JPMorgan Chase Bank, N.A.
712 Main, 12th Floor
Houston, Texas 77002
Attention: Trey Lewis
Email: trey.lewis@jpmorgan.com
Facsimile No.: 713.216.7794


(iv)    if to any other Lender or Issuing Bank, to it at its address (or fax
number) set forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent


100

--------------------------------------------------------------------------------




or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 12.02    Waivers; Amendments.
(a)    No failure on the part of the Administrative Agent, any Issuing Bank or
any Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
(b)    Neither this Agreement nor any provision hereof nor any Loan Document nor
any provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into (x) by the Borrower and/or the
other applicable Loan Parties and the Majority Lenders or (y) by the Borrower
and/or the other applicable Loan Parties and the Administrative Agent with the
consent of the Majority Lenders; provided, that, with respect to any waiver,
amendment or modification of any provision hereof on or prior to the Closing
Date, no such provision may be waived, amended or modified without the written
consent of all the Exiting Lenders; provided, further, that no such agreement
shall:
(i)    increase the Maximum Credit Amount of any Lender without the written
consent of such Lender,
(ii)    increase the Borrowing Base without the written consent of each Lender
(other than any Defaulting Lender), or decrease or maintain the Borrowing Base
without the consent of the Required Lenders; provided that a Scheduled
Redetermination and the delivery of a Reserve Report may be postponed by the
Required Lenders; provided further that it is understood that any waiver (or
amendment or modification that would have the effect of a waiver) of the right
of the Required Lenders to adjust (through a reduction of) the Borrowing Base or
the amount of such adjustment in the form of a reduction to the Borrowing Base
pursuant to the Borrowing Base Adjustment Provisions in connection with the
occurrence of a relevant event giving rise to such right shall require the
consent of the Required Lenders,
(iii)    reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, or reduce
any other Secured Obligations hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, provided that, for
the avoidance of doubt, any waiver of any default interest payment obligations
only need


101

--------------------------------------------------------------------------------




to be entered into (x) by the Borrower and/or the other applicable Loan Parties
and the Majority Lenders or (y) by the Borrower and/or the other applicable Loan
Parties and the Administrative Agent with the consent of the Majority Lenders,
(iv)    postpone the scheduled date of (A) payment or prepayment of the
principal amount of any Loan or LC Disbursement, (B) any interest thereon, or
(C) any fees payable hereunder, or any other Secured Obligations hereunder or
under any other Loan Document, or reduce the amount of, waive or excuse any such
payment, or postpone the Termination Date without the written consent of each
Lender affected thereby, provided that, for the avoidance of doubt, any waiver
of any default interest payment obligations only need to be entered into (x) by
the Borrower and/or the other applicable Loan Parties and the Majority Lenders
or (y) by the Borrower and/or the other applicable Loan Parties and the
Administrative Agent with the consent of the Majority Lenders,
(v)    change Section 4.01(b) or Section 4.01(c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender,
(vi)    waive or amend Section 10.02(c) without the written consent of each
Lender (other than any Defaulting Lender); provided that any waiver or amendment
to Section 10.02(c) or to this proviso in this Section 12.02(b)(vi), or any
amendment or modification to any Security Instrument that results in the Secured
Swap Agreement secured by such Security Instrument no longer being secured
thereby on an equal and ratable basis with the principal of the Loans, or any
amendment or other change to the definition of the terms “Secured Swap
Agreement,” or “Secured Swap Provider”, which would result in an equivalent
effect shall also require the written consent of each Secured Swap Provider
adversely affected thereby,
(vii)    release any Guarantor (other than as a result of a transaction
permitted hereby), release all or substantially all of the collateral (other
than as provided in Section 11.10) without the written consent of each Lender
(other than any Defaulting Lender), or
(viii)    change any of the provisions of this Section 12.02(b) or the
definitions of “Majority Lenders” or “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender (other than Defaulting Lenders);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or Issuing Bank hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent or Issuing Bank, as the case may be.
Notwithstanding the foregoing, any supplement to any Schedule shall be effective
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders.
(c)    Notwithstanding anything to the contrary contained in the Loan Documents,
the Administrative Agent and the Borrower, may amend, modify or supplement any
Loan Document without the consent of any Lender in order to (i) correct, amend,
cure or resolve any ambiguity, omission, defect, typographical error,
inconsistency or other manifest error therein, (ii) add a guarantor or
collateral or otherwise enhance the rights and benefits of the Lenders, (iii)
make administrative or operational changes not adverse to any Lender or (iv)
adhere to any local Governmental Requirement or advice of local counsel not
adverse to any Lender; provided that, in each case, the Lenders shall have
received at least three (3) Business Days’ prior written notice of any such
amendment, modification or supplement and the Administrative Agent shall


102

--------------------------------------------------------------------------------




not have received, within such three (3) Business Day period, a written notice
from the Majority Lenders stating that the Majority Lenders object to such
amendment modification or supplement. 
(d)    Notwithstanding anything to the contrary contained in any Loan Documents,
the Commitment of any Defaulting Lender may not be increased without its consent
(it being understood, for avoidance of doubt, that no Defaulting Lender shall
have any right to approve or disapprove any increase, decrease or reaffirmation
of the Borrowing Base) and the Administrative Agent may with the consent of the
Borrower amend, modify or supplement the Loan Documents to effectuate an
increase to the Borrowing Base where such Defaulting Lender does not consent to
an increase to its Commitment, including not increasing the Borrowing Base by
the portion thereof applicable to the Defaulting Lender.
Section 12.03    Expenses, Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, and the cost
of environmental invasive and non-invasive assessments and audits and surveys
and appraisals, in connection with the syndication of this Agreement, the
preparation, negotiation, execution, delivery and administration (both before
and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all documented out-of-pocket
costs, expenses, taxes, assessments and other charges incurred by the
Administrative Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein or
conducting of title reviews, mortgage matches and collateral reviews, (iii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iv) all documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender (but limited to one counsel
and reasonably necessary special counsel for the Administrative Agent, the
Issuing Bank or any Lender taken as a whole (and, if necessary, one firm of
local counsel in each relevant jurisdiction for the Administrative Agent, the
Issuing Bank or any Lender taken as a whole), and solely in the case of a
conflict of interest, one additional counsel (and if reasonably necessary, one
local counsel in each relevant jurisdiction) for the affected parties similarly
situated) in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    THE BORROWER SHALL AND SHALL CAUSE EACH LOAN PARTY TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ARRANGER, THE SYNDICATION AGENT, THE ISSUING BANK AND
EACH LENDER, THEIR RESPECTIVE AFFILIATES, AND THEIR RESPECTIVE RELATED PARTIES
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD
EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE (SUCH LEGAL EXPENSES TO BE LIMITED TO ONE
COUNSEL AND REASONABLY


103

--------------------------------------------------------------------------------




NECESSARY SPECIAL COUNSEL FOR THE INDEMNITEES TAKEN AS A WHOLE (AND, IF
NECESSARY, ONE FIRM OF LOCAL COUNSEL IN EACH RELEVANT JURISDICTION FOR THE
INDEMNITEES TAKEN AS A WHOLE), AND SOLELY IN THE CASE OF A CONFLICT OF INTEREST,
ONE ADDITIONAL COUNSEL (AND IF REASONABLY NECESSARY, ONE LOCAL COUNSEL IN EACH
RELEVANT JURISDICTION) FOR THE AFFECTED INDEMNITEES SIMILARLY SITUATED),
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF, AND ANY ENFORCEMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OF ANY RIGHTS UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (ii) THE PERFORMANCE BY THE PARTIES
HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (iii) THE FAILURE OF THE BORROWER OR ANY
OTHER LOAN PARTY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iv) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
OTHER LOAN PARTY SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS,
DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (v) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING (A) ANY REFUSAL
BY AN ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF
CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER
PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (vi) ANY OTHER
ASPECT OF THE LOAN DOCUMENTS, (vii) THE OPERATIONS OF THE BUSINESS OF THE
BORROWER OR ANY OTHER LOAN PARTY BY SUCH PERSONS, (viii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (ix) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS OR ANY LIABILITY UNDER ENVIRONMENTAL LAW RELATED TO THE
BORROWER OR ANY OTHER LOAN PARTY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY
OTHER LOAN PARTY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY OR (xi) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY
LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND
SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING ALL TYPES OF
NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE
OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY
ONE OR MORE OF THE INDEMNITEES INCLUDING ORDINARY NEGLIGENCE; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (x) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND


104

--------------------------------------------------------------------------------




NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM (1) THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (2) A MATERIAL BREACH IN BAD FAITH BY SUCH
INDEMNITEE OF ITS EXPRESS OBLIGATIONS UNDER THIS AGREEMENT AT A TIME WHEN THE
BORROWER HAS NOT BREACHED ITS OBLIGATIONS HEREUNDER IN ANY MATERIAL RESPECT
PURSUANT TO A CLAIM INITIATED BY THE BORROWER OR (y) RELATE TO ANY PROCEEDING
SOLELY BETWEEN OR AMONG INDEMNITEES OTHER THAN (1) CLAIMS AGAINST ANY AGENT,
ISSUING BANK OR ARRANGER OR THEIR RESPECTIVE AFFILIATES IN THEIR CAPACITY OR IN
FULFILLING THEIR ROLE UNDER ANY LOAN DOCUMENT TO THE EXTENT SUCH INDEMNITEE IS
OTHERWISE ENTITLED TO INDEMNIFICATION IN ACCORDANCE WITH THIS SECTION 12.03(b)
AND (2) LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES THAT ARISE OUT
OF ANY ACT OR OMISSION ON THE PART OF THE BORROWER OR ANY OTHER LOAN PARTY. NO
INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH ELECTRONIC, TELECOMMUNICATIONS
OR OTHER INFORMATION TRANSMISSION SYSTEMS, EXCEPT TO THE EXTENT ANY SUCH DAMAGES
ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE. THIS SECTION 12.03(B) SHALL NOT APPLY WITH RESPECT TO TAXES
OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, OR DAMAGES ARISING FROM ANY
NON-TAX CLAIM.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Arranger, the Syndication Agent, or
the Issuing Bank under Section 12.03(a) or Section 12.03(b), each Lender
severally agrees to pay to the Administrative Agent, the Arranger, the
Syndication Agent, or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Arranger, the Syndication Agent, or the
Issuing Bank in its capacity as such.
(d)    To the extent permitted by Governmental Requirements, the Borrower shall
not, and shall cause each Loan Party not to, assert, and hereby waives and
agrees to cause each Loan Party to waive, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof whether occurring
on, prior to or after the Closing Date.
(e)    All amounts due under this Section 12.03 shall be payable not later than
thirty (30) days after written demand therefor.
Section 12.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder


105

--------------------------------------------------------------------------------




except in accordance with this Section 12.04. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in Section 12.04(c)) and, to the extent
expressly contemplated herein, the Related Parties of each of the Administrative
Agent, any Issuing Bank, the Lenders and the other Secured Parties) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:
(A)    the Borrower (such consent not to be unreasonably withheld), provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund, or, if an Event of Default has
occurred and is continuing, to any Assignee; provided further, that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent with ten (10)
Business Days after having received written notice thereof; and
(B)    the Administrative Agent and each Issuing Bank; provided that no consent
of the Administrative Agent shall be required for an assignment to a Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than the lesser of (x)
$5,000,000 (and shall be in increments of $1,000,000 in excess thereof) and (y)
the aggregate amount of the applicable Commitment or the outstanding Loan, as
the case may be, held by the assigning Lender, unless each of the Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and the assignor shall have paid (or another
Person shall have paid on its behalf) in full any amounts owing by it to the
Administrative Agent and any Issuing Bank;
(D)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and
(E)    the assignee must not be a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person), a Defaulting Lender or an Affiliate or a Subsidiary of
the Borrower or any other Loan Party.


106

--------------------------------------------------------------------------------




(iii)    Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Bank(s)
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and, at its election, forward a copy
of such revised Annex I to the Borrower, each Issuing Bank and each Lender.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire and, as required by Section 5.03(g), applicable tax forms (or
certifications (taking into account whether the Assignee shall already be a
Lender hereunder and shall have provided the required tax forms and
certifications)), the processing and recordation fee referred to in this Section
12.04(b) and any written consent to such assignment required by this Section
12.04(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 12.04(b).
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (other than the Borrower, any Affiliate of the Borrower or any natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person)) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) such Lender shall continue
to give prompt attention to and process (including, if required, through
discussions with Participants) requests for waivers or amendments hereunder. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Participant may have consent rights with respect to any amendment,
modification or waiver described in


107

--------------------------------------------------------------------------------




clauses (i), (iii), (iv), (v), (vi) and (vii) of the proviso to Section 12.02(b)
that affects such Participant and for which such Lender would have consent
rights. In addition such agreement must provide that the Participant be bound by
the provisions of Section 12.03. The Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03
(subject to the requirements and limitations therein, including the requirements
under Section 5.03(g) (it being understood that the documentation required under
Section 5.03(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 12.04; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.05 as if it were an
assignee under paragraph (b) of this Section 12.04 and (B) shall not be entitled
to receive any greater payment under Section 5.02 or Section 5.03, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.05 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c) as though it were a
Lender. Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section 12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto. The Borrower, upon
receipt of written notice from the relevant Lender, agrees to issue Notes to any
Lender or its registered assigns requiring Notes to facilitate transactions
described in this Section 12.04(d) in accordance with Section 2.02(d) or as the
Borrower may otherwise consent (such consent not to be unreasonably withheld or
delayed).
(e)    Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the other Loan Parties to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.
Section 12.05    Survival; Revival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by the
Loan Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and


108

--------------------------------------------------------------------------------




shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until Payment in Full. The provisions of
Article III, Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
Article XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.
(b)    To the extent that any payments on the Secured Obligations or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations shall be revived
and continue as if such payment or proceeds had not been received and the
Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall, and shall cause each other Loan
Party to, take any action requested by the Administrative Agent and the Lenders
to effect such reinstatement.
Section 12.06    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.
(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
(c)    Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax, facsimile or other similar
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 12.07    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.


109

--------------------------------------------------------------------------------




Section 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of Lender, the Borrower
or any other Loan Party against any of and all the obligations of Lender, the
Borrower or any other Loan Party owed to such Lender now or hereafter existing
under this Agreement or any other Loan Document, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured; provided that to the
extent prohibited by applicable law as described in the definition of “Excluded
Swap Obligation,” no amounts received from, or set off with respect to, any
Guarantor shall be applied to any Excluded Swap Obligations of such Guarantor.
The rights of each Lender under this Section 12.08 are in addition to other
rights and remedies (including other rights of setoff) which such Lender or its
Affiliates may have; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 10.02(c) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, Issuing Bank(s) and the
Lenders, and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, Issuing Bank(s) and their respective
Affiliates under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, Issuing Bank(s) or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVER OF TRIAL BY JURY.
(a)    THIS AGREEMENT, THE NOTES AND THE LOAN DOCUMENTS SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS (AND THE
BORROWER SHALL CAUSE EACH LOAN PARTY TO SUBMIT) FOR ITSELF AND ITS PROPERTY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT; PROVIDED, THAT
NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT WILL PREVENT ANY PARTY
FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT
UNDER THE LOAN DOCUMENTS IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE
ESTABLISHED. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


110

--------------------------------------------------------------------------------




EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.
(c)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.
(d)    EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT (I) SERVICE
OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL), POSTAGE PREPAID, TO HOLDINGS OR THE BORROWER, AS THE CASE MAY BE AT ITS
ADDRESS SET FORTH IN SECTION 12.01 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO AND (II) AGREES
THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
Section 12.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 12.11    Confidentiality. Each of the Administrative Agent, each Issuing
Bank and each Lender agrees to keep confidential all Information (as defined
below); provided that nothing herein shall prevent the Administrative Agent, any
Issuing Bank or any Lender from disclosing any such Information (a) to the
Administrative Agent, any other Issuing Bank, any other Lender or any Affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section 12.11, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in compliance with the policies of the Administrative
Agent, such Issuing Bank or such Lender), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Governmental Requirement, (f) if requested or required to do so in connection
with any litigation or similar proceeding, (g) that has been publicly disclosed
other than as a result of a breach of this Section 12.11, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect


111

--------------------------------------------------------------------------------




to such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document, or (j) if agreed by the Borrower in its sole
discretion, to any other Person. “Information” means all information received
from Parent, the Borrower or their respective Subsidiaries relating to the
Parent, the Borrower or their respective Subsidiaries or their business, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
Parent, the Borrower or its Subsidiaries and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section 12.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 12.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes and other Secured Obligations arising under the Loan
Documents, it is agreed as follows: (a) the aggregate of all consideration which
constitutes interest under law applicable to any Lender that is contracted for,
taken, reserved, charged or received by such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Loans or Notes shall
under no circumstances exceed the maximum amount allowed by such applicable law,
and any excess shall be canceled automatically and if theretofore paid shall be
credited by such Lender on the principal amount of the Secured Obligations (or,
to the extent that the principal amount of the Secured Obligations shall have
been or would thereby be paid in full, refunded by such Lender to the Borrower);
and (b) in the event that the maturity of the Loans or Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Secured Obligations (or,
to the extent that the principal amount of the Secured Obligations shall have
been or would thereby be paid in full, refunded by such Lender to the Borrower).
All sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable
to such Lender, be amortized, prorated, allocated and spread throughout the
stated term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from


112

--------------------------------------------------------------------------------




time to time in effect. Chapter 346 of the Texas Finance Code does not apply to
the Borrower’s obligations hereunder.
Section 12.13    Collateral Matters; Swap Agreements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
Collateral securing the Secured Obligations shall also extend to and be
available to the Secured Swap Providers in respect of the Secured Swap
Agreements as set forth herein. Except as set forth in Section 12.02(b)(vi), no
Lender or any Affiliate of a Lender shall have any voting rights under any Loan
Document as a result of the existence of obligations owed to it under any such
Swap Agreements.
Section 12.14    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and any Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including any other Loan Party of
the Borrower, any obligor, contractor, subcontractor, supplier or materialsman)
shall have any rights, claims, remedies or privileges hereunder or under any
other Loan Document against the Administrative Agent, Issuing Bank or Lender for
any reason whatsoever. There are no third party beneficiaries.
Section 12.15    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO HEREBY
ACKNOWLEDGES AND AGREES THAT (A) NO FIDUCIARY, ADVISORY OR AGENCY RELATIONSHIP
BETWEEN THE LOAN PARTIES AND THE CREDIT PARTIES IS INTENDED TO BE OR HAS BEEN
CREATED IN RESPECT OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS, IRRESPECTIVE OF WHETHER THE CREDIT PARTIES HAVE
ADVISED OR ARE ADVISING THE LOAN PARTIES ON OTHER MATTERS, AND THE RELATIONSHIP
BETWEEN THE CREDIT PARTIES, ON THE ONE HAND, AND THE LOAN PARTIES, ON THE OTHER
HAND, IN CONNECTION HEREWITH AND THEREWITH IS SOLELY THAT OF CREDITOR AND
DEBTOR, (B) THE CREDIT PARTIES, ON THE ONE HAND, AND THE LOAN PARTIES, ON THE
OTHER HAND, HAVE AN ARM’S LENGTH BUSINESS RELATIONSHIP THAT DOES NOT DIRECTLY OR
INDIRECTLY GIVE RISE TO, NOR DO THE LOAN PARTIES RELY ON, ANY FIDUCIARY DUTY TO
THE LOAN PARTIES OR THEIR AFFILIATES ON THE PART OF THE CREDIT PARTIES, (C) THE
LOAN PARTIES ARE CAPABLE OF EVALUATING AND UNDERSTANDING, AND THE LOAN PARTIES
UNDERSTAND AND ACCEPT, THE TERMS, RISKS AND CONDITIONS OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (D) THE LOAN
PARTIES HAVE BEEN ADVISED THAT THE CREDIT PARTIES ARE ENGAGED IN A BROAD RANGE
OF TRANSACTIONS THAT MAY INVOLVE INTERESTS THAT DIFFER FROM THE LOAN PARTIES’
INTERESTS AND THAT THE CREDIT PARTIES HAVE NO OBLIGATION TO DISCLOSE SUCH
INTERESTS AND TRANSACTIONS TO THE LOAN PARTIES, (E) THE LOAN PARTIES HAVE
CONSULTED THEIR OWN LEGAL, ACCOUNTING, REGULATORY AND TAX ADVISORS TO THE EXTENT
THE LOAN PARTIES HAVE DEEMED APPROPRIATE IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (F) EACH CREDIT PARTY
HAS BEEN, IS, AND WILL BE ACTING SOLELY AS A PRINCIPAL AND, EXCEPT AS OTHERWISE
EXPRESSLY AGREED IN WRITING BY IT AND THE RELEVANT PARTIES, HAS NOT BEEN, IS
NOT, AND WILL NOT BE ACTING AS AN ADVISOR, AGENT OR FIDUCIARY FOR THE LOAN
PARTIES, ANY OF THEIR AFFILIATES OR ANY OTHER PERSON, (G) NONE OF THE CREDIT
PARTIES HAS ANY OBLIGATION TO THE LOAN PARTIES OR THEIR AFFILIATES WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
EXCEPT THOSE OBLIGATIONS EXPRESSLY SET FORTH HEREIN OR THEREIN OR IN ANY OTHER
EXPRESS WRITING EXECUTED AND DELIVERED BY SUCH CREDIT PARTY AND THE LOAN PARTIES
OR ANY SUCH AFFILIATE AND (H) NO JOINT VENTURE IS CREATED


113

--------------------------------------------------------------------------------




HEREBY OR BY THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE
TRANSACTIONS CONTEMPLATED HEREBY AMONG THE CREDIT PARTIES OR AMONG THE LOAN
PARTIES AND THE CREDIT PARTIES. EACH PARTY HERETO AGREES AND COVENANTS THAT IT
WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO
NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”
Section 12.16    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower
and other Loan Parties, which information includes the name and address of the
Borrower and other Loan Parties and other information that will allow such
Lender to identify the Borrower and other Loan Parties in accordance with the
Patriot Act.
Section 12.17    Flood Insurance Provisions. Notwithstanding any provision in
this Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document.
Section 12.18    Releases of Guarantors and Collateral.
(a)    Each of the Lenders, the Issuing Bank, and by accepting the benefits of
the Collateral, each of the Secured Swap Providers and Secured Cash Management
Banks, irrevocably authorize the Administrative Agent to take the following
actions, and the Administrative Agent hereby agrees to take such actions at the
request of the Borrower (at the Borrower’s sole cost and expense): (a) release
any Lien on any Collateral granted to or held by the Administrative Agent, for
the ratable benefit of the Secured Parties, under any Loan Document (i) upon
Payment in Full, (ii) that is Disposed of or to be Disposed of as part of or in
connection with any Disposition permitted under the Loan Documents, (iii) if
approved, authorized or ratified in writing in accordance with Section 12.02 or
(iv) that is required to be released pursuant to the Intercreditor Agreement;
(b) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
by Section 9.03(c); and (c) to release any Guarantor from its obligations under
any Loan Documents if such Person (i) ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents or (ii) if approved, authorized
or ratified in writing in accordance with Section 12.02.
(b)    Upon request by the Administrative Agent at any time, the Majority
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guarantee and Collateral
Agreement pursuant to Section 11.10 or this Section 12.18.
(c)    In connection with any release of any Guarantor or release or
subordination of any Liens in any portion of the Collateral, in each case, in
accordance with this Section 12.18, the Administrative Agent, at the request and
sole expense of the Borrower, shall promptly execute and deliver to the Borrower
all releases or other documents reasonably necessary or desirable to evidence
the release of the applicable Liens in such portion of the Collateral, to
subordinate its interest in such portion of the Collateral or release any
Guarantor from its obligations under the Guarantee and Collateral Agreement;
provided that the Administrative Agent may request that the Borrower provide,
and may conclusively rely on, without further


114

--------------------------------------------------------------------------------




inquiry, a certificate of a Responsible Officer of the Borrower stating that (x)
such transaction is in compliance with this Agreement and the other Loan
Documents and (y) no Guarantor or Collateral, as applicable, other than the
Guarantor or Collateral, as applicable, required to be released is being
released.
Section 12.19    Intercreditor Agreement. Each Lender (a) acknowledges that it
has received a copy of the Intercreditor Agreement, (b) agrees that it will be
bound by the terms thereof as if such Lender was a signatory thereto and will
take no actions contrary to the provisions of the Intercreditor Agreement and
(c) authorizes and instructs Administrative Agent to enter into the
Intercreditor Agreement as Administrative Agent and on behalf of such Lender.
Each Lender (and each Person that becomes a Lender hereunder pursuant to Section
12.04(b)) hereby authorizes and directs Administrative Agent to enter into the
Intercreditor Agreement on behalf of such Lender and agrees that the
Administrative Agent, may take such actions as is contemplated by the terms of
the Intercreditor Agreement.
Section 12.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 12.21    Effect of Amendment and Restatement.
(a)    This Agreement does not constitute a novation of the obligations and
liabilities under the Existing Credit Agreement or evidence repayment or
termination of any such obligations and liabilities.
(b)    On the Closing Date,
(i)    each Commitment (as defined in the Existing Credit Agreement) outstanding
under the Existing Credit Agreement shall be deemed to be continued under this
Agreement and not novated;
(ii)    this Agreement, each of the other Loan Documents and all other ancillary
documents executed in connection herewith and therewith shall supersede and
replace in their entirety the


115

--------------------------------------------------------------------------------




Existing Credit Agreement, each other Loan Document (as defined in the Existing
Credit Agreement) and all ancillary documents executed in connection therewith
and all such superseded agreements and ancillary documents shall be of no
further force and effect, except for provisions thereof that by their terms
survive termination of such agreements and ancillary documents;
(iii)    the parties hereto acknowledge and agree that the Liens created by the
Mortgages (as defined in the Existing Credit Agreement) and the Security
Instruments (as defined in the Existing Credit Agreement) shall be carried
forward and evidenced by the Mortgages and Security Instruments and have not
been released or impaired in any way; and
(iv)    Wells Fargo Bank, National Association will cease to be the Issuing
Bank.
(c)    For avoidance of doubt, all participations and other indebtedness,
obligations and liabilities outstanding under the Existing Credit Agreement
immediately prior to the Closing Date shall continue to constitute
participations, and other indebtedness, obligations and liabilities under this
Agreement.  It is the intent of the parties hereto that this Agreement amends,
restates and supersedes in its entirety the Existing Credit Agreement and
re-evidences the obligations of the Borrower and the Loan Parties outstanding
thereunder.
(d)    Each party hereto hereby waives any requirements for notice and consent
required to give effect to such reallocations referenced in the foregoing
Section 12.21(c) and in Section 12.22(a).
(e)    the Lenders hereby authorize and direct Wells Fargo Bank, National
Association as Administrative Agent under the Existing Credit Agreement (in such
capacity “Wells Fargo”) to execute and deliver such instruments and documents as
Wells Fargo deems appropriate to assign and transfer any and all collateral
under the Existing Credit Agreement and the Loan Documents to the Administrative
Agent under this Agreement.
Section 12.22    Closing Date Maximum Credit Amount and Applicable Percentage;
Acknowledgment and Agreement of Existing Lenders.
(a)    On the Closing Date, each Lender agrees that its Maximum Credit Amount
and Applicable Percentage will reflect the amounts set forth on Annex I and,
with respect to each Exiting Lender, such Exiting Lender’s Commitment (as
defined in the Existing Credit Agreement) shall be terminated and such Exiting
Lender shall have no Commitment under this Agreement.
(b)    Wells Fargo hereby notifies the Borrower and the Exiting Lenders that it
has resigned as Administrative Agent (as such term is used in the Existing
Credit Agreement) under the Existing Credit Agreement effective on the Closing
Date. The Exiting Lenders and the Borrower hereby waive the requirement of
Section 9.04 of the Existing Credit Agreement that Wells Fargo give at least 30
days prior notice of such resignation.
(c)    Notwithstanding any other provision of this Agreement, it is a condition
to the effectiveness of this Agreement that Wells Fargo and the Exiting Lenders
(or Wells Fargo on behalf of the Exiting Lenders) shall have been paid all
amounts owing to Wells Fargo and to all of the Exiting Lenders under or in
connection with the Existing Credit Agreement and the Loan Documents, including
without limitation, all amounts provided in the letter dated October 11, 2017
between the Borrower and Wells Fargo.


116

--------------------------------------------------------------------------------




(d)    The Exiting Lenders are executing this Agreement solely for the purpose
of acknowledging and agreeing to the provisions of Section 12.22. After the
Closing Date, no Exiting Lender is a Lender under the Credit Agreement.
(e)      The provisions of Sections 5.01, 5.02, 5.03 and 12.03 of the Existing
Credit Agreement shall survive and remain in full force and effect for the
benefit of the Exiting Lenders.


[SIGNATURES BEGIN NEXT PAGE]



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
PARENT:


GOODRICH PETROLEUM CORPORATION
 




 
 
 
By: /s/ Michael J. Killelea   
 
Name: Michael J. Killelea
 
Title: Executive Vice President, General Counsel and Corporate Secretary
 
 









BORROWER:
GOODRICH PETROLEUM COMPANY, L.L.C.
 
 
 
 
 
By: /s/ Michael J. Killelea   
 
Name: Michael J. Killelea
 
Title: Executive Vice President, General Counsel and Corporate Secretary



























































 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender, and a Lender
 
 
 
 
 
 
 
By: /s/ Darren M. Vanek   
 
Name: Darren M. Vanek
 
Title: Authorized Signatory





 
SUNTRUST BANK, as a Lender
 
 
 
 
 
 
 
By: /s/ Nick Rolf   
 
Name: Nick Rolf
 
Title: Vice President






EXITING LENDER (SIGNING SOLELY WITH RESPECT TO SECTION 12.22):
BANK OF MONTREAL,
as an Exiting Lender
 
 
 
 
 
By: /s/ Melissa Guzmann   
 
Name: Melissa Guzmann
 
Title: Director






EXITING LENDER (SIGNING SOLELY WITH RESPECT TO SECTION 12.22):
WELLS FARGO BANK, NATIONAL ASSOCIATION  
as an Exiting Lender
 
 
 
 
 
 
 
By: /s/ Stephanie Harrell   
 
Name: Stephanie Harrell
 
Title: Director




EXITING LENDER (SIGNING SOLELY WITH RESPECT TO SECTION 12.22):
COMPASS BANK,
as an Exiting Lender
 
 
 
 
 
 
 
By: /s/ Rachel Festervand   
 
Name: Rachel Festervand
 
Title: SVP




EXITING LENDER (SIGNING SOLELY WITH RESPECT TO SECTION 12.22):
BANK OF AMERICA, N.A.,
as an Exiting Lender
 
 
 
 
 
 
 
By: /s/ Tyler D. Levings   
 
Name: Tyler D. Levings
 
Title: Director




EXITING LENDER (SIGNING SOLELY WITH RESPECT TO SECTION 12.22):
ROYAL BANK OF CANADA,
as an Exiting Lender
 
 
 
 
 
 
 
By: /s/ Kristan Spivey   
 
Name: Kristan Spivey
 
Title: Authorized Signatory




EXITING LENDER (SIGNING SOLELY WITH RESPECT TO SECTION 12.22):
THE BANK OF NOVA SCOTIA,
as an Exiting Lender
 
 
 
 
 
 
 
By: /s/ Mark Sparrow   
 
Name: Mark Sparrow
 
Title: Director




ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts
Name of Lender
Applicable Percentage
Maximum Credit Amount
JPMorgan Chase Bank, N.A.
55.0%
$137,500,000.00
SunTrust Bank
45.0%
$112,500,000.00
TOTAL:
100.00000000%
$250,000,000.00







117